Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 1 of 315 PageID# 9679




                    EXHIBIT P
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 2 of 315 PageID# 9680


                                                                            Page 1
1            FOR THE EASTERN DISTRICT OF VIRGINIA
2                         ALEXANDRIA DIVISION
3    --------------------------------X
     LEAGUE OF UNITED LATIN          )
4    AMERICAN CITIZENS — RICHMOND    )
     REGION COUNCIL 4614, et al.,    )
5                                    )
               Plaintiffs,           ) Civil Action No.
6                                    ) 1:18-cv-00423-LO-IDD
        v.                           )
7                                    )
     PUBLIC INTEREST LEGAL           )
8    FOUNDATION, an Indiana          )
     Corporation, and J. CHRISTIAN   )
9    ADAMS,                          )
                                     )
10             Defendants.           )
     --------------------------------X
11
12
13
14             30(b)(6) VIDEOTAPED DEPOSITION OF
15                 VIRGINIA VOTERS ALLIANCE,
16      BY AND THROUGH ITS CORPORATE REPRESENTATIVE,
17                      REAGAN GLENN GEORGE
18                        Washington, D.C.
19                    Friday, March 15, 2019
20
21
22   Reported by:
23   CINDY L. SEBO, RMR, CRR, RPR, CSR, CCR, CLR,
     Real-Time Systems Administrator, LiveDeposition
24   Authorized Reporter
25   JOB NO.     157385


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 3 of 315 PageID# 9681


                                                                            Page 2
1
2
3                              Friday, March 15, 2019
4                              10:37 a.m.
5
6
7              30(b)(6) Videotaped Deposition of VIRGINIA
8    VOTERS ALLIANCE, by and through its corporate
9    representative, REAGAN GLENN GEORGE, held at the
10   law offices of Skadden, Arps, Slate, Meagher &
11   Flom LLP, 1440 New York Avenue, Northwest,
12   Washington, D.C.       20005, pursuant to Agreement
13   before Cindy L. Sebo, Registered Merit Reporter,
14   Certified Real-Time Reporter, Registered
15   Professional Reporter, Certified Shorthand
16   Reporter, Certified Court Reporter, Certified
17   LiveNote Reporter, Real-Time Systems
18   Administrator, LiveDeposition Authorized
19   Reporter and Notary Public in and for District
20   of Columbia.
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 4 of 315 PageID# 9682


                                                                            Page 3
1    A P P E A R A N C E S:
2
3       SKADDEN ARPS SLATE MEAGHER & FLOM
4       Attorneys for Plaintiffs
5              1440 New York Avenue Northwest
6              Washington, DC 20005
7       BY:    SEAN TEPE, ESQ.
8       BY:    KATHLEEN SHELTON, ESQ.
9
10
11      FOLEY & LARDNER
12      Attorneys for Defendants
13             Washington Harbour
14             3000 K Street Northwest
15             Washington, DC 20007
16      BY:    ELI EVANS, ESQ.
17
18
19
20
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 5 of 315 PageID# 9683


                                                                            Page 4
1    A P P E A R A N C E S (Continued):
2
3       LANDMARK LEGAL FOUNDATION
4       Attorneys for Witness and Virginia Voters Alliance
5              19415 Deerfield Avenue
6              Leesburg, VA 20176
7       BY:    MICHAEL O'NEILL, ESQ.
8       BY:    MATTHEW FORYS, ESQ.
9
10
11      ALSO PRESENT:
12             TONYA WILLIAMS, Videographer
13
14
15
16
17
18
19
20
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 6 of 315 PageID# 9684


                                                                            Page 5
1
2             IT IS HEREBY STIPULATED AND AGREED
3    by and between the attorneys for the
4    respective parties herein, that filing and
5    sealing be and the same are hereby waived.
6             IT IS FURTHER STIPULATED AND AGREED
7    that all objections, except as to the form
8    of the question, shall be reserved to the
9    time of the trial.
10            IT IS FURTHER STIPULATED AND AGREED
11   that the within deposition may be sworn to
12   and signed before any officer authorized
13   to administer an oath, with the same
14   force and effect as if signed and sworn
15   to before the Court.
16
17
18                    - oOo -
19
20
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 7 of 315 PageID# 9685


                                                                            Page 6
1            (VVA Deposition Exhibit Number 1,
2             Plaintiffs' Amended Rule 30(b)(6)
3             Notice to Take Deposition With
4             Production of Documents of Virginia
5             Voters Alliance, marked for
6             identification, as of this date.)
7            (VVA Deposition Exhibit Number 2,
8             Plaintiffs' Notice of Subpoena to
9             Virginia Voters Alliance Commanding
10            Production of Documents,
11            Information, or Objects, marked for
12            identification, as of this date.)
13           THE VIDEOGRAPHER:       This is the start
14   of tape labeled Number 1 of the
15   videotaped deposition of 30(b)(6)
16   VVA Reagan George, in the matter of League
17   of United Latin American Citizens, et al.
18   versus Pub. Interest Found., et al., in
19   the Court of the United States
20   District Court for the Eastern District of
21   Virginia, Case 1:18-cv-00423.
22           This deposition is being held at
23   Skadden, 1440 New York Avenue,
24   Washington, D.C., on March 15th, 2019, at
25   approximately 10:37.


                TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 8 of 315 PageID# 9686


                                                                            Page 7
1                    My name is Tonya Williams, from
2            TSG Reporting, Inc., and I am the legal
3            video specialist.          The court reporter is
4            Cindy Sebo, in association with
5            TSG Reporting.
6                    Counsel will be noted on the
7            stenographic record.
8                    Will the counsel -- sorry.
9                    Will the court reporter please swear
10           in the witness?
11                              -   -    -
12    R E A G A N      G L E N N     G E O R G E,
13           called as a witness, having been duly sworn
14           by a Notary Public, was examined and
15           testified as follows:
16   EXAMINATION BY
17   MR. TEPE:
18           Q.      Good morning, Mr. George.
19           A.      Good morning.
20           Q.      Can you please state your name for
21    the record?
22           A.      It's Reagan Glenn George.
23           Q.      Have you ever been deposed before?
24           A.      No.
25           Q.      Well, have you testified under oath


                  TSG Reporting - Worldwide - 877-702-9580
 Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 9 of 315 PageID# 9687


                                                                            Page 8
1    before?
2           A.     No.
3           Q.     You are under oath today, correct?
4           A.     Right.
5           Q.     Is there any reason why you cannot
6    give truthful and accurate testimony here today?
7           A.     No.
8           Q.     Before we get underway and
9    particularly because you have not been deposed
10   before, I just want to cover some ground rules
11   for us:     The first one is, as you see, we have a
12   court reporter, so I would appreciate you give
13   verbal responses, no nodding of the
14   heads [verbatim] --
15          A.     Sure.
16          Q.     -- so forth.
17                 Okay?
18          A.     Okay.
19          Q.     Okay.
20                 The second thing would be to wait for
21   my question to finish so that we're not talking
22   over each other, and it improves the accuracy of
23   the transcript.
24                 Okay?
25          A.     Good.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 10 of 315 PageID# 9688


                                                                            Page 9
1          Q.      Your counsel may object to some of my
2    questions; I don't know.         But you have to answer
3    those questions unless he gives you an
4    instructions explicitly telling you not to
5    answer.
6          A.      Okay.
7          Q.      If you are confused by any of my
8    questions, I'm more than happy to restate so
9    that we're on the same page.
10                 Is that all right?
11         A.      Okay.
12         Q.      And lastly, you know, if there's
13   anytime that you want to take a break, use the
14   bathroom, just sort of let me know.            As long as
15   I'm not in the middle of a question or a line of
16   questions, you know, we're happy to take breaks.
17         A.      Okay.    Sounds good.
18         Q.      Okay.    Are you testifying on behalf
19   of the Virginia Voters Alliance today?
20         A.      I am.
21         Q.      And that's also known as VVA?
22         A.      Yes.
23         Q.      And VVA is here pursuant to a
24   subpoena; is that correct?
25         A.      That's right.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 11 of 315 PageID# 9689


                                                                          Page 10
1          Q.      What has been marked as
2    Exhibit Number 1 -- VVA Number 1, do you
3    recognize this document?
4          A.      Yes.    It was given to me by my
5    attorney.
6          Q.      Okay.    And that's the subpoena for
7    deposition testimony here today; is that right?
8          A.      That's right.
9          Q.      Okay.    And that's directed to
10   Virginia Voters Alliance?
11         A.      Yes.
12         Q.      And if I can direct your attention
13   to -- I think it's the second-to-last page,
14   Page 12, there's a list of topics for
15   examination.
16                 Do you see that?
17         A.      Okay.
18                 Yes.
19         Q.      Are you prepared to testify on these
20   topics today?
21         A.      I am.
22         Q.      Now, VVA was also served with a
23   deposition subpoena -- excuse me -- a document
24   subpoena.
25                 Do you recall that?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 12 of 315 PageID# 9690


                                                                          Page 11
1          A.      I do.
2          Q.      Okay.    Do you recognize
3    Exhibit Number 2?
4          A.      I do.
5          Q.      And what is it?
6          A.      It was the original subpoena that I
7    received.
8          Q.      And this was a subpoena for
9    documents, correct?
10         A.      Right.
11         Q.      Did you discuss this document
12   subpoena with anyone when you received it or
13   after?
14         A.      I notified Pat McSweeney, who is the
15   attorney that helped me on it.           I think I also
16   notified Christian Adams that I received it,
17   because it was a surprise.
18         Q.      Did you discuss the subpoena with
19   Mr. Adams?
20                 MR. O'NEILL:      Objection.     I'm going
21         to direct the witness not to answer that.
22         It's attorney -- it's going to be covered
23         by attorney-client privilege.
24                 MR. TEPE:     What's the basis for the
25         privilege?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 13 of 315 PageID# 9691


                                                                          Page 12
1           MR. O'NEILL:      Mr. Adams --
2    Mr. George has considered Mr. Adams his
3    attorney and an attorney for VVA, and
4    communications between the two of them are
5    covered by -- are exempt from disclosure
6    under attorney-client privilege.
7           MR. TEPE:     Are you saying that
8    Mr. Adams is VVA's attorney for purposes
9    of this litigation, of this subpoena?
10          MR. O'NEILL:      I am not saying that.
11   I am saying that Mr. Adams and Mr. George
12   have an attorney-client relationship, and
13   communications between the two of them are
14   exempt from disclosure and are privileged
15   under the attorney-client privilege.
16          MR. TEPE:     Are you saying that
17   communications with regards to this
18   subpoena are covered by the
19   attorney-client privilege, as you call it,
20   with Mr. Adams?
21          MR. O'NEILL:      I'm saying that -- I'm
22   going to say to the extent that
23   communications -- in general,
24   communications between Mr. George and
25   Mr. Adams are exempt under the


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 14 of 315 PageID# 9692


                                                                          Page 13
1           attorney-client privilege; however, I will
2           direct the witness to answer whether he --
3           we'll direct Mr. George to answer whether
4           he made any communications regarding this
5           subpoena with Mr. -- with Mr. Adams.
6                  So you can answer.
7                  THE WITNESS:      Just -- just to let
8           him know that I received it.
9    BY MR. TEPE:
10          Q.     Have you discussed this -- the
11   document subpoena with anyone other than
12   Mr. McSweeney, who was your counsel for purposes
13   of that subpoena, and Mr. Adams?
14          A.     Are you talking -- I'm not sure
15   exactly what you're asking.          You know, like for
16   counseling purposes or just . . .
17          Q.     Any purposes.
18          A.     Like telling my wife I received it,
19   or something?
20          Q.     Anyone other than your wife and those
21   two other people.
22          A.     I told my wife, my son and my
23   daughter-in-law, who are living with us right
24   now.
25                 Keith Damon called me because he had


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 15 of 315 PageID# 9693


                                                                          Page 14
1    received a -- a subpoena for documents.
2                  Nancy -- excuse me.        Nancy Smith
3    informed me that they had received a subpoena --
4    that the Middle Resolution.
5          Q.      Okay.    Anyone else?
6          A.      Not that I remember.
7          Q.      Okay.    But did you talk to Mr. Damon
8    and -- strike that.
9                  Did you talk to Mr. Damon about the
10   document subpoena to VVA?
11         A.      No.   I mean, he called me because he
12   had received it and he was surprised, I guess
13   you could say.
14         Q.      So he had called you with regard to a
15   subpoena that he had received?
16         A.      Right.
17         Q.      Okay.    Did you talk to him about the
18   subpoena you had received?
19         A.      No.   No, as far as the content of it,
20   I didn't.
21         Q.      Similar question with regard to
22   Ms. Smith:     Did you talk to Ms. Smith about the
23   VVA subpoena?
24         A.      No, not about the content, just that
25   I had received it.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 16 of 315 PageID# 9694


                                                                          Page 15
1            Q.     Did Ms. Smith talk to you about the
2    content of the subpoena that they received?
3            A.     No.
4            Q.     And Ms. Smith is with
5    Middle Resolution?
6            A.     Yes, she's on the executive board
7    of -- of Middle Resolution.
8            Q.     Other than just informing you that
9    you had -- that she had received a subpoena for
10   Middle Resolution, did you discuss anything
11   else?
12         A.       No.
13         Q.       Did you do anything to prepare for
14   today's deposition?
15         A.       Outside of meeting with my attorney,
16   no.
17         Q.       When did you meet with your attorney?
18         A.       Wednesday, Wednesday morning.
19         Q.       For how long?
20         A.       About three -- three hours, three and
21   a half hours.
22         Q.       Did you look at documents?
23         A.       We looked at this (indicating)
24   because he had been served with this
25   (indicating), not me.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 17 of 315 PageID# 9695


                                                                          Page 16
1          Q.      "This" being the deposition subpoena?
2          A.      Yeah, this one that we're talking
3    about for the deposition.
4          Q.      Did you look at any other documents
5    other than the deposition subpoena?
6          A.      No.
7          Q.      Did you talk to anyone else to
8    prepare for today's deposition?
9          A.      I did not.
10         Q.      Just one housekeeping item when I say
11   "you," I'm going to be referring to you on
12   behalf of Virginia Voters Alliance.
13                 Okay?
14         A.      (No audible response.)
15         Q.      (Indicating)?
16         A.      Okay.
17         Q.      It's good to get the kinks out early.
18         A.      Right, right, right.
19         Q.      And -- but if I'm referring to you,
20   Reagan George, as an individual, not with
21   respect to VVA, I'll try and make that clear for
22   the record.
23         A.      Okay.
24         Q.      Okay.    Now, do you have any position
25   with VVA?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 18 of 315 PageID# 9696


                                                                          Page 17
1          A.      I'm the president of the company.
2          Q.      And what kind of company is VVA?
3          A.      It's a nonstock Virginia corporation.
4          Q.      And what does that mean?         Do you
5    know?
6          A.      It just means that there's no one
7    that owns stock in the company.           Other than
8    that, it's just a regular corporation.
9          Q.      Is it considered a nonprofit
10   corporation?
11         A.      No.
12         Q.      So you can make a profit off of your
13   activities?
14         A.      Yeah.    I consider it a no-profit
15   corporation.      We intentionally cover our
16   expenses every year, and that's it.            We don't
17   really do fundraising, or anything like that.
18         Q.      How long have you been president?
19         A.      I think we formed it in 2009 or 2010.
20   So I've been president since then.
21                 (VVA Deposition Exhibit Number 3,
22                  Certificate of Incorporation of
23                  Virginia Voters Alliance, Bates
24                  stamped VVA-000941, marked for
25                  identification, as of this date.)


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 19 of 315 PageID# 9697


                                                                          Page 18
1                  MR. O'NEILL:      Cables (indicating).
2          A.      2011.
3                  MR. TEPE:     Big table?
4                  MR. O'NEILL:      Right.
5          Q.      So, Mr. George, what's been handed to
6    you is Exhibit Number 3.
7                  Do you recognize it?
8          A.      I've seen it before.        It's the
9    charter for the company.
10         Q.      Okay.    Does this refresh your
11   recollection as to when VVA was established?
12         A.      Yeah.
13         Q.      And when was this --
14         A.      I didn't realize it was late in
15   the -- late in the year, but, yes.
16         Q.      And so when was it established?
17         A.      November 18, 2011.
18         Q.      Are there any other officers besides
19   yourself?
20         A.      Just one, Jeremy Taylor.
21         Q.      What's his role?
22         A.      He's the vice president.         He also --
23   I would consider him my benefactor.            So if I
24   have an expense, like a corporate renewal, he
25   would pay for that.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 20 of 315 PageID# 9698


                                                                          Page 19
1          Q.      Okay.    So how long has he been the
2    vice president?
3          A.      Since we started the company, just
4    the two of us.
5          Q.      Are there any other officers?
6          A.      No.
7          Q.      Who are the directors of VVA?
8          A.      Just the two of us.
9          Q.      Are there any formal meetings of a
10   board?
11         A.      Just whenever we talk on the phone.
12   I mean, there's -- he lives in the
13   Northern Neck, and he works in Houston, so kind
14   of hard to have a face-to-face meeting.
15         Q.      He lives in the Northern Neck of
16   Virginia, but he works in Houston?
17         A.      Right.
18         Q.      Does he fly back and forth?
19         A.      Every week -- pretty much every week.
20         Q.      You called him a "benefactor."
21                 What did you mean by that?
22         A.      He just covers our expenses in the
23   corporation.      Again, we're not fundraising or
24   having revenue streams.         So . . .
25         Q.      So who decides the actions that are


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 21 of 315 PageID# 9699


                                                                          Page 20
1    taken by VVA?
2            A.     I usually make the decision as far as
3    operations goes, but I certainly consult with
4    him before I do anything, at least over a phone
5    call.
6            Q.     Is there any particular process you
7    follow for deciding what activities VVA engages
8    in?
9            A.     No, just a phone call and a chat.
10   That's pretty -- pretty simple.
11         Q.       Does VVA have any members, official
12   members?
13         A.       Whenever I was out doing
14   presentations on voter fraud, people would sign
15   up, like, to get an e-mail from me, or whatever,
16   but since we decided not to actually do
17   fundraising, we haven't really kept up with
18   that.    I mean, I have people that have
19   contributed to me, you know, just -- but it's
20   not something that we intentionally go out and
21   try to do.
22                  I would consider them members, if
23   they were -- they sent me a check, or whatever.
24         Q.       But there's no -- there's no
25   membership list that you have?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 22 of 315 PageID# 9700


                                                                          Page 21
1          A.      No.
2          Q.      Is it fair to say that there -- you
3    have volunteers, then, as opposed to members?
4          A.      Not even that.      I mean, at one point,
5    I had a lady that was going to assemble my
6    e-mail list, and she never could work it in; she
7    really didn't make very much headway on it,
8    so -- again, it was a volunteer.           I don't even
9    remember her name now, but it was years ago.
10         Q.      Okay.    So is it fair to say that VVA
11   is pretty much you, Reagan George, in
12   consultation, to some extent, with Mr. Taylor?
13         A.      With Mr. Taylor, yes.
14         Q.      And so were you and Mr. Taylor the
15   founders of VVA?
16         A.      Yes.
17         Q.      Why was VVA created?
18         A.      Originally, I started it because I
19   attended a meeting with True the Vote, out of
20   Houston.    The lady that founded True the Vote
21   gave a talk here in Virginia.          So it was
22   something that I was interested in.
23                 Originally, I started it just to do
24   Northern Virginia, but people encouraged me to
25   make it more of a statewide effort, which I did.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 23 of 315 PageID# 9701


                                                                          Page 22
1                  I met Jeremy, actually, at the very
2    first presentation that I gave, and he came up
3    to me, and we had a good chat.           And we met for
4    lunch and decided to form Virginia Voters
5    Alliance.
6          Q.      Tell me more about this True the
7    Vote, I think, presentation, that spurred
8    this --
9          A.      True the Vote was started in Houston,
10   looking at voter fraud issues.           They started
11   looking at -- mainly at addresses where you had
12   multiple people registered at an address.
13   Usually it was people that had sold the house
14   and left the state or moved, or whatever, and
15   they were still on the voter rolls.            They were
16   doing that type of work.
17                 So that was something that we started
18   looking at doing.       In fact, we did that for
19   about a year.      But they were really geared to do
20   a lot more fundraising, and they were a
21   501(c)(3) or (c)(4).        And we decided not to go
22   that direction.      So they were pretty -- they
23   were pretty tied up as far as what they could do
24   and couldn't do because of their tax status.
25                 So there were things that I wanted to


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 24 of 315 PageID# 9702


                                                                          Page 23
1    do that they wouldn't let me do if I was trying
2    to be part of their organization, so that's when
3    we split up.
4                  I think that's probably why I was
5    confused on the dates, because I was actually
6    doing voter fraud work in 2009 and 2010 before
7    we actually formed the company.
8          Q.      Can you give an example of something
9    that you wanted to do that you couldn't do under
10   the True the Vote umbrella?
11         A.      One of the things we did was we
12   looked at the voter rolls between Maryland and
13   Virginia.     We found about 44,000 people that
14   appeared to be registered in both states.              Out
15   of that, we found about 165 that appeared to
16   have voted in both states.         True the Vote would
17   not touch that with a 10-foot pole.            It's not
18   something that they were interested in.             There
19   were things like that that . . .
20                 Also, True the Vote wanted to do poll
21   watching, and in Virginia, you can't be a poll
22   watcher unless you're a party -- affiliated with
23   a political party or if you're an independent
24   candidate.
25                 So that was something that -- they


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 25 of 315 PageID# 9703


                                                                          Page 24
1    had trouble wrapping their arms around that they
2    just couldn't show up on -- on Election Day and
3    walk in and be a poll watcher, that they
4    actually had to affiliate themselves with either
5    the Republican or the Democratic party or an
6    independent candidate.        And that wasn't the case
7    in -- in Texas and other states, where they
8    could -- they could show up as just a
9    independent party.
10                 So that was something that I wanted
11   to be able to do.       In fact, that's how I met
12   Keith Damon, was through the Republican Party.
13   We actually trained people as poll watchers.
14   But that was me as an individual, not me as
15   president of the Virginia Voters Alliance.
16         Q.      Okay.    So just going back, when I
17   asked why VVA was created, you answered that it
18   was prompted by a meeting with True the Vote.
19         A.      That's what gave me the idea.
20         Q.      Right.
21                 And -- and -- and what did you, at
22   that time, envision VVA would do, when you
23   decided to found it?
24         A.      Mainly to ensure that Virginia had
25   free and fair elections.         I put together a --


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 26 of 315 PageID# 9704


                                                                          Page 25
1    about an hour-long presentation that I gave to
2    various groups around the state, talking about
3    what voter fraud was and how it worked and ways
4    that our laws could be manipulated, and things
5    like that.
6                  I probably spoke to 4,000, 4,500
7    people around the state; attended State Board of
8    Election meetings when they were considering
9    various rules; attended several P&E committee
10   meetings when they were looking at legislation,
11   statewide legislation.
12                 So that's pretty much what we did.
13         Q.      So you mentioned voter fraud.
14                 At the time that VVA was founded, did
15   you have a belief that there was voter fraud
16   occurring in Virginia?
17         A.      It wasn't necessarily a belief.           I
18   was pretty certain that it occurred.            The nature
19   of the beast is such that it's hard to prove
20   because we vote anonymously, so once you get
21   past the ballot being submitted, then whatever
22   voter fraud is there, it's hard to prove.
23         Q.      Were one of the aims of VVA -- if I
24   understand your previous answer -- previous two
25   answers, one of the aims of VVA to search for


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 27 of 315 PageID# 9705


                                                                          Page 26
1    voter fraud?
2          A.      "Searching" would probably be the
3    wrong term.     What we wanted to do is we wanted
4    to have laws and processes in place that would
5    make voter fraud very difficult to do and, if
6    done, easy to prove.        That's what we were
7    interested in.      We weren't interested in --
8    things like photo ID, we were interested in that
9    because we felt that that was a way to stop
10   voter fraud.
11                 There was a -- I think it was a
12   Project Veritas film where they actually talked
13   to a fellow in Alexandria -- or, no, Arlington,
14   and he was talking about -- at the time, we
15   didn't have photo ID, so we had the ability you
16   could walk in with a water bill or a utility
17   bill, and as long as it had your name and
18   address on it, you could use that as your ID,
19   basically.
20                 So the Project Veritas came in and
21   was interviewing Representative Moran's son, I
22   think it was, and he proceeded to tell the
23   interviewer exactly how you would do that, how
24   you would actually dummy up water bills and be
25   able to go in and vote for another person, using


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 28 of 315 PageID# 9706


                                                                          Page 27
1    that water bill as your ID.
2                  So it wasn't like it was a mystery as
3    to how it was being done; but, again, once the
4    vote is cast, it's hard to prove.
5          Q.      Well, you said how it's done; you
6    mean could be done?
7          A.      Well, he was basically giving them
8    instructions on how to do it, so he evidently
9    had experience doing it.
10         Q.      The Project Veritas people?
11         A.      Yeah, the -- Moran's son was giving
12   the Veritas person instructions on what to do
13   and how to do it, even to the point of if you're
14   in there with a dummy water bill and the voter
15   actually shows up behind you, run like hell.              I
16   mean, that was one of his suggestions.             So . . .
17                 It sounded like it was from
18   experience, to me.
19         Q.      You mentioned that you had given some
20   presentations to groups.
21                 What -- what groups were you
22   referring to?
23         A.      A lot of different groups, Tea Party
24   groups, because I was a member of the Tea Party
25   at the time.      Republican Women's [sic] Clubs was


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 29 of 315 PageID# 9707


                                                                          Page 28
1    another group.        They have other Republican-type
2    clubs; it was by invitation.          They would call me
3    up and ask me to be at one of their meetings.
4          Q.      Does Virginia Voters Alliance have
5    any media presence?
6          A.      We have a Facebook page primarily.
7    We have a Web site, but it's not that active.                 I
8    post things occasionally on Facebook, but I
9    found that Facebook is a big drain on my time,
10   so I don't really piddle with it that much.
11         Q.      Do you do any TV appearances?
12         A.      I've done some TV appearances.           I've
13   done some radio appearances.          Basically, just
14   interviews.
15                 (VVA Deposition Exhibit Number 4, VVA
16                  Web page, marked for identification,
17                  as of this date.)
18         Q.      Mr. George, the court reporter is
19   handing you what's been marked as Exhibit 4.
20         A.      From the Facebook page?
21         Q.      Yeah.    Is -- is that a image of your
22   Facebook page?
23         A.      I thought there was a better logo
24   than that, but it looks like it's the right one.
25         Q.      And you had mentioned, before,


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 30 of 315 PageID# 9708


                                                                          Page 29
1    funding for VVA.
2                   Does this exhibit show a -- I guess
3    a -- actually, why don't you -- let me strike
4    that.
5                   What does this exhibit seem to show,
6    to you?
7            A.     What does this exhibit show
8    (indicating)?
9            Q.     Correct.     Exhibit Number 4.
10         A.       It's got our address on it.         It says,
11   If you wish to donate -- which never happens --
12   donations are not tax deductible -- which is
13   true.
14                  Phone number is my cell number.
15   Other than that, it's --
16         Q.       It appears, to me, like this posting
17   was done in October of 2014.
18                  Would you agree with that?
19         A.       That's probably about the time we
20   created it.
21         Q.       All right.
22                  So at -- at one point, was there a
23   contemplation that VVA would do some
24   fundraising?
25         A.       Oh, I mean, we've been approached by


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 31 of 315 PageID# 9709


                                                                          Page 30
1    people occasionally to, like, file a lawsuit, or
2    something, and they would donate to do that, but
3    then the money was consumed by filing the
4    lawsuit, paying the attorney, or whatever.              So,
5    again, we were at a break-even point, not that
6    we set out to actually do fundraising at all.
7                  I've actually gotten checks in the
8    mail -- I don't even know how these people found
9    me, but I would get a check from California for
10   20 bucks.     How they knew to even send it to me
11   was -- I don't know if they saw it on the
12   Web site or the Facebook page, or what, but I
13   basically just turn that over to Jeremy, and he
14   and the CPA work it out, figure out where to
15   deposit it, and all that stuff.
16                 So . . .
17         Q.      About how much income, or revenue,
18   does VVA receive annually?
19         A.      I think the corporate charter renewal
20   thing is, like, 25 bucks.         I'm not sure what
21   Jeremy is paying for the Web site hosting, and
22   all that stuff.      We really don't produce
23   financial statements.        They do a -- a tax
24   statement every year, and that's about it.
25         Q.      So, again, how much is -- can you


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 32 of 315 PageID# 9710


                                                                          Page 31
1    ballpark, like, an annual --
2            A.     I would say --
3            Q.     -- revenue figure?
4            A.     -- it's 100 bucks, maybe even less.
5    It just depends on how much he's paying for
6    Web site hosting.       Facebook is, obviously, free.
7    So . . .
8            Q.     But just -- I'm -- I'm not just
9    talking about, you know, Facebook or sort of
10   corporate filings.
11                  Do you get revenue for any other
12   activities?
13         A.       No.
14                  Again, occasionally there's
15   unsolicited donations that show up, but not
16   something you could go buy a meal on, probably.
17         Q.       And in terms of expenditures, what
18   kind of expenditures does VVA make?
19         A.       Pretty much what we just talked
20   about: the -- the corporate renewal and Web site
21   hosting.
22         Q.       Do you work with any other -- strike
23   that.
24                  We talked a little bit before about
25   why VVA was founded, right?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 33 of 315 PageID# 9711


                                                                          Page 32
1          A.      Right.
2          Q.      Is there a -- I guess a mission
3    statement for VVA or --
4          A.      Not a formal one.       I mean, when
5    Jeremy and I first talked, it was primarily to
6    ensure free and fair elections in Virginia,
7    educate the public on what voter fraud is and
8    how it works and hopefully ensure -- not
9    "ensure," but influence legislation that would
10   improve our election -- electoral process.
11                 Let me -- let me give you an example
12   of an expenditure that's nonrecurring.
13                 I can't remember -- it's when
14   McDonnell was Governor, a fellow by the name of
15   Charlie Judd was the Commissioner -- or,
16   actually, he was chairman of the State Board.
17   We decided to do an analysis of dead voters, so
18   Jeremy purchased $1,700 disk from the
19   Security -- Social Security Administration.              We
20   then proceeded to compare the "Death Master,"
21   which is what they call it, with the voter rolls
22   in Virginia.
23                 Doing that, we found around 31,000
24   people that were dead that were on the voter
25   rolls.     So we turned that information over to


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 34 of 315 PageID# 9712


                                                                          Page 33
1    Charlie, or at least I told him about it, told
2    him I'd give him the CD that we had just
3    purchased, if he wanted it.          He said, No.       We
4    got money in the budget; we'll do it ourselves.
5                  So they went and bought the CD,
6    compared it to the VERIS system, which is their
7    online database.       And the last time I talked to
8    him, they had removed over 60,000 dead voters,
9    because they have Social Security numbers on
10   both databases that they could use.            We didn't.
11   All we had was names and birthdates.
12                 So I asked him -- I said, Well,
13   what's going on here?        Why were there still 60-,
14   61,000 dead voters on the database?            And he
15   said, Evidently the Kaine and Warner
16   administrations never removed any dead voters.
17   And he said, When we took over -- when McDonnell
18   became Governor and he took over being the
19   chairman of the State Board, they assumed that
20   those two administrations had done what the law
21   required, and they hadn't.
22                 And it was only us doing what we did
23   and pointing out the fact that we knew that
24   there were 31,000 people out there that probably
25   should not be on the voter roll, that they


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 35 of 315 PageID# 9713


                                                                          Page 34
1    actually went back and did what the previous
2    administrations had not done --
3          Q.      Other than --
4          A.      -- in that year, we spent 1,700
5    bucks, Jeremy did, so -- he donated it and then
6    spent it.     So . . .
7          Q.      Other than Mr. Taylor, Jeremy Taylor,
8    and occasional donations that roll in, are there
9    any other funding streams?
10         A.      No.
11         Q.      Do you know the -- the Defendant in
12   this case, J. Christian Adams?
13         A.      I do.
14         Q.      How do you know him?
15         A.      I met him years ago.        He actually
16   came to our -- one of our Tea Party meetings and
17   gave a talk at one point.         I think that's when I
18   first met him.
19         Q.      How long ago was that?
20         A.      I don't even remember if we had
21   formed Virginia Voters Alliance at that time.               I
22   just can't remember.
23         Q.      Have you known him for --
24         A.      I feel like I've known him for a long
25   time -- let's put it that way.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 36 of 315 PageID# 9714


                                                                          Page 35
1            Q.     At least a decade?
2            A.     Pardon?
3            Q.     At least a decade?
4            A.     Probably, yeah.     I'm bad with dates,
5    but that sounds about right.
6            Q.     Have you worked on any initiatives
7    with Mr. Adams?
8            A.     Just the lawsuit that we did against
9    the registrar in Alexandria.
10         Q.       Nothing else?
11         A.       No.   I mean, I've consulted him about
12   things that we've done, analysis that I was
13   doing, or is there a way to get access to the
14   SAFE file, during the Obama Administration,
15   which there was no way to do that, things like
16   that.
17                  I'd ask him questions about what he
18   knew working at DOJ and if there was something
19   that I could do, but I wouldn't call that a
20   attorney-client privilege, or anything.             It was
21   just asking a person that had expertise.
22         Q.       So other than the lawsuit against the
23   registrar in Alexandria, you haven't worked with
24   Mr. Adams on any other projects?
25         A.       No; outside of just ad hoc phone


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 37 of 315 PageID# 9715


                                                                          Page 36
1    calls occasionally.
2          Q.      Do you know the other Defendant in
3    this lawsuit, Public Interest Legal Foundation?
4          A.      I mean, I know they exist.         I went to
5    a -- a dinner several -- like a year ago, maybe
6    two years ago, that they had, met some of the
7    other attorneys besides Christian, but it was
8    just a get-together.        That was about it.       It
9    wasn't really a formal meeting.
10         Q.      Other than this dinner several years
11   ago, have you had any other interactions with
12   Public Interest Legal Foundation?
13         A.      No; just -- just Christian.          He's
14   local.     I think they are all in Indiana or Ohio,
15   or someplace.      So . . .
16         Q.      Okay.    You mentioned a lawsuit
17   against Alexandria, correct?
18         A.      Registrar of Alexandria, right.
19         Q.      Yes.
20                 So am I correct, then, 2016, VVA sued
21   the registrar of the City of Alexandria?
22         A.      Right.
23         Q.      And in that lawsuit, VVA alleged that
24   Alexandria City, or at least the registrar, was
25   in violation of the National Voter Registration


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 38 of 315 PageID# 9716


                                                                          Page 37
1    Act; is that right?
2          A.      Right.
3          Q.      And is that called "NVRA" for short?
4          A.      Right.
5          Q.      But before that lawsuit, VVA provided
6    notice to Alexandria of VVA's allegations; is
7    that right?
8          A.      As far as I remember, there was,
9    like, a letter to them.         I don't remember
10   exactly all the process steps, but there was a
11   letter to them about we had identified that they
12   had 113 percent people registered than they had
13   people to vote, which is indicative of poor list
14   maintenance.      That was the gist of it.
15                 (VVA Deposition Exhibit Number 5,
16                  Letter with attachment, marked for
17                  identification, as of this date.)
18         Q.      The court reporter is marking as
19   Exhibit Number 5 a document.
20                 Do you recognize that document?
21         A.      It's a copy of a letter that was
22   sent, I guess, by Christian to Anna,
23   Anna Leider.
24         Q.      And who is Anna Leider?
25         A.      She's the registrar in Alexandria.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 39 of 315 PageID# 9717


                                                                          Page 38
1            Q.     And is this the letter that you were
2    referring to a couple of minutes ago?
3            A.     Yes, I think so.
4            Q.     Okay.   And is this letter, I guess,
5    notice that you are required to provide the
6    registrar before you actually commence a
7    lawsuit?
8            A.     I think that's the step that --
9    that's involved, yeah.        I'm sorry --
10         Q.       All right.    So let's look a little
11   bit more carefully at this -- this letter.
12                  It's dated January 25th, 2016; is
13   that right?
14         A.       Yes.
15         Q.       And it's a letter you sent; is that
16   correct?      It's got your name at the end?
17         A.       Well, it's got my name on it, but I
18   don't know that I actually signed it.            I may
19   have.    I don't remember.
20         Q.       Okay.   But you did send it?
21         A.       Yes.
22         Q.       Now, in the first sentence, you say,
23   I am writing on behalf of the Virginia Voters
24   Alliance to notify you that your city is in
25   apparent violation of Section 8 of the National


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 40 of 315 PageID# 9718


                                                                          Page 39
1    Voter Registration Act based on our research.
2                  Do you see that?
3          A.      Yes.
4          Q.      What -- what does Section 8 require?
5                  Do you know?
6          A.      Section 8 is -- I don't know the
7    specifics, but it basically says you've got to
8    maintain proper voter rolls.
9          Q.      Accurate voter rolls?
10         A.      Accurate voter rolls.
11         Q.      So as of this date in January, you
12   had come to a preliminary conclusion that there
13   was a violation of the NVRA; is that right?
14         A.      Yes, because there was Census data
15   that indicated how many eligible voters are
16   actually in Alexandria and she had more than
17   that registered to vote.         Most jurisdictions
18   will register between 70 and 75 percent of the
19   eligible voters.
20         Q.      So is it fair to say that the -- this
21   conclusion that Alexandria City was in violation
22   of the NVRA is summarized in the fifth
23   paragraph, beginning In short?
24         A.      Yeah.    "Your City has more
25   register -- more voters on the registration


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 41 of 315 PageID# 9719


                                                                          Page 40
1    rolls than it has eligible living citizen
2    voters."
3                   That's right.     And I think it was
4    113 percent.      I don't remember if that was in
5    here or not, but . . .
6            Q.     Yeah, I don't see that in the letter,
7    where you state how many more registered voters
8    than eligible voters are on Alexandria's rolls.
9                   Do you see that?
10         A.       I don't -- I don't spot it in here.
11         Q.       Why didn't you include that support
12   for your accusation of being in violation of
13   NVRA?
14         A.       You'd have to ask Christian about
15   that.    I don't know.
16         Q.       Why would I have to ask Christian
17   about that?
18         A.       He had already filed the same lawsuit
19   on about 13 other jurisdictions and won.             So
20   what we were looking at was -- there was
21   probably -- maybe 20 or 30 counties in Virginia
22   that had that exact same problem.           Alexandria
23   was probably the more outrageous of all of them
24   at 113 percent, but . . .
25         Q.       So when you say "113 percent,"


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 42 of 315 PageID# 9720


                                                                          Page 41
1    what -- what do you -- what do you mean?
2          A.      Well, they have them in the Census
3    spreadsheet that you can download from the
4    Census Bureau.        They have a column that talks
5    about the number of people that are over 18,
6    which would indicate the number people that
7    could register to vote if they wanted to, but in
8    another part of the spreadsheet, it talks about
9    the actual number of people that were registered
10   to vote, and the discrepancy between the two was
11   113 percent of the people eligible.
12         Q.      So based on that, it was VVA's belief
13   that the City of Alexandria's voter rolls
14   contained a number of ineligible voters?
15         A.      Possibly ineligible, maybe dead
16   voters.    I mean, we had already been through the
17   exercise of finding 61,000, or whatever it was,
18   with the State Board.        So --
19         Q.      Being dead is pretty hard to --
20         A.      -- we didn't really try to identify
21   why they were there; they just were there.
22         Q.      Okay.    So what -- what are examples
23   of ineligible voters on a voter roll?
24         A.      People had come in and registered to
25   vote in person, but the letter that -- the


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 43 of 315 PageID# 9721


                                                                          Page 42
1    "welcome letter," they call it, which has the
2    voter registration card at the end of it, is
3    returned because of a bad address; felons that
4    come in and register to vote by mail, when they
5    shouldn't be registered, possibly still
6    incarcerated; people that have been declared
7    incompetent by a judge that get registered at a
8    nursing home en masse.
9                  Lots of examples.
10         Q.      So I think -- if I understand, you
11   mentioned folks who are incarcerated, correct?
12         A.      They were either incarcerated or they
13   have been removed from prison but they're still
14   felons.    And at the time, you had to actually
15   petition the Governor for restoration of your
16   voting rights.       So they could also have been
17   registered before they went into the
18   penitentiary.      So . . .
19         Q.      So being a felon is one category of
20   ineligible voter?
21         A.      Right.
22         Q.      I think you mentioned another
23   category is incompetent, is that correct --
24         A.      Yes.
25         Q.      -- mentally incompetent?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 44 of 315 PageID# 9722


                                                                          Page 43
1          A.      Right.
2          Q.      And that's something that has to be
3    decreed or -- is that right?
4          A.      You have to have a judge declare that
5    they're incompetent in some way.
6          Q.      Okay.    You had mentioned deceased
7    voters as not an ineligible voter, because
8    they're decreased, but they're a similar
9    category, correct?
10         A.      Right.
11         Q.      Okay.    Any other categories of
12   ineligible voters?
13         A.      At the time that we filed this
14   lawsuit, that was all we knew about.
15         Q.      What about someone who had moved out
16   of state?
17         A.      I mean, obviously, they would be
18   ineligible, like, if you had -- like, what True
19   the Vote was doing is they were looking at
20   people that were property owners at an address
21   and then later sold a house, moved somewhere in
22   the state or moved out of state.           I mean, they
23   could still be on the voter rolls.
24         Q.      At this time, VVA believed that voter
25   rolls across America contained substantial


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 45 of 315 PageID# 9723


                                                                          Page 44
1    numbers of ineligible voters; is that right?
2          A.      Yeah, there was a Pew study out that
3    was talking about, I think, 1.8 million voters
4    that were ineligible based on their study.               They
5    claimed a huge number of voter registrations
6    that had errors, factual errors, like the
7    misspelling of an address or a bad ZIP Code or a
8    bad birthday.
9                  One of the studies I did, at one
10   point, we had more people that were over
11   116 years old in the voter rolls, so, obviously,
12   the -- the lady in China was not the oldest
13   person in America -- in the world.            So . . .
14         Q.      So you have a statement here in the
15   third paragraph, Voter rolls across America
16   contain substantial numbers of ineligible
17   voters.
18                 Do you see that?
19         A.      Yes.
20         Q.      And what is that statement based on?
21         A.      At this point in time, probably that
22   Pew study.
23         Q.      In your letter, VVA requested, if you
24   look to Pages 2 and 3, 10 categories of records;
25   is that right -- roughly speaking?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 46 of 315 PageID# 9724


                                                                          Page 45
1          A.      Okay.
2          Q.      Would you agree with that?
3          A.      Yes.
4          Q.      What was the purpose of asking for
5    all these records?
6          A.      Trying to just delve into what we
7    were actually looking at as far as the
8    113 percent, what made up that 113 percent.
9          Q.      So you were looking to establish that
10   there were, in fact, substantial numbers of
11   ineligible voters on Alexandria's roles?
12         A.      Right.    All we had was a total to
13   look at, so we were wanting to get down in the
14   weeds and find out exactly what was going on
15   there.
16         Q.      The evidence for that belief in
17   113 percent?
18         A.      Right.
19         Q.      So you sent this letter.
20                 Did the registrar respond to your
21   letter?
22         A.      I think they did.       I don't remember
23   seeing what the letter looked like, but I think
24   they responded, and then -- I mean,
25   everything -- I'm assuming, because we wound up


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 47 of 315 PageID# 9725


                                                                          Page 46
1    going to court, that whatever they responded to
2    wasn't good enough.        So . . .
3          Q.      You didn't see eye to eye?
4          A.      We didn't see eye to eye.
5                  (VVA Deposition Exhibit Number 6,
6                   Letter with attachments, marked for
7                   identification, as of this date.)
8          Q.      The court reporter has marked as
9    Exhibit 5 [sic] a letter.
10                 Do you recognize this letter?
11                 THE COURT REPORTER:        Six.
12         Q.      Six.   I'm sorry.
13         A.      Yes.
14         Q.      And what do you recognize it to be?
15         A.      This would be their response to our
16   original letter.
17         Q.      This is a letter dated February 9th,
18   2016, addressed to you; is that right?
19         A.      Yes.
20         Q.      And it's from Anna Leider --
21         A.      Right.
22         Q.      -- General Registrar of Alexandria;
23   is that correct?
24         A.      Right.
25         Q.      And she says in the third paragraph,


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 48 of 315 PageID# 9726


                                                                          Page 47
1    I think your conclusion that Alexandria has more
2    voters on its registration rolls than it has
3    eligible living citizen voters could be based on
4    old or faulty data.
5                  Do you see that?
6          A.      Right.
7          Q.      And she continues, Currently, about
8    65 percent of Alexandria's voting age population
9    is registered to vote.
10                 Do you see that?
11         A.      Right.
12         Q.      So she's saying 65 percent?
13         A.      Right.
14         Q.      Right.
15                 And you've testified today that you
16   thought it was 113 percent?
17         A.      Right, based on the Census
18   information that we had.
19         Q.      But in your letter to her, you hadn't
20   provided 113 percent, correct?
21         A.      Right.
22         Q.      And if you go to the next page,
23   Ms. Leider says, quote, It is difficult to
24   address the concerns raised in your letter
25   without additional information about the


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 49 of 315 PageID# 9727


                                                                          Page 48
1    specific reports and information you relied on
2    to reach your conclusions --
3                  Do you see that?
4          A.      Right.
5          Q.      -- For example, was there a
6    particular charter data set in the 2014 EAC
7    report that supports your claims?
8                  Do you see that?
9          A.      Um-hum.
10         Q.      So as of this date, she wasn't really
11   sure what the basis of your allegation of
12   Virginia having more ineligible -- more voters
13   than eligible citizens, correct?
14         A.      Right.
15         Q.      And as you mentioned earlier,
16   ultimately you and the City of Alexandria didn't
17   come eye to eye on whether or not the City was
18   in violation of the NVRA?
19         A.      Right.
20         Q.      Okay.    And so then, as a consequence,
21   VVA filed a lawsuit against the City of
22   Alexandria?
23         A.      Right.
24         Q.      Who were the lawyers that represented
25   you in that lawsuit?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 50 of 315 PageID# 9728


                                                                          Page 49
1          A.      Christian Adams.
2          Q.      Anyone else?
3          A.      There may have been another person
4    out of PILF, but Christian was the person I
5    dealt with.
6          Q.      "PILF" being Public Interest Legal
7    Foundation?
8          A.      Right.
9          Q.      So Mr. Adams -- and I call it "PILF."
10         A.      PILF.
11         Q.      It's a little bit shorter than
12   P-I-L-F.
13         A.      Right.
14         Q.      So those folks were your attorneys
15   for this lawsuit; is that right?
16         A.      Right.
17         Q.      Was this lawsuit dismissed?
18         A.      It was dismissed without prejudice
19   and with the ability to refile.
20                 What she encouraged us to do was to
21   go to the registrar and examine various
22   documents that the registrar could provide us to
23   see if we could reconcile the differences
24   between what we were saying and what she was
25   saying.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 51 of 315 PageID# 9729


                                                                          Page 50
1          Q.      When you said "she," who were you
2    referring to?
3          A.      Anna, Anna Leider.
4          Q.      So after the lawsuit was dismissed,
5    then what happened?
6          A.      There was a letter that was sent to
7    her, asking for -- I don't remember the exact
8    number; it was, like, 40 or 50 different
9    documents.     She provided those.        We had a room
10   about this size.       She had them laid out in
11   tables around the room, stacks of documents that
12   we could look at.
13                 So that's what we did.        We were --
14   when -- went through there and just looked at
15   every document, where it came from, who prepared
16   it, how often was it prepared, that type of
17   information.
18         Q.      Was this called an "inspection"?
19         A.      I think that's what they called it,
20   "inspection" of her documents, right.
21         Q.      So when was this inspection?
22         A.      It was after the lawsuit was
23   dismissed.     I don't know what the date was.           We
24   met at her office.
25                 (VVA Deposition Exhibit Number 7,


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 52 of 315 PageID# 9730


                                                                          Page 51
1                   Letter, Bates stamped
2                   PILF-ADAMS-0000637 through
3                   PILF-ADAMS-0000641, marked for
4                   identification, as of this date.)
5                  MR. O'NEILL:      Counselor, five
6          more minutes and then can we take a break?
7                  MR. TEPE:     Thereabouts, yeah.       I
8          think five, 10 minutes.
9          Q.      The court reporter has handed you
10   Exhibit Number 7.
11                 Do you see that?
12         A.      Yes.
13         Q.      Do you recognize this document?
14         A.      I guess it was from their attorney,
15   the registrar's attorney, if I remember
16   correctly --
17         Q.      And --
18         A.      -- they're in Richmond.         Yeah, this
19   is it.
20         Q.      -- and it's addressed to
21   Christian Adams and Noel Johnson of PILF?
22         A.      Right.
23         Q.      And it's dated August 10th, 2016?
24         A.      Yes.
25         Q.      I want to direct you to the first


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 53 of 315 PageID# 9731


                                                                          Page 52
1    line of the letter.        It says, Thank you for your
2    correspondence regarding the July 25th, 2016,
3    inspection you conducted at the Office of the
4    General Registrar in Alexandria.
5                   Do you see that?
6            A.     Right.
7            Q.     Does that refresh your recollection
8    of when this inspection took place?
9            A.     Yes, I guess so, it does.
10         Q.       Who was there with you -- strike
11   that.
12                  You were there at that inspection,
13   correct?
14         A.       Right.
15         Q.       Were there other folks with you on
16   that inspection?
17         A.       There was -- a fellow by the name of
18   Keith Damon was there.        Christian was there.        I
19   think there was a fellow by the name of
20   Robin Whitworth, who was one of my Tea Party
21   buddies, and another Tea Party buddy that was
22   Chris Wright.      And there may have been a fellow
23   by the name of Rich Nox, but I don't remember.
24                  But it was mainly Christian and I
25   that were going around, looking at the


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 54 of 315 PageID# 9732


                                                                          Page 53
1    documents --
2            Q.     And --
3            A.     -- and --
4            Q.     I'm sorry.
5                   Was Chris Wright there?
6            A.     I'm fairly certain Chris was there.
7            Q.     But you were not sure about Rich Nox?
8            A.     Rich Nox -- I think he was there,
9    but . . .
10         Q.       And then -- so it was you, Adams,
11   Damon, Wright and Robin --
12         A.       Whitworth.
13         Q.       How do you spell that?
14         A.       W-H-I-T-W-O-R-T-H.
15                  When we arrived, there was a woman
16   there that we didn't know.         Initially, I thought
17   she was the attorney for the registrar.             It
18   turned out she was an attorney for the League of
19   Women Voters that wanted to observe our
20   inspection.      And she was eventually asked to
21   leave, which she did.        I don't recall her name.
22   And then Anna was there.         There wasn't anyone
23   else from Anna's office that was there, just
24   Anna.
25         Q.       How long did the inspection take


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 55 of 315 PageID# 9733


                                                                          Page 54
1    place for?
2          A.      Probably about an hour,
3    hour-and-a-half.
4          Q.      And you said there's a bunch of
5    documents laid out.        Were these the documents
6    that you had requested beforehand?
7          A.      Right.    There was 40 or 50 various
8    stacks; some of them were, you know, stacked up;
9    Others was, like, one or two pages.            So it just
10   depended on what we were looking at.
11         Q.      Was Ms. Leider there the entire time
12   you were there?
13         A.      Yes.   She walked around with us so we
14   could ask her questions about who prepared it,
15   when it was prepared, how it was prepared, that
16   type of thing, where did the data come from
17   originally.
18         Q.      Just generally explaining what the
19   contents of these records were?
20         A.      Right.    What it was used for, that
21   type of thing.
22         Q.      Did you see during this inspection
23   any records listing people whose voter
24   registrations had been canceled?
25         A.      Yes.   There was a stack of, like,


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 56 of 315 PageID# 9734


                                                                          Page 55
1    four reports, as best I recall.           One of them was
2    a list of felons that had been removed.             There
3    was a list of dead voters that had been removed.
4    It was a fairly small list of people that had
5    been declared incompetent but they had removed.
6                  And then the list we didn't know
7    anything about was a list of people that been
8    removed because of declared noncitizenship
9    status.    We didn't know that that existed, so we
10   asked her how it was prepared, where it came
11   from, how did they do this.          She explained to us
12   what the process was.        And then I asked her if
13   she had checked to see if any of these people
14   had voted.     She said it did not occur to her to
15   do that, which, in my mind, was her job.             But
16   she didn't do it.
17         Q.      Do you recall what she told you with
18   respect to how this record was prepared -- I
19   mean, specifically what she told you, not --
20                 MR. O'NEILL:      Objection: vague.
21                 Which record are you talking about?
22                 MR. TEPE:     The noncitizen list.
23         A.      The noncitizen list?
24         Q.      Yeah.
25         A.      I believe there're, like, 70 or 77


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 57 of 315 PageID# 9735


                                                                          Page 56
1    names on the list; we asked for a copy.             She
2    said, No, that it was confidential.            We said,
3    Why is it confidential?         Because it's a -- it's
4    a list produced by VERIS, it's not any more
5    confidential than what you've got with the dead
6    voters.    And she said that it was because it
7    originated at the DMV.
8                  So she refused to give us a copy,
9    which also generated another series of letters
10   to this ThompsonMullan [sic] guy.
11         Q.      That's the attorney for --
12         A.      That was the attorney for -- for
13   Anna.    And eventually they acquiesced and gave
14   us the list that we had requested.
15         Q.      So you had requested a copy of this
16   list of voters canceled with regard to
17   citizenship concerns; is that right?
18         A.      Right.    And it was a list just for
19   that year.     The best I remember, everything she
20   showed us was everything that was occurring just
21   that year.
22         Q.      Did seeing this list cause PILF to
23   make requests for the same type of list from
24   other jurisdictions in Virginia?
25                 MR. O'NEILL:      Objection.     You're


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 58 of 315 PageID# 9736


                                                                          Page 57
1            talking -- you're asking him PILF,
2            whether -- whether it was -- you can
3            answer you know -- excuse me -- to the
4            extent you know --
5                   MR. TEPE:    Of course.
6                   MR. O'NEILL:     -- whether PILF.
7            A.     Public Interest Legal Foundation, I
8    think, requested 19 or 20 other jurisdictions to
9    provide that list.       Christian did the letters
10   and all.      I didn't do that.      He reported back to
11   me that, I think, seven counties had provided
12   him their list.
13                  We eventually got the Alexandria
14   list.    Two counties refused to cooperate, so he
15   went on and filed lawsuits on them -- Federal
16   lawsuits on them, which he won, and we got their
17   list.
18         Q.       Earlier, I asked if you recalled what
19   Ms. -- what Ms. Leider said in explaining how
20   this particular list was prepared.
21                  Do you remember that question?
22         A.       Um-hum.
23         Q.       And you -- you talked about how she
24   couldn't give you a copy of the list because the
25   list was generated based on information from the


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 59 of 315 PageID# 9737


                                                                          Page 58
1    DMV; is that right?
2          A.      It was -- the list was triggered
3    based on information from the DMV.
4          Q.      So how -- what's your understanding
5    of how the list was compiled?
6          A.      What I understand of the process --
7    and I've never been through it, and I've never
8    gone in and asked DMV how they did it -- but
9    people would come in to renew their driver's
10   license, and through DHS, the DMV people knew
11   that they were or appeared to be noncitizens in
12   some way and would confront the person renewing
13   their driver's license, and they would admit
14   that they were not a citizen.          And then the DMV
15   would then send that information or that name --
16   I guess, pertinent information, like their
17   address and Social, et cetera, to the State
18   Board.
19                 The State Board, in turn, would then
20   put that into what they call a "hopper" for each
21   of the local boards.        And they would do the same
22   thing if it was a felon or a non- -- or
23   incompetent or, you know, dead person, or
24   whatever -- the person that had moved.
25                 They then are required to send a


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 60 of 315 PageID# 9738


                                                                          Page 59
1    postcard to each one of those people that have
2    self-declared, asking them to confirm that they
3    either are or are not a citizen.           And only when
4    they get the postcard back saying, Yeah, I'm not
5    a citizen, or if they don't get the postcard
6    back at all, do they take them off the voter
7    roll.
8          Q.      I'm sorry.     Say that last part again.
9          A.      When the card goes out to confirm
10   that they really are not a citizen, because
11   they've -- they've already told the DMV they
12   weren't, but the card goes out because the local
13   board has found or the State Board has found
14   that they really are registered to vote, even
15   though they've told the DMV that they're not
16   registered or they're not citizens.
17                 So they send this card out, person
18   gets the card in the mail.         It asks them, if
19   they are a citizen, they need to provide proof
20   of that citizenship.        If they don't send the
21   card back, then the local board assumes that
22   they are noncitizens because they didn't send it
23   back, they didn't respond.         And only then do
24   they actually take them off the voter roll.
25                 They could also get the card back


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 61 of 315 PageID# 9739


                                                                          Page 60
1    where the person actually admits that they're
2    not a citizen.      They would remove them also.
3    But I would suspect that the bulk of them are
4    people that just don't return the card.
5                  MR. TEPE:      You asked for a break.       I
6          think we're -- I think we're good.
7                  MR. O'NEILL:       Thank you.
8          Five minutes?
9                  MR. TEPE:      Sure.
10                 MR. O'NEILL:       Great.
11                 THE VIDEOGRAPHER:       The time is
12         11:40, and we are off the record.
13                            -   -    -
14                   (Whereupon, a recess was taken from
15                     11:40 a.m. to 11:52 a.m.)
16                            -   -    -
17                 THE VIDEOGRAPHER:       The time is
18         11:52, and we're back on the record.
19   BY MR. TEPE:
20         Q.      Mr. George, you understand you're
21   still under oath, correct?
22         A.      You bet.
23         Q.      You had mentioned before that you
24   were unaware of any records that would track
25   people who were canceled because of citizenship


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 62 of 315 PageID# 9740


                                                                          Page 61
1    issues; is that right?
2          A.      Right.
3          Q.      If you can go back to the -- the
4    letter dated January 25th.
5          A.      Okay.
6          Q.      What exhibit number was that again?
7          A.      Five --
8          Q.      Five.
9          A.      -- or it's got Exhibit 1.         I don't
10   know which is which.
11         Q.      It's the green exhibit, 5.
12         A.      Five.
13         Q.      Yeah.    So if you go to the second
14   page, in your list of record requests, Item B --
15   do you see that --
16         A.      Right.
17         Q.      -- records your office obtained or
18   received from the Alexandria Circuit Court
19   clerk, United States District Court clerks or
20   other sources regarding individuals who were
21   ineligible to serve on juries because of a lack
22   of American citizenship, death, relocation,
23   et cetera?
24                 Do you see that?
25         A.      Um-hum.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 63 of 315 PageID# 9741


                                                                          Page 62
1          Q.      So you were requesting records that
2    would identify people who were removed from the
3    rolls based on citizenship concerns; is that
4    right?
5          A.      I think at the time, though, you're
6    looking at people that have declared that they
7    were noncitizens on jury duty applications.
8          Q.      Okay.
9                  But you were seeking at that time
10   records with regard to people who had indicated
11   lack of citizenship in a jury questionnaire; is
12   that right?
13         A.      Right.    In fact, I think John Frey,
14   who is our clerk of the court, had actually
15   taken it upon himself to create a list similar
16   to that and turn it over to the local board.              I
17   think it made the news.         So . . .
18         Q.      Okay.    You had testified earlier that
19   you went to this inspection at the registrar's
20   office in Alexandria, correct?
21         A.      Right.
22         Q.      And one of the records you saw was a
23   record about people who were removed from the
24   rolls based on how they answered a citizenship
25   question on a -- a DMV form; is that right?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 64 of 315 PageID# 9742


                                                                          Page 63
1          A.      Yeah, I'm not sure about the DMV
2    process, whether it was a form or a verbal
3    question asked by the DMV agent or how they
4    arrived at it, but the person that was being
5    asked was actually self-declaring that they were
6    noncitizens.
7          Q.      And so you requested a copy of that
8    list; is that right?
9          A.      Right, the list that she had.
10         Q.      And I think you testified that there
11   was some back-and-forth between you and
12   Alexandria about whether or not they were
13   allowed to give up that list, right?
14         A.      We just requested a copy of it.           She
15   claimed that she couldn't give it to us because
16   it was confidential.        And, you know, at that
17   point --
18                 MR. O'NEILL:      Objection --
19         A.      -- we didn't get it.
20                 MR. O'NEILL:      -- "she" -- "she"
21         meaning?
22                 THE WITNESS:      "She" meaning
23         Anna Leider, the registrar, didn't want to
24         provide it to us.
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 65 of 315 PageID# 9743


                                                                          Page 64
1          Q.      But, ultimately, you did get a copy
2    of that list, right?
3          A.      Right, this ThompsonMullan [sic]
4    Number 7 was about that.
5                  (VVA Deposition Exhibit Number 8,
6                   E-mail string with attachments,Bates
7                   stamped PILF-ADAMS-0003265through
8                   PILF-ADAMS-0003277, marked for
9                   identification, as of this date.)
10         Q.      The court reporter has handed you
11   what's been marked as Exhibit 8.
12                 Do you see that?
13         A.      Yes.
14         Q.      Do you recognize this document?
15         A.      No.
16         Q.      It appears to be an e-mail, correct?
17         A.      It appears to be e-mails, but not to
18   me.
19         Q.      Wasn't your name at the top as a
20   recipient?
21         A.      Oh, it was.
22                 Okay.    From Noel.     Okay.
23         Q.      Why don't you just take a couple
24   of minutes and take a look at it?
25                 MR. O'NEILL:      Take your time.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 66 of 315 PageID# 9744


                                                                          Page 65
1                   Take your time.
2                   (Document review.)
3            A.     Down to the blue page?       Is that all
4    we're looking at?
5            Q.     No, this is --
6            A.     Oh, this is the actual list?
7            Q.     Yeah, ignore the blue page.
8                   MR. O'NEILL:     He's referring to the
9            e-mail.
10         A.       Right.    I mean, it looks like an
11   e-mail string that I got sent to at the end of
12   the e-mail string.
13         Q.       Okay.    So if you go to the beginning
14   of the e-mail string on the second page, or,
15   actually, the third page --
16         A.       Right.
17         Q.       -- it's an e-mail from
18   Billy Tunner --
19         A.       Right.
20         Q.       -- to Noel Johnson, September 2nd,
21   2016.
22                  Do you see that?
23         A.       Right.
24         Q.       Okay.    And Noel Johnson was your
25   counsel in the lawsuit against Alexandria; is


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 67 of 315 PageID# 9745


                                                                          Page 66
1    that right?
2          A.       I never really met Noel.        I think
3    he's a person that lived in Indiana -- Indiana.
4    I guess he worked with Christian.            But I mainly
5    dealt with Christian, not with Noel.
6          Q.       So you didn't really know Noel?
7          A.       Not really.    I may have talked to him
8    on the phone, or something, but . . .
9          Q.       Okay.   Well, in this e-mail,
10   Mr. Tunner says, Noel, please see attached.              The
11   general registrar is able to e-mail you lists of
12   cancelations --
13                 MR. O'NEILL:      Objection.     What are
14         you referring to, specifically, so he can
15         follow?
16                 I just --
17                 MR. TEPE:     We're -- we're on the --
18         the e-mail that we were just talking
19         about --
20                 MR. O'NEILL:      Right.
21                 MR. TEPE:     -- September 2nd.
22                 MR. O'NEILL:      Just -- you were just
23         reading.     Just, what part of the document
24         were you reading, so that he can follow
25         along?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 68 of 315 PageID# 9746


                                                                          Page 67
1          A.      Is it the 10:50 a.m. --
2          Q.      Yeah.
3          A.      -- time stamp?
4          Q.      Yeah, 10:50.
5                  MR. O'NEILL:      Okay.
6          Q.      Yeah.    It -- it appears Mr. Tunner is
7    offering to e-mail you the list of cancelations
8    that you had requested; is that right?
9          A.      It looks like it.
10         Q.      Okay.    And then there's some more
11   back-and-forth.
12                 And on September 13th, on the first
13   page -- flip to the first page of the exhibit --
14   do you see, towards the bottom, an e-mail from
15   Noel Johnson on September 13th --
16         A.      Okay.
17         Q.      -- 2:45 p.m. --
18         A.      Right.
19         Q.      -- to Mr. Tunner?
20                 And he says, Yes, an e-mailed copy
21   would be most ideal.
22                 Do you see that?
23         A.      (No audible response.)
24         Q.      Okay.
25         A.      It's an e-mail copy of the list of


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 69 of 315 PageID# 9747


                                                                          Page 68
1    people; is that what . . .
2           Q.     Yes.     Well, if you go up to the next
3    e-mail, 5:12 p.m., an e-mail from Mr. Tunner to
4    Mr. Johnson.
5                  Do you see that?
6           A.     Right.
7           Q.     Noel, Per your request, please see
8    the attached list.
9                  Do you see that?
10          A.     Right.
11          Q.     And then that e-mail is forwarded to
12   you?
13          A.     Right.
14          Q.     At 5:12, immediately, it appears.
15          A.     Right.
16          Q.     And it's got a couple of attachments?
17          A.     Okay.
18          Q.     You see that?
19          A.     Yep.
20          Q.     Okay.    And you're copied on that
21   forward e-mail from Noel Johnson --
22          A.     Right.
23          Q.     -- to -- to Mr. Adams, right?
24          A.     Right.
25          Q.     Okay.    So you received the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 70 of 315 PageID# 9748


                                                                          Page 69
1    attachments, which are behind the e-mail string.
2                   Do you see that?
3            A.     That's right.
4            Q.     Okay.    So you received this at this
5    time, right?
6            A.     Yeah.    This is a exact copy of what
7    we saw in her office --
8            Q.     That was --
9            A.     -- in Anna's office.
10         Q.       -- that was going to be my next
11   question.
12                  Is this what you saw --
13         A.       Yeah.
14         Q.       -- in the inspection?
15         A.       I mean, there were two others:          There
16   was one for felons and one for dead voters, but
17   all we asked for were these two, I guess.
18         Q.       And do these records have a name?
19         A.       Do the records?
20         Q.       Yeah.    Or the system that these
21   records were generated from, is there a name for
22   that?
23         A.       Yes.    It's called the VERIS system.
24         Q.       V-E-R-I-S; is that right?
25         A.       V-E-R-I-S.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 71 of 315 PageID# 9749


                                                                          Page 70
1          Q.      And so this is -- so this is a record
2    that you saw in the inspection, correct?
3          A.      Right, we saw the paper copy.          We
4    didn't see it online.        We saw exactly what
5    you've got here.
6          Q.      And then you requested that record
7    from Alexandria, correct?
8          A.      We asked for a copy of what they had
9    at the inspection, which she did not provide us.
10   Later on, they provided it via the e-mail.
11         Q.      Do you know whose idea it was to --
12   to focus on requesting this particular record?
13                 MR. O'NEILL:      I'm going to --
14         A.      I don't --
15                 MR. O'NEILL:      -- I'm going to . . .
16         Q.      You had requested about 10 categories
17   of documents originally, is that right, in that
18   September -- January --
19         A.      When we did the inspection?
20         Q.      When you had sent that e-mail in --
21   excuse me.
22                 Strike that.
23                 Let me start again.
24                 When you sent the letter on
25   January 25th, 2016, to Alexandria with regard to


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 72 of 315 PageID# 9750


                                                                          Page 71
1    their compliance with the NVRA, you requested
2    roughly 10 categories of documents, correct?
3          A.      Right.    There was the A, B, C thing
4    that we were looking at.
5          Q.      Yes.
6          A.      Okay.
7          Q.      In the back-and-forth with
8    Alexandria, you guys, being VVA and PILF,
9    focused on requesting this list from VERIS; is
10   that right?
11         A.      I'm not following you.
12                 You lost me.
13         Q.      Did Alexandria give you all the
14   records that you requested in your January 25th
15   letter, ultimately?
16         A.      To my knowledge, they did.         I mean,
17   this was -- I mean, all we were asking for was a
18   copy of this initially, but it was -- once the
19   letters started flying, then the list expanded.
20         Q.      The list of what?
21         A.      The list that's in this letter.
22         Q.      Okay.    Into more requests?
23         A.      Right.
24         Q.      And one of those requests was for a
25   copy of this record that is right here in


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 73 of 315 PageID# 9751


                                                                          Page 72
1    Exhibit Number 8?
2          A.      Let's see.
3                  I think this first -- this letter on
4    the 25th, though, was the one that we were just
5    notifying her that we were going to --
6    considering filing a lawsuit, because of the
7    NVRA, when we -- we already talked about B,
8    where we were talking about the -- any
9    noncitizenships based on the -- either
10   questionnaires being returned in the mail or
11   people that indicated that they couldn't serve
12   on a jury.
13                 At this point, we didn't know this
14   list existed (indicating).
15         Q.      But once you saw this list in the
16   inspection, you requested a copy, correct?
17         A.      While we were doing the inspection,
18   right.
19         Q.      And --
20         A.      She refused.
21         Q.      -- and then -- but, eventually, here
22   in September, you got a copy?
23         A.      Eventually, we got it.
24         Q.      When you first saw this record with
25   regard to citizenship in the inspection, did


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 74 of 315 PageID# 9752


                                                                          Page 73
1    Ms. Leider provide any explanation of what this
2    record shows?
3                  Do you recall?      Only if you recall.
4          A.      I mean, when we first saw this, we
5    asked, you know, How was this list generated?
6    It's like we were asking about all the other
7    lists that we were looking at.           And that's when
8    she told us about the DMV renewing their
9    driver's license and finding that the -- getting
10   the person to admit that they were a noncitizen,
11   and then notifying the State Board and
12   eventually the local board of their status.
13   That's basically her response.
14                 I mean, that wasn't the only thing we
15   asked her about.       There was other documents that
16   we looked at that had other questions.
17         Q.      Are you saying that she told you that
18   these people at the DMV admitted to the DMV that
19   they were not citizens?
20         A.      Right.
21         Q.      That's what she told you?
22         A.      Well, that's what --
23                 MR. O'NEILL:      Talking about "she" --
24         A.      -- it says here --
25                 MR. O'NEILL:      -- meaning?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 75 of 315 PageID# 9753


                                                                          Page 74
1                  THE WITNESS:      -- it says, Declared
2          noncitizen.
3                  THE COURT REPORTER:        Hold on.
4                  MR. O'NEILL:      I'm sorry.
5                  Objection.     "She" meaning?
6                  MR. TEPE:     Ms. Leider.
7                  THE WITNESS:      Anna Leider.
8          A.      I mean, that's what it says here on
9    the list.     It says, Declared noncitizen.          So it
10   was the person that was being -- their license
11   being renewed, where they actually declared to
12   the DMV agent that they were not citizens.
13         Q.      Well, this is just a -- a list with
14   a -- there's a column called Cancel Type, right?
15         A.      Right.
16         Q.      And one cancel type is declared
17   noncitizen, right?
18         A.      Right.
19         Q.      And then, also, you have the list
20   of -- with the different cancel type, correct?
21         A.      Right, mentally incapacitated.
22         Q.      Mentally incapacitated.
23                 Okay.    Now, mentally incapacitated,
24   that's -- that's just, I guess, the category
25   that --


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 76 of 315 PageID# 9754


                                                                          Page 75
1          A.      Right.
2          Q.      -- is being used, right?
3          A.      There's also, for felons, and then
4    there's also one for dead voters --
5          Q.      Okay.
6          A.      -- but we didn't know this one
7    existed --
8          Q.      Right.
9          A.      -- nobody had told us that it
10   existed.
11                 By the way, that still didn't take
12   them off the voter roll.         So when they were at
13   the DMV, that did not remove them from the voter
14   roll --
15         Q.      Well, you --
16         A.      -- all it did was trigger a flag back
17   to the State Board that this person had
18   self-declared to be a noncitizen.
19         Q.      And then the board or the Department
20   of Elections or the registrar would send out a
21   card, I think you called it before, about a --
22   noticing them of an attempt to cancel; is --
23         A.      Not --
24         Q.      -- that right?
25         A.      -- initially.      What would happen -- I


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 77 of 315 PageID# 9755


                                                                          Page 76
1    mean, the person at the DMV wouldn't know if
2    they were registered to vote or not.            Just as a
3    matter of their process, if they declared to be
4    noncitizen, then they automatically sent their
5    name to the State Board.
6                  The State Board would then look them
7    up and see, Oh, yeah, this person is registered
8    to vote.    They would then put that name into a
9    hopper -- what they call a "hopper."            It's
10   basically a job queue for the local board to
11   examine.
12                 So one of the process steps the local
13   board would do would be to take that name and
14   address and send them a card, looking for
15   confirmation.      At that point, they're still not
16   taken off the voter roll.
17         Q.      Right.    And that card is called a --
18   a notice of intent to cancel, correct?
19         A.      Something like that.        And it asked
20   them to -- if they are a citizen, that they have
21   to prove their citizenship in some way --
22         Q.      Well, if -- if -- is it --
23         A.      -- or they don't return the card.
24   Either way, they still get marked as being a
25   noncitizen at that point.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 78 of 315 PageID# 9756


                                                                          Page 77
1            Q.     And so if -- if they don't return the
2    card by a certain date, then their registration
3    is canceled, correct?
4            A.     Yeah.    I think it's 30 days,
5    something like that, if I remember correctly.               I
6    haven't seen the card; just knowing what the
7    process is.
8            Q.     Did receiving this record on
9    September 13th of 2016 resolve the lawsuit that
10   you had brought initially against Alexandria?
11         A.       No, this was something we tripped
12   over.    We had no -- this was not something we
13   were looking for.
14         Q.       No, I understand.
15                  But you had filed a lawsuit against
16   Alexandria, correct?
17         A.       Because of the 113 percent, right.
18         Q.       The lawsuit was dismissed, correct?
19         A.       Right.
20         Q.       There was an inspection to look at
21   the records in Alexandria, right?
22         A.       Required by the judge, right.
23         Q.       And then you did that inspection,
24   correct?
25         A.       Right.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 79 of 315 PageID# 9757


                                                                          Page 78
1          Q.      And this was one of the records that
2    you wanted to get from the inspection, this
3    Exhibit 8?
4          A.      This was something that resulted from
5    the inspection.        We didn't -- we didn't know it
6    existed until we went through the inspection
7    process.
8          Q.      No, I understand.
9                  But this is something that you
10   requested after the inspection?
11         A.      Right.
12         Q.      Or during the inspection, you
13   requested it?
14         A.      During the inspection, we requested
15   it.
16         Q.      Did you refile your lawsuit against
17   Alexandria?
18         A.      No, because these people had already
19   been removed from the voter rolls, so that would
20   have decreased the number of people registered.
21   I mean, it wouldn't -- the 113 percent was back
22   when they did the Census, so it was -- made no
23   difference to us as far as the lawsuit goes.
24                 One thing that we did find was she
25   had envelope boxes, 500 envelopes in each box,


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 80 of 315 PageID# 9758


                                                                          Page 79
1    of return mail.      And when I asked her about
2    that, she said, Well, these are people that had
3    come into the office to register to vote, filled
4    out the form.      We put it into the VERIS system.
5    The VERIS system spits out a welcome letter.
6    It's folded up.      I guess she signs them.         I
7    don't know what she does with them.            And then
8    they mail it to the new voter register -- that's
9    registered.
10                 At the bottom of that form -- there's
11   a first part of the form that's off at the -- at
12   the end of the welcome letter, it's their voter
13   registration card they can tear off and retain.
14   And then at that point, they were returned
15   because of the bad address.          And she had, I'd
16   say, several thousand of those sitting there,
17   several boxes --
18         Q.      I think my question --
19         A.      -- that would -- that would impact
20   the 113 percent.
21         Q.      -- but my question was, Did you or
22   did you not refile the lawsuit against
23   Alexandria?
24         A.      We have not.
25         Q.      And the lawsuit with Alexandria is


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 81 of 315 PageID# 9759


                                                                          Page 80
1    the only initiative that you had working with
2    Mr. Adams and PILF; is that right?
3          A.      I'm not -- back up and say that
4    again.     I didn't catch it.
5          Q.      Sure, sure, sure, sure.
6                  I asked you earlier if you had done
7    any work with Mr. Adams, correct?
8          A.      Right.
9          Q.      And you said this lawsuit against
10   Anna Leider, correct?
11         A.      Right.
12         Q.      And I asked if there was any other
13   initiatives that you had worked with Mr. Adams
14   on; you said no?
15         A.      Right.
16         Q.      Okay.    Are you familiar with a report
17   called "Alien Invasion in Virginia"?
18         A.      I am.
19         Q.      And how are you familiar with that
20   report?
21         A.      I was sent a draft copy of it to make
22   sure that the numbers that they quoted in it
23   were correct.      That was it.      I then shared it
24   with friends of mine that I knew were interested
25   in voter fraud.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 82 of 315 PageID# 9760


                                                                          Page 81
1          Q.      Other than getting a copy to check
2    some numbers and sending it to some friends, did
3    you have any other activities in support of this
4    Alien Invasion report?
5          A.      Of writing the report?         I didn't know
6    it was being written.
7                  MR. O'NEILL:      Objection.     What do
8          you --
9                  MR. TEPE:     Strike --
10                 MR. O'NEILL:      -- mean by
11         "writing" --
12                 MR. TEPE:     -- strike the question.
13         I'll -- I'll reask.
14         Q.      Other than getting a -- a copy of the
15   report to check some numbers --
16         A.      A draft copy, right.
17         Q.      -- a draft copy, and once it was
18   finalized, circulating it to some friends of
19   yours, did you do anything else with regard to
20   the Alien Invasion report?
21         A.      No.
22         Q.      Didn't VVA agree to jointly publish
23   the Alien Invasion report with PILF?
24         A.      Part of the draft had our name on the
25   cover page, I guess.        And, in my mind, it was


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 83 of 315 PageID# 9761


                                                                          Page 82
1    just an extension of the lawsuit, so I didn't
2    really think about it being a separate issue.
3    It's part of what we found once we did the
4    lawsuit.
5                  (VVA Deposition Exhibit Number 9,
6                   E-mail, Bates stamped VVA-000919
7                   through VVA-000936, marked for
8                   identification, as of this date.)
9          Q.      The court reporter has handed you an
10   exhibit marked Exhibit 9.
11                 Do you see that?
12                 Do you recognize this document?
13         A.      Yeah.    It's from Christian about the
14   draft copy.
15         Q.      It's dated September 30th.
16                 Do you see that?
17         A.      Um-hum.
18         Q.      From Mr. Adams to you, copying
19   Noel Johnson; is that right?
20         A.      Right.
21         Q.      And Mr. Adams says, Reagan — attached
22   is the first hard draft of the report.             Can you
23   look at it?
24                 Do you see that?
25         A.      Yep.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 84 of 315 PageID# 9762


                                                                          Page 83
1          Q.      And then in the third sentence, he
2    says, Just make sure it's something you can sign
3    off on.
4                  Do you see that?
5          A.      Right.
6          Q.      And you did sign off on it, correct?
7          A.      Once I checked the numbers that I had
8    generated, yes, I -- it looked right, to me.
9          Q.      And he asked you if you have a logo
10   that you can drop on the first page.
11                 Do you see that?
12         A.      Yeah, I see it --
13         Q.      It says --
14         A.      -- yeah, I see it now --
15         Q.      -- If you have a logo --
16         A.      -- yeah --
17         Q.      -- you can drop on the front page --
18         A.      -- right.
19         Q.      -- also?
20                 Do you see that?
21         A.      Right.
22         Q.      And you sent him a logo; is that
23   right?
24         A.      Probably, if he asked for it.
25         Q.      Did you send back any comments on


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 85 of 315 PageID# 9763


                                                                          Page 84
1    this?
2          A.      No, because the numbers that were in
3    it were what I had told him already, so there
4    was no need to comment on it.
5          Q.      If you turn the page, the first draft
6    says, Alien Invasion in Virginia.
7                  Correct?
8          A.      Um-hum.
9          Q.      Underneath is a subheader, it says, A
10   voter fraud alert by the Public Interest Legal
11   Foundation and the Virginia Voters Alliance.
12                 Do you see that?
13         A.      Right.
14         Q.      Okay.    And so this was a -- a report
15   jointly published by VVA and PILF; is that
16   right?
17         A.      Well, he was -- it was written by
18   them, but, yeah, we --
19         Q.      But it was --
20         A.      -- put our name on it because it was
21   part of our lawsuit.
22         Q.      But it was jointly published by you
23   and -- and PILF?
24         A.      It was published on their Web site,
25   but, yeah.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 86 of 315 PageID# 9764


                                                                          Page 85
1          Q.      And you agreed to that publishing
2    on -- on the Internet, this report?
3          A.      Sure.
4                  (VVA Deposition Exhibit Number 10,
5                   E-mail string, Bates stamped
6                   PILF-ADAMS-0005587, marked for
7                   identification, as of this date.)
8          Q.      The court reporter has marked as
9    Exhibit 10 --
10         A.      Right.
11         Q.      -- an e-mail.
12                 Do you recognize this?
13         A.      Yeah.    That's our logo at the time.
14         Q.      So on September 30th, you had
15   e-mailed the logo for VVA to Mr. Johnson and
16   Mr. Adams; is that right?
17         A.      Right.
18         Q.      And this was in response to their
19   request?
20         A.      Sure.
21         Q.      You had mentioned that you were
22   looking at the report to make sure the numbers
23   in it were correct, right?
24         A.      Right.
25         Q.      What numbers are you referring to?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 87 of 315 PageID# 9765


                                                                          Page 86
1          A.      The total number of people that had
2    been removed that we had received from the
3    State Board, how many of those had actually
4    voted and how many votes had been cast from
5    those people.
6          Q.      And how would you know what those
7    numbers were?
8          A.      Because I had generated them.
9          Q.      And how did you generate them?
10         A.      You didn't want me to go into all the
11   bloody, gory details, but, basically, we
12   received a list like this (indicating) from the
13   State Board with -- with all of the counties
14   listed.
15                 There's -- 450-some-odd pages was the
16   initial listing.       But being a PDF file, we
17   couldn't do anything with it as far as using it
18   as a data file, so I had to convert it into a
19   Word document and then to a spreadsheet, which
20   we then used to identify the voting history of
21   those particular voters, which is the work,
22   again, that Anna probably should have done, if
23   she had been doing her job, but she hadn't.
24                 And to my knowledge, none of the
25   other counties had either.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 88 of 315 PageID# 9766


                                                                          Page 87
1          Q.      So you got reports like the one we
2    saw in, I think, Exhibit 8?
3          A.      It's in Exhibit 8, right.
4          Q.      And then you converted it to a
5    spreadsheet?
6          A.      Got it to a spreadsheet that we could
7    then use -- if you notice, it's got a
8    registration ID on this list, and that's a
9    unique number assigned to every voter, so with
10   that number, you can actually identify who
11   the -- what the voting history is for every
12   voter, if you want to.
13         Q.      And did you look for what the voting
14   history was for these voters?
15         A.      Yeah, it was in the spreadsheet that
16   I provided you.
17         Q.      And where was this voter history
18   information that you used housed?
19         A.      It came directly out of VERIS.
20         Q.      The voter history information?
21         A.      It's a copy of the voter history out
22   of VERIS.     They keep track of -- I think it's
23   10 years of voter history in voter -- in VERIS.
24         Q.      And so you had a copy, yourself, in
25   your possession, of voter history?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 89 of 315 PageID# 9767


                                                                          Page 88
1          A.      I did not have it in my possession.
2    I had it through my contacts with
3    Middle Resolution, who had a copy of it.
4          Q.      And so -- let me make sure I
5    understand.
6                  In preparation for this
7    Alien Invasion report, PILF sent you these VERIS
8    reports about citizenship cancel -- canc- --
9    cancelation -- cancelations; is that correct?
10         A.      Right.
11         Q.      Okay.
12                 And then you took that information,
13   put it into a spreadsheet, correct?
14         A.      Yeah.    I think the original PDF files
15   or the Adobe files actually went to Christian
16   because of his correspondence with Cortés, who
17   was the Commissioner of Elections.            He forwarded
18   a copy to me.
19                 My interest was in identifying if
20   anybody voted and, if so, how often did they
21   vote, et cetera.       So we really had two different
22   work streams at that point.          He, evidently, went
23   off and did his thing with the report.             On the
24   other hand, I was out working on the data.
25         Q.      The data that was used in the report?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 90 of 315 PageID# 9768


                                                                          Page 89
1            A.     The data that eventually -- well, the
2    totals actually showed up in the report.             I
3    mean, he had access to the same spreadsheet I
4    sent you, so what he did with it, I don't know,
5    but -- and it has the voting history of everyone
6    in the -- in the file.
7            Q.     So what did you do with -- strike
8    that.
9                   So after converting the PDFs into a
10   spreadsheet, you sent that spreadsheet to
11   Middle Resolution; is that right?
12         A.       Right.
13         Q.       And they're the ones that had access
14   to the voter history?
15         A.       Right.
16         Q.       And then they would populate your
17   spreadsheet with voter history information, to
18   the extent a voter had some?
19         A.       Right.
20         Q.       And then you would send that off to
21   PILF?
22         A.       Once -- once I got that, then I was
23   able to analyze it and tell them that there were
24   5,550-some-odd people that had been removed
25   statewide --


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 91 of 315 PageID# 9769


                                                                          Page 90
1            Q.     Right.
2            A.     -- of those, 1,862 had actually voted
3    at some point, maybe one vote, maybe 40 votes.
4    One person had actually voted 40 times.             And
5    then after that, there were a total of 7,474
6    votes that were cast during that time period.
7            Q.     Now, I think you're referring to
8    numbers that were in the second Alien Invasion
9    report, correct?
10         A.       Yeah, I got --
11         Q.       Not this report?
12         A.       -- we had, actually, two separate
13   sets of reports.        We got a -- we got a PDF file
14   from -- actually, we got a bogus Adobe file from
15   the State Board to start with, which I
16   recognized as being bogus.         And by "bogus," they
17   had actually removed this cancel type from all
18   the records so we couldn't tell who was
19   noncitizen, who was felon, who was dead, who was
20   whatever.
21                  So we had to go back and threaten
22   another lawsuit to get the actual data we
23   wanted.      So then they finally sent us one that
24   actually had the declared noncitizen cancel
25   type.    So I did the first tranche of data.            Then


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 92 of 315 PageID# 9770


                                                                          Page 91
1    we got a second list later, and I think that's
2    what generated, maybe, the Alien II thing --
3          Q.      All right.     So --
4          A.      -- but those total numbers I gave you
5    were from both -- both sets of spreadsheets --
6          Q.      Okay.
7          A.      -- so in addition of the two
8    spreadsheets.
9          Q.      Let's kind of take this step by step
10   because it's kind of --
11         A.      Okay.
12         Q.      -- hard to follow --
13         A.      Okay.
14         Q.      -- in a long narrative.
15                 So Exhibit 9, I handed to you.
16                 Do you see that?
17         A.      Right.
18         Q.      Okay.    And that is a draft of the
19   first Alien Invasion report, correct?
20         A.      Right.
21         Q.      There's two reports, correct?
22         A.      Right.
23         Q.      And for purposes of clarity, I'll
24   refer to this one as Alien Invasion I.
25                 Okay?


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 93 of 315 PageID# 9771


                                                                          Page 92
1          A.      Okay.
2          Q.      And you got a draft of that report,
3    right?
4          A.      I got a draft --
5          Q.      You gave --
6          A.      -- a final draft, right.
7          Q.      -- you -- you gave over to them VVA's
8    logo -- logo to use in the report, correct?
9          A.      Right.
10         Q.      Okay.    And you also provided the data
11   for them to calculate how many people on
12   cancelation lists had voted; is that right?
13         A.      Right --
14         Q.      Okay.
15         A.      -- I gave them totals as well as the
16   spreadsheets.
17                 (VVA Deposition Exhibit Number 11,
18                  E-mail with attachment, Bates
19                  stamped PILF-ADAMS-0014051 through
20                  PILF-ADAMS-0014052, marked for
21                  identification, as of this date.)
22         Q.      The court reporter has marked as
23   Exhibit 11 an e-mail from you.
24                 Do you recognize this?
25         A.      I -- I'm not sure what it's referring


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 94 of 315 PageID# 9772


                                                                          Page 93
1    to, Total of 34 different people that cast a
2    total of 218 votes -- this must have been a
3    preliminary list from, like, the seven or eight
4    counties that we got initially.
5           Q.     So this is an e-mail from you dated
6    September 28th, 2016, correct?
7           A.     Right.
8           Q.     And it's to Noel Johnson?
9           A.     Right.
10          Q.     And has an attachment called Copy of
11   ReaganFileHits?
12          A.     Right.
13          Q.     And that's an Excel spreadsheet?
14          A.     Right.
15          Q.     And you wrote, This is all I have so
16   far.    Here's the summary of data.
17                 Do you see that?
18          A.     Right.
19          Q.     And you write, Total 34 different
20   people that cast a total of 218 votes in various
21   elections.
22                 Do you see that?
23          A.     Right.
24          Q.     Okay.    And so attached is a
25   spreadsheet with a list of people, correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 95 of 315 PageID# 9773


                                                                          Page 94
1            A.     Yep.
2            Q.     And it has a -- a notation that they
3    had been canceled from the voter rolls; is that
4    right?
5            A.     I don't see that printed on here,
6    but it's --
7            Q.     It's a column called Date Canceled.
8            A.     I see Date Canceled.       It doesn't
9    necessarily say why they were canceled.
10         Q.       Well, if you flip through to the
11   second page, I believe, there's a Cancel Type
12   Listed column.
13         A.       Yeah, I'm just looking at the
14   addresses, and they're -- they're from the
15   counties, I think, that responded to our initial
16   request.
17                  Page 2 actually shows that they
18   declared noncitizen.
19         Q.       Well, it shows the cancel type as --
20         A.       Right.
21         Q.       -- declared noncitizen?
22         A.       Right --
23         Q.       Right.
24         A.       -- for the person that's on the first
25   page.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 96 of 315 PageID# 9774


                                                                          Page 95
1          Q.      Right.
2                  And then there's a bunch of columns,
3    like G2015, G2014.
4                  What do those mean?
5          A.      What do they mean?
6          Q.      Yes.
7          A.      "G" means it's a general election for
8    that year, so that was the November election.
9                  If it's a PD, then it's a primary
10   Democrat.
11                 If it's a PR, it would be a primary
12   Republican.
13                 If it's an S, it's a special
14   election.
15         Q.      What's a PPR?
16         A.      PPR would be -- I think it's the --
17   like a runoff in a primary.
18         Q.      So it would be a -- a -- so a PPR
19   would be a -- a primary runoff for the
20   Republican primary?
21         A.      Right, or if it was a PPD, which
22   is there's one here; it must have been a primary
23   runoff --
24         Q.      And if there's --
25         A.      -- for a Democratic party.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 97 of 315 PageID# 9775


                                                                          Page 96
1          Q.      I'm sorry.
2                  -- if there's an X in the field
3    underneath G2015 for a person, does that
4    indicate that that person voted in the general
5    election of 2015?
6          A.      Right.
7                  An X means that you voted in person
8    on Election Day; if it's an A, that means that
9    you requested an absentee ballot.
10         Q.      And -- and, again, where did you get
11   this voter history information from?
12         A.      This is from the State Board of
13   Elections.     It's out of their VERIS system.
14         Q.      No, but where did you get it from?
15         A.      I got it from the system that was
16   maintained by Middle Resolution, which they had
17   purchased from the State Board.           I couldn't
18   afford the price tag.        A penny a voter and a
19   penny a vote.      It gets to be expensive.
20                 (VVA Deposition Exhibit Number 12,
21                  Report, Alien Invasion in Virginia,
22                  The discovery and coverup of
23                  noncitizen registration and voting,
24                  marked for identification, as of
25                  this date.)


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 98 of 315 PageID# 9776


                                                                          Page 97
1            Q.     The court reporter has handed you an
2    exhibit marked as Exhibit Number 12.
3            A.     Right.
4            Q.     Do you recognize this document?
5            A.     I think this is Invasion I, right --
6    Alien Invasion I?
7            Q.     What's the date on it?
8            A.     September 30th.
9                   There were two.     I don't remember the
10   date of the second one.
11         Q.       Well, I'll represent that this is
12   a -- a final copy of Alien Invasion I that we
13   printed off --
14         A.       Okay.    So this is the final one.
15   Okay.
16         Q.       -- PILF's Web site.
17                  I want to direct your attention to
18   Page 12 of the report.
19         A.       Okay.
20         Q.       In the third paragraph, it says, In
21   the eight jurisdictions that provided us with
22   lists of aliens recently removed from their
23   rolls, we discovered that 31 noncitizens had
24   cast a total of 186 votes between 20- -- 2005
25   and 2015.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 99 of 315 PageID# 9777


                                                                          Page 98
1                  Do you see that?
2          A.      Right.
3          Q.      Is this the -- or were these numbers
4    provided by VVA?
5          A.      Yeah.    This is the original -- one,
6    two, three, four, five, six, seven -- this was
7    the original eight counties that were asked by
8    letter to provide their data.          This was --
9    Alien I was basically kind of a preliminary
10   report.    And it wasn't until Alien II came out
11   that we had the 5,000 statewide.
12         Q.      Okay.    But my question is, The 31
13   noncitizens, where it says 31 noncitizens had
14   cast a total of 186 votes, those numbers came
15   from you, correct?
16         A.      Right, going through the same process
17   that I went through with the 5,000.
18         Q.      Meaning taking information in these
19   various reports, putting it into a spreadsheet
20   and then matching it with voter history?
21         A.      Right.
22         Q.      Do you know why this portion of the
23   sentence -- we discovered that 31 noncitizens
24   had cast a total of 186 votes -- is bolded?
25         A.      I didn't write the report, so I don't


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 100 of 315 PageID# 9778


                                                                           Page 99
1    know why he bolded it.
2           Q.     But you did sign off on the report,
3    correct?
4           A.     Sure.
5           Q.     Then the next sentence says, The most
6    alien votes were cast in 2012, followed by 2018,
7    the year before President Obama --
8                  MR. O'NEILL:      Followed by 2008.
9                  MR. TEPE:     Let me start that again.
10          A.     The most were 2012, followed by 2008.
11   Sorry.
12          Q.     Let me -- let me start again.
13                 So the sentence -- the next sentence
14   says, quote, The most alien votes were cast in
15   2012, followed by 2008, the year President Obama
16   was elected to his first term.
17                 Did I read that correctly?
18          A.     Yep.
19          Q.     That's also in bold, correct?
20          A.     Yep.
21          Q.     Is this a notable fact?
22          A.     Apparently, it was for them.          I
23   didn't write it.
24          Q.     But you signed off on this report?
25          A.     Sure.    The numbers were right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 101 of 315 PageID# 9779


                                                                          Page 100
1           Q.     Well, the cover of this report has
2    Virginia Voters Alliance logo on it, right?
3           A.     Sure.
4           Q.     Is there any notation in here that
5    Virginia Voters Alliance is responsible only for
6    certain numbers?
7           A.     I don't know if it's got it in there
8    or not. I mean, that's all I looked at when they
9    sent it to me, was whether or not the numbers
10   that I had given them were accurately portrayed
11   in the report.
12                 That's all I looked at.
13          Q.     But I guess my question is, Are --
14   are you -- are you disclaiming any
15   representations from this report?
16          A.     I didn't write it; so it's their --
17   their report, not mine.         All I checked was the
18   numbers --
19          Q.     There's no --
20          A.     -- and, really, this was -- since
21   this was preliminary, I really didn't -- I mean,
22   the biggie was the --
23          Q.     The next --
24          A.     -- the final report that we came out
25   with with the 5,000.        That was what I was


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 102 of 315 PageID# 9780


                                                                          Page 101
1    looking for.
2           Q.     All right.      Why don't you go to
3    Page 2, the Summary of Findings?
4                  Do you see that?
5           A.     Um-hum.
6           Q.     The third paragraph, it says, In our
7    small sample of just eight Virginia counties who
8    responded to our public inspection requests, we
9    found 1,046 aliens who registered to vote
10   illegally.
11                 Do you see that?
12          A.     Right.
13          Q.     Okay.    And then in the next
14   paragraph, it's written here, the second
15   sentence, Even in the small sample, when the
16   voting history of this small sample of alien
17   registrants is examined, nearly 200 verified
18   ballots were cast before they were removed from
19   the rolls.      Each one of them is likely a felony.
20                 Do you see that?
21          A.     Right.
22          Q.     And your work yielded this nearly 200
23   verified ballots, correct?
24          A.     Right.
25          Q.     And then the following paragraph, the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 103 of 315 PageID# 9781


                                                                          Page 102
1    one beginning with, Again --
2                  Do you see that?
3           A.     Right.
4           Q.     -- the last sentence says, Will the
5    Justice Department act now that their names,
6    registration records and dates of voting are
7    herein provided, question mark?
8                  Do you see that?
9           A.     Right.
10          Q.     What is being conveyed there?
11                 MR. O'NEILL:      Objection to the
12          extent --
13          A.     I don't know.
14                 MR. O'NEILL:      -- it calls for a
15          legal conclusion.
16          Q.     You don't know?
17                 MR. O'NEILL:      You can answer, to the
18          extent you know.
19          A.     I don't know.
20          Q.     VVA's name is on the cover of this
21   report, and you don't know what it states?
22          A.     I can just tell you that my whole
23   purpose of doing this was to at least try to
24   force prosecution of people that had committed
25   voter fraud.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 104 of 315 PageID# 9782


                                                                          Page 103
1           Q.     That was VVA's purpose?
2           A.     Right.
3           Q.     And what do you understand this
4    sentence to mean in the report?
5                  MR. O'NEILL:      Objection.
6                  Which sentence are you referring to?
7                  MR. TEPE:     "Will the Justice
8           Department act now that their names,
9           registration records and dates of voting
10          are herein provided?"
11          A.     I don't know what he was referring to
12   there.
13          Q.     Okay.    But is that consistent with
14   your purpose of forcing prosecution of people
15   who had committed voter fraud?
16          A.     It would be, even though right now,
17   we've not seen anything even on the 5,000 that
18   we've turned over.        So . . .
19          Q.     Relatedly, on Page 1, three lines
20   from the bottom, it says, quote, Federal and
21   state law enforcement officials.
22                 Do you see that?
23                 I just want to make sure you're with
24   me.
25          A.     So "On the back end"?         Is that the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 105 of 315 PageID# 9783


                                                                          Page 104
1    one --
2           Q.     Yeah, the end --
3           A.     -- On the back end?
4           Q.     -- yeah, at the end of the second
5    paragraph --
6           A.     Right.
7           Q.     -- On the back end, right.
8                  It says, quote, Federal and state law
9    enforcement officials are entrusted with
10   prosecuting noncitizens who register and vote as
11   a means to deter others from doing the same.
12                 Do you see that?
13                 MR. O'NEILL:      Objection.     It's going
14          to call for a legal conclusion.
15                 To the extent you know, you can
16          answer.
17                 MR. TEPE:     Counsel, I haven't even
18          asked my question.       All I've asked is did
19          I -- I read a sentence and asked if he --
20          if I read it correctly.
21                 Why don't you wait --
22                 MR. O'NEILL:      Okay.
23                 MR. TEPE:     -- with your objection?
24                 MR. O'NEILL:      Go ahead.
25                 MR. TEPE:     I'm going to start again.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 106 of 315 PageID# 9784


                                                                          Page 105
1            Q.     Here on -- on Page 1, do you see
2    it -- it states, On the back end, Federal and
3    state law enforcement officials are entrusted
4    with prosecuting noncitizens who register and
5    vote as a means to deter others from doing the
6    same.
7                   Do you see that sentence?
8            A.     Right.    You read it correctly.
9            Q.     Thank you.
10                  Is -- is this sentence suggesting
11   that prosecuting some people accused of
12   noncitizen registration in voting will deter
13   others accused of noncitizen registration in
14   voting?
15          A.      I'm not following your question on
16   that.
17          Q.      Okay.    Well, would you agree with the
18   proposition that prosecuting some people accused
19   of noncitizen registration in voting will deter
20   others accused of noncitizen registration in
21   voting?
22                  MR. O'NEILL:     I'm going to object:
23          That's a legal conclusion.         It calls for a
24          legal conclusion.
25                  To the extent you know, you can


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 107 of 315 PageID# 9785


                                                                          Page 106
1           answer.
2           A.     I have no control over that, so I'm
3    not sure what you're -- I'm still not sure what
4    you're asking.
5           Q.     You said earlier that one of your
6    purposes for working on this Alien Invasion
7    report was to obtain the prosecution of people
8    who are noncitizens for voting; is that right?
9           A.     Right.
10          Q.     And my question is, In addition to
11   the prosecution of those individuals, did you
12   also have as a purpose sending a signal to
13   others that they could be prosecuted for the
14   same conduct?
15                 MR. O'NEILL:      Objection: vague.
16                 Are you --
17          A.     I'm still not following.
18                 MR. O'NEILL:      I'm just -- yeah, I'm
19          just trying to be clear so he can give a
20          correct answer.
21                 Are you asking deterring noneligible
22          voters from voting?
23                 What specifically are you -- I
24          guess, could you just repeat the question?
25                 MR. TEPE:     Sure.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 108 of 315 PageID# 9786


                                                                          Page 107
1                  I'll move on.
2           Q.     On Page 6, if you go to Page 6, in
3    the middle of the page, bolded, it says, Among
4    the records uncovered at Ms. Leider's office was
5    a list of registrants who had been purged from
6    the voter rolls because they were determined to
7    be noncitizens -- determined to not be U.S.
8    citizens.
9                  Do you see that?
10          A.     Um-hum.
11          Q.     And is this referring to the list
12   that you saw in your inspection?
13          A.     It could be.      It could also be the
14   list of records that came when we got it from
15   the State Board for the -- the whole state.               In
16   other words, the 70 that we looked at was just
17   for a specific time frame.
18          Q.     Well, let's go down two paragraphs,
19   and it states, Her attorney -- speaking of
20   Ms. Leider -- provided VVA with a list,
21   identifying 70 registrants who had been removed
22   from Alexandria's registration lists after they
23   were determined to not be U.S. citizens --
24                 Do you see that?
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 109 of 315 PageID# 9787


                                                                          Page 108
1            Q.     -- these were just the aliens who
2    were caught.
3                   Do you see that?
4            A.     Right.
5            Q.     Okay.    And so this is referring to
6    the list that you saw --
7            A.     In the inspection.
8            Q.     -- in the inspection --
9            A.     Right.
10          Q.      -- and that you got some months
11   later?
12          A.      Right.
13          Q.      Both of those sentences say,
14   Determined to not be U.S. citizens.
15                  Do you see that?
16          A.      Oh.   Yeah.    I'm sorry.
17          Q.      So is this stating that -- strike
18   that.
19                  So are -- are you and PILF stating
20   that the Virginia election officials had
21   adjudicated the citizenship status of these 70
22   individuals?
23          A.      If they were on that list, we assumed
24   that they had been adjudicated in some way, did
25   not return the card --


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 110 of 315 PageID# 9788


                                                                          Page 109
1           Q.     That's an adjudication?
2           A.     -- or they had turned -- returned the
3    card and said they were noncitizens.             That's how
4    they got on the list in the first place.
5           Q.     Well, they had first gone to the
6    voter rolls by saying they were citizens, right?
7           A.     No.     We have examples in the reports
8    where the citizenship box was checked or not
9    checked or -- so it was checked, Yes, I am a
10   citizen, or, No, I'm not a citizen, or it was
11   left blank -- both of them were left blank, and
12   they were still registered to vote and voted.
13          Q.     You haven't looked at everyone's
14   voter registration applications?
15          A.     I didn't look at any of them.           All I
16   was looking at was the data provided to me by
17   the State Board.
18                 Once the report was created and I
19   started looking through it, then I started
20   seeing copies of the various --
21          Q.     Okay.
22          A.     -- forms where the people had been
23   registered even though it was checked as being a
24   noncitizen or left blank.
25          Q.     So when it says here that these 70


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 111 of 315 PageID# 9789


                                                                          Page 110
1    registrants had been removed from Alexandria's
2    rolls after they were, quote, determined to not
3    be U.S. citizens, closed quote --
4           A.     What page were you on?
5           Q.     The same page, Page 6.
6           A.     Six.    Okay.    Got you.
7           Q.     -- so my question to you is, For
8    these 70 registrants who had been removed from
9    Alexandria's registration lists after they were,
10   quote, determined to not be U.S. citizens,
11   closed quote -- my question is, Who made that
12   determination?
13          A.     The local registrar's office.
14          Q.     Is that what the registrar,
15   Ms. Leider, told you, that they had determined,
16   in fact, that people --
17          A.     That's how they got on the list.
18          Q.     Excuse me.      Can I --
19          A.     No.    That's --
20          Q.     -- can I --
21          A.     -- the list.
22          Q.     -- can I --
23          A.     Okay.
24          Q.     -- we talked before, asking
25   questions --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 112 of 315 PageID# 9790


                                                                          Page 111
1           A.     Okay.
2           Q.     -- finishing.
3                  So my question is, Did Ms. Leider
4    tell you explicitly that the City of Alexandria
5    Registrar had made a determination that these 70
6    people were, in fact, not citizens?
7           A.     When she explained to us the process,
8    that was the only way that they got on this
9    list.
10          Q.     I'll ask again.
11                 Did Ms. Leider -- Leider tell you
12   explicitly that the City of Alexandria Registrar
13   had made a determination that these 70 people
14   were, in fact, noncitizens?
15                 Yes or no?
16          A.     I just don't remember if she said it
17   explicitly.      She just walked us through the
18   process.     And the only way they get on the list
19   is to be sent a card.         The card is either
20   returned or it's returned with no citizenship --
21          Q.     So --
22          A.     -- "noncitizenship" marked.
23          Q.     -- so, then, it's correct that
24   Ms. Leider did not tell you that the City of
25   Alexandria had determined that these 70


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 113 of 315 PageID# 9791


                                                                          Page 112
1    registrants were, in fact, noncitizens,
2    correct?
3                  MR. O'NEILL:      Objection.     That's not
4           what he just testified to.         We can roll
5           that back, and I believe he just
6           testified, I don't know -- I don't
7           remember.
8                  MR. TEPE:     I can clarify --
9                  MR. O'NEILL:      That question has been
10          asked and answered.
11                 MR. TEPE:     Yes, exactly.
12                 -- I can clarify his testimony.
13          Thank you.
14                 MR. O'NEILL:      You are
15          mischaracterizing his --
16                 MR. TEPE:     No, I'm not.      I'm
17          asking --
18                 MR. O'NEILL:      -- testimony.
19                 MR. TEPE:     Excuse me, Counsel.
20                 MR. O'NEILL:      Sure.
21                 MR. TEPE:     If you want to make an
22          objection to form, you may do so.
23                 MR. O'NEILL:      Sure.
24                 MR. TEPE:     There are no speaking
25          objections.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 114 of 315 PageID# 9792


                                                                          Page 113
1                   MR. O'NEILL:     I understand.      Thank
2            you, Counselor.
3    BY MR. TEPE:
4            Q.     So -- so that I understand your
5    testimony, Mr. George, Ms. Leider did not tell
6    you that these 70 registrants were, in fact,
7    noncitizens as determined by the City of
8    Alexandria, correct?
9                   MR. O'NEILL:     I'm going to object,
10          and that's asked and answered.
11          A.      She didn't say explicitly, but she
12   walked us through the process.
13          Q.      She never told you that these 70
14   individuals were determined, in fact, by the
15   City of Alexandria to be not citizens, correct?
16                  She never said that?
17          A.      Not explicitly.
18          Q.      She never said that, correct?
19          A.      She never said that explicitly, but
20   she did walk us through the process, which led
21   us to the conclusion as to how they got on this
22   list.
23                  By the time we got the list, they
24   were already removed from the voter roll.
25          Q.      Who at PILF was responsible for


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 115 of 315 PageID# 9793


                                                                          Page 114
1    writing this report?
2           A.       You would have to ask them.        I don't
3    know.       I received a draft from Christian.
4           Q.       Who decided to call the report
5    "Alien Invasion"?
6           A.       I have no idea.
7           Q.       You never asked that before putting
8    your logo on it?
9           A.       No.    I thought it was kind of a
10   catchy title.         That's about all I thought about.
11          Q.      Now, we had spoken earlier that there
12   was a sequel to Alien Invasion, correct?
13          A.      Right.
14                  MR. TEPE:     Why don't we go off
15          record -- go off the record?
16                  MR. O'NEILL:     Sure.
17                  THE VIDEOGRAPHER:      The time is
18          12:53.    We're off the record.
19                               (Whereupon, at 12:53 p.m., a
20                                luncheon recess was taken.)
21
22
23
24
25


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 116 of 315 PageID# 9794


                                                                          Page 115
1       A F T E R N O O N                        S E S S I O N
2                                                     (1:30 p.m.)
3      R E A G A N      G L E N N       G E O R G E,
4        called as a witness, having been previously
5        duly sworn by a Notary Public, was examined
6        and testified further as follows:
7                    THE VIDEOGRAPHER:       The time is now
8            1:30, and we are back on the record.
9                               -   -   -
10   EXAMINATION (CONTINUED) BY
11   MR. TEPE:
12           Q.      Mr. George, earlier, we were speaking
13     about how there was a second Alien Invasion
14     report, correct?
15           A.      Right.
16           Q.      It was called Alien Invasion II; is
17     that right?
18           A.      I think that's the way they referred
19     to it.     I don't know if that was on the title
20     page or not, but . . .
21           Q.      And -- and VVA agreed to publish that
22     with PILF on their Web site, correct?
23           A.      Continuation of our endorsement, or
24     whatever you want to call it, of the first one.
25           Q.      So the answer is yes?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 117 of 315 PageID# 9795


                                                                          Page 116
1           A.     Yeah.
2                  In my mind, it was kind of the
3    conclusion.      It was -- the actual report was
4    actually II -- Alien I was kind of a preliminary
5    report.
6           Q.     Okay.     So whether you consider it to
7    be two separate reports or a continuation, you
8    agreed with PILF to publish this --
9           A.     Right.
10          Q.     -- report --
11          A.     Right.
12          Q.     -- on the Web site?
13                 Okay.
14                 (VVA Deposition Exhibit Number 13,
15                   E-mail with attachment, Bates
16                   stamped PILF-ADAMS-0000172 through
17                   PILF-ADAMS-0000196, marked for
18                   identification, as of this date.)
19          Q.     The court reporter has marked as
20   Exhibit 13 an e-mail to you.
21                 Do you want to take a look at that?
22          A.     Um-hum.
23          Q.     Do you recognize that?
24          A.     Yes.
25          Q.     What is it?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 118 of 315 PageID# 9796


                                                                          Page 117
1           A.     An e-mail from Christian to me about
2    the final version of Alien II.
3           Q.     So this was on May 26th, 2017?
4           A.     Yes.
5           Q.     And he wrote, Reagan — here is the
6    final that has gone to the printer.            Great work.
7                  Correct?
8           A.     Right.
9           Q.     And then attached to it is the final
10   draft of the Alien Invasion II report, correct?
11          A.     Right.
12          Q.     And on the inside front cover, you
13   see PILF's logo; is that correct?
14                 Inside front cover --
15          A.     Inside front cover.
16          Q.     -- the second page.
17          A.     Right.
18          Q.     And then underneath that is VVA's
19   logo, correct?
20          A.     Right.
21          Q.     And it's dated May 2017?
22          A.     Right.
23          Q.     Okay.    And before Mr. Adams e-mailed
24   this final version to you, you had received
25   drafts -- do you recall that? -- to review?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 119 of 315 PageID# 9797


                                                                          Page 118
1           A.     I don't remember receiving one, but I
2    may have, since I received one for the first
3    one.    Since it's got the numbers in it, I'm
4    pretty sure I received it.
5                  (VVA Deposition Exhibit Number 14,
6                    E-mail with attachment, Bates
7                    stamped PILF-ADAMS-0000971 through
8                    PILF-ADAMS-0000994, marked for
9                    identification, as of this date.)
10                 THE WITNESS:      Okay.
11                 (VVA Deposition Exhibit Number 15,
12                   E-mail string with attachment, Bates
13                   stamped PILF-ADAMS-0015020 through
14                   PILF-ADAMS-0015043, marked for
15                   identification, as of this date.)
16          Q.     To refresh your recollection,
17   Mr. George, I've handed -- or the court reporter
18   has handed to you two more exhibits, marked 14
19   and 15 respectively.
20                 Do you see that?
21          A.     Right.
22          Q.     And these are drafts of the
23   Alien Invasion reports that were sent to you for
24   comment --
25          A.     Alien --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 120 of 315 PageID# 9798


                                                                          Page 119
1           Q.     -- is that right?
2           A.     -- Invasion II, right.
3                  MR. EVANS:      Which one is 14, and
4           which one is 15?
5                  MR. TEPE:     Oh, certainly.
6                  I believe 14 is the one with the
7           Bates Number 971, and it's dated 9/30 --
8           excuse me.     It's dated May 24th, at
9           9:30 a.m.
10                 Is that right?
11                 THE WITNESS:      Um-hum.
12                 MR. TEPE:     And then
13          Exhibit Number 15 is with the Bates 15020,
14          May 24th as well, but 3:49 p.m.
15                 MR. EVANS:      Thank you.
16          Q.     And so, Mr. George, these are
17   examples of -- strike that.
18                 So these are drafts of the
19   Alien Invasion II report that were sent to you
20   for comment, correct?
21          A.     Yeah, I'm assuming that -- the one
22   that Noel sent me was -- I received it first,
23   and then I guess Christian probably forwarded
24   it -- the same thing to me --
25          Q.     Or -- or --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 121 of 315 PageID# 9799


                                                                          Page 120
1           A.     -- the same day.
2           Q.     -- or a new version of it?
3           A.     Or it could have been made -- yeah,
4    they could have made some minor changes to it, I
5    guess.
6           Q.     Did you make any changes or suggest
7    any changes to the report?
8           A.     No.    On this one, I looked through
9    and made sure, like, the 56 -- 5,556
10   noncitizens, the 7,400 voters was the numbers
11   that I had given him, so that's there.
12          Q.     And so you saw that number in
13   Exhibit 14, for example?
14          A.     Yes.    Page 2.
15          Q.     Did you read over the report in its
16   draft form?
17          A.     Again, probably just checking for
18   numbers that I had given him, just to make sure
19   they were right.
20          Q.     So what was VVA's primary
21   contribution to Alien Invasion II?
22          A.     The same as I: just doing the data.
23          Q.     The data work?
24          A.     The data work.
25                 It was two separate work streams, so


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 122 of 315 PageID# 9800


                                                                          Page 121
1    I was working on 5,000 voters, so it took
2    me months.
3           Q.     It took you months to work on it?
4           A.     Several months, yeah.
5           Q.     And -- and that's because the State
6    of Virginia had provided VERIS reports on
7    citizenship for pretty much the entire state; is
8    that right?
9           A.     Right.
10          Q.     And these are the same reports that
11   you saw in the inspection in Alexandria --
12          A.     Right.
13          Q.     -- the same type of report?
14          A.     That format, right.
15          Q.     And after PILF received the reports
16   from the State, what happened?
17                 MR. O'NEILL:      Object -- object:
18          vague --
19          A.     I don't know what --
20                 MR. O'NEILL:      -- asking --
21          A.     -- they did.      I mean -- at some
22   point --
23          Q.     I'll -- I'll --
24          A.     -- I received a copy of them.
25          Q.     Okay.    So they -- they got the copy


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 123 of 315 PageID# 9801


                                                                          Page 122
1    of the VERIS reports, and they sent it to you?
2            A.     Right.
3            Q.     And then what did you do with the
4    reports?
5            A.     I proceeded to do the same thing that
6    I'd done with Alien I, converting the PDF files
7    to a Word document, copying them into
8    spreadsheets --
9            Q.     And that took --
10          A.      -- many --
11          Q.      -- months?
12          A.      Pardon?
13          Q.      And that took months to do?
14          A.      Yeah.    It was a -- if I remember
15   correctly, I think the PDF file was 453 pages
16   long.    I had the 5,000 names in it.
17          Q.      And this -- so you converted these
18   PDFs to a spreadsheet that listed the names of
19   people who had been -- who had their voter
20   registration canceled, correct?
21          A.      Right, by the local board.
22          Q.      And what did you do with that
23   spreadsheet?
24          A.      I turned it over -- once I got it
25   created, turned it over to Middle Resolution to


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 124 of 315 PageID# 9802


                                                                          Page 123
1    do the voter history, appended to it.
2           Q.     And then Middle Resolution sent that
3    back to you?
4           A.     Sent that back to me.         And I did
5    the -- the total counts, and stuff like that.
6           Q.     And then you provided that to PILF?
7           A.     Gave it back to PILF.
8           Q.     And they put it into the report?
9           A.     Right.
10          Q.     What was the purpose of analyzing the
11   voter history of the people listed in these
12   VERIS reports?
13          A.     My purpose was to prepare information
14   that could be sent to a U.S. district attorney,
15   because these people had broken the law.              They
16   had either committed perjury when they
17   registered -- they committed voter fraud if they
18   voted.
19                 (VVA Deposition Exhibit Number 16,
20                   E-mail string with attachments,
21                   Bates stamped PILF-ADAMS-0015185
22                   through PILF-ADAMS-0015187, marked
23                   for identification, as of this
24                   date.)
25          Q.     The court reporter has marked as


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 125 of 315 PageID# 9803


                                                                          Page 124
1    Exhibit 16 an e-mail that you sent on May 20th.
2                  Do you see that?
3           A.     Um-hum.
4           Q.     And you sent this e-mail to Mr. Adams
5    and Mr. Johnson of PILF; is that right?
6           A.     And Logan, Logan Churchwell --
7           Q.     Oh, yes.
8           A.     -- who is their communications
9    director.
10          Q.     Okay.    And -- and what is this
11   e-mail?
12          A.     This is what I would call "my
13   Version II."      I removed the people that had
14   never voted, and then reordered the list by the
15   number of votes cast, which is, like, the number
16   of As, and that type of thing, by election date.
17          Q.     It was a very big spreadsheet, wasn't
18   it?
19          A.     Pretty big, especially when you're
20   moving every data element around.
21          Q.     If you can look at the attachment to
22   it.
23          A.     Past the blue sheet?
24          Q.     Yeah, past the blue sheet.
25                 What we did here is, because it would


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 126 of 315 PageID# 9804


                                                                          Page 125
1    have been, I think, around a thousand pages to
2    print out, just one copy, we've done some
3    excerpts --
4           A.     Okay.
5           Q.     -- and you can see the file names and
6    the footer, as well as the -- the Bates number
7    for production purposes.
8                  Do you see that?
9           A.     Got it.
10          Q.     So does this -- if you just want to
11   flip through it, does this appear to be an
12   excerpt of that spreadsheet that you sent to
13   PILF with the voter history analysis?
14          A.     Yeah.
15          Q.     So it's got the jurisdiction
16   county -- county name --
17          A.     It's printed kind of funny, but,
18   yeah, it's --
19          Q.     -- the names of the people, their
20   addresses?
21          A.     Names and addresses, and it's got
22   the -- starting, some of the voter history, and
23   then it continues on with voting -- more voting
24   history.
25          Q.     It's got the identification number in


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 127 of 315 PageID# 9805


                                                                          Page 126
1    Row K.
2                   Is that the registration number?
3           A.      Hold on.
4           Q.      I said "Row K."      I mean Column K.
5                   MR. O'NEILL:     Column K would be the
6           second page (indicating).         You see -- I'm
7           sorry.    I'm just --
8           A.      Oh, okay.    Yeah, that's -- that would
9    be the -- that's the AE, Registration Number.
10          Q.      And then Column L is Date Removed?
11          A.      Right.
12          Q.      That's when they were removed from
13   the registration rolls?
14          A.      Right.
15          Q.      And then if you flip through,
16   starting with Column -- I think AG, you start
17   the voter history analysis?
18                  MR. O'NEILL:     Counselor, can you
19          refer to the Bates stamp number, just for
20          his purposes?
21                  MR. TEPE:    Well, this is produced
22          in --
23                  MR. O'NEILL:     Oh --
24                  MR. TEPE:    -- native form --
25                  MR. O'NEILL:     -- okay.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 128 of 315 PageID# 9806


                                                                          Page 127
1                   MR. TEPE:    -- so there's only one
2           Bates number.
3                   MR. O'NEILL:       Oh, okay.   Just page
4           number here, just -- just to make it easy
5           so he can follow along what you're looking
6           at.
7           Q.      Well, if you look at -- you just
8    keep on --
9           A.      It starts off --
10          Q.      -- turning the pages --
11          A.      -- with Curtis Husk.
12                  MR. O'NEILL:     You're okay?
13                  MR. TEPE:    Yes.
14          A.      Is that the one, 194?
15          Q.      Right.    Right.
16                  So there's a column that is
17   Column AG.
18                  Do you see that?
19          A.      Right.
20          Q.      Elections.
21                  And for the person with the last name
22   Curtis Husk, there's a 9 in that field.
23                  Do you see that?
24          A.      Um-hum.
25          Q.      Is that indicating that this person


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 129 of 315 PageID# 9807


                                                                          Page 128
1    had voted nine times?
2           A.     Yeah, it would be an indication
3    that -- off the page, that there were Xs in
4    other elections, the total of which would be
5    nine.
6           Q.     So if you go to the first page of the
7    excerpt spreadsheet -- spreadsheet -- the first
8    page of the spreadsheet.
9           A.     The first page?
10          Q.     Of the spreadsheet.        Yes.
11          A.     Okay.
12          Q.     Okay.    If you look at Row 209 --
13          A.     209.    Okay.
14          Q.     -- who's the individual named there?
15          A.     It's a person by the name of
16   something Bonilla -- Bonita.
17          Q.     Bonilla?     Eliud --
18          A.     Bonilla.     Bonilla?
19          Q.     -- Eliud Bonilla?
20          A.     I'm not pronouncing it probably
21   right, but . . .
22          Q.     That's in Row 209, correct?
23          A.     Right.
24          Q.     Okay.    And according to your
25   analysis, he voted nine times?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 130 of 315 PageID# 9808


                                                                          Page 129
1           A.     Yes.
2           Q.     And do you recognize the name of
3    Eliud Bonilla?
4           A.     I do now, because he's part of the
5    lawsuit, but I didn't know anything about him
6    before that.
7                  You have to remember, I was looking
8    at 5,550 of these names, you know.
9           Q.     Right.
10                 But he is one of the Plaintiffs in
11   this lawsuit?
12          A.     Right.
13          Q.     And if you go to -- the first number
14   of pages are all trying to capture
15   Eliud Bonilla's voting history.           If you go about
16   halfway into the excerpt, you'll see that there
17   are rows in the 300s.
18                 Do you see that?
19          A.     You say "rows in the 300s"?
20                 MR. O'NEILL:      About halfway down
21          through the document.
22          A.     I gotcha.
23          Q.     Do you see Row 344?
24          A.     Yes.
25          Q.     And what individual is listed in


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 131 of 315 PageID# 9809


                                                                          Page 130
1    Row --
2           A.     Luciania Freeman.
3           Q.     And do you recognize that to be now
4    one of the Plaintiffs in this document?
5           A.     Right.
6           Q.     And according to your analysis,
7    Ms. Freeman voted six times?
8           A.     Yes.
9           Q.     And who did you work with to do this
10   voting history analysis?
11          A.     Outside of Middle Resolution, just
12   me.
13          Q.     No.    So you worked with
14   Middle Resolution on doing the voting history --
15          A.     To get --
16          Q.     -- analysis?
17          A.     -- the -- the Xs and all that you see
18   under those elections, that's what
19   Middle Resolution provided.          I went through and
20   just did a quick count of all the data that was
21   provided as to what the count was.            Then I
22   ordered it, or sorted it, down by the people
23   that had voted the most.         I think the highest
24   number of votes was 40, and then in decreasing
25   order.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 132 of 315 PageID# 9810


                                                                          Page 131
1           Q.     Okay.    You can put that exhibit
2    aside, and I want to go back to Exhibit 13.
3                  Exhibit 13 is the final draft of the
4    Alien Invasion II report, correct?
5           A.     Right.
6           Q.     Can you please go to Page 2?
7           A.     Okay.
8           Q.     The second paragraph under Summary of
9    Findings.
10                 Do you see that?
11          A.     The one that's in highlighted and
12   bolded?
13          Q.     And bold.
14          A.     Yeah.
15          Q.     The second extension?         It states, The
16   numbers are alarming.         5,506 noncitizens -- -56
17   noncitizens have been removed from the voter
18   rolls for citizenship problems in 120 of
19   Virginia's 133 voting jurisdictions since 2011.
20                 Do you see that?
21          A.     Right.
22          Q.     And then it refers you to
23   Footnote Number 5?
24          A.     Right.
25          Q.     And if we go to Footnote Number 5, it


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 133 of 315 PageID# 9811


                                                                          Page 132
1    states, The cancelation reports for all 120
2    counties are available at Exhibit 1 at the link
3    provided on Page 1 of this report.
4                  Do you see that?
5           A.     I see that.
6           Q.     And so the Alien Invasion II report
7    is linking to the actual VERIS reports that you
8    had gotten, listing the names of these
9    individuals, these --
10          A.     Right.
11          Q.     -- 5,556 --
12          A.     Yeah.
13          Q.     -- right?
14          A.     Right.
15          Q.     And then just back on Page 2, it
16   continues, quote, In 102 of these jurisdictions,
17   1,852 individuals cast 7,474 ballots before
18   election officials canceled their registrations.
19                 You see that?
20          A.     Right.
21          Q.     And so this -- those two sentences
22   reflect the work that you did for the
23   Alien Invasion II report, correct?
24          A.     Right.
25          Q.     And this passage also reflects the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 134 of 315 PageID# 9812


                                                                          Page 133
1    contribution of Middle Resolution to the report,
2    correct?
3           A.     Providing the voting data, right,
4    voting history.
5           Q.     Do you know why Middle Resolution
6    isn't mentioned anywhere in the -- in the
7    report?
8           A.     They were just basically a data
9    provider.     They were providing the same data if
10   I'd bought it from the State Board of Elections,
11   so I didn't see any reason to mention them.
12          Q.     And I think we've already established
13   in the previous exhibit that we looked at,
14   Exhibit 16, that Plaintiff Bonilla is included
15   in this group of 5,556 noncitizens, correct?
16          A.     Right.
17          Q.     And Plaintiff Freeman is included in
18   this group --
19          A.     Right.
20          Q.     -- of 5,556 noncitizens, correct?
21          A.     Yes.
22          Q.     And Plaintiff Bonilla is included in
23   the list of 1,852 who --
24          A.     As having voted.
25          Q.     -- who voted?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 135 of 315 PageID# 9813


                                                                          Page 134
1                  And the same thing with
2    Plaintiff Freeman?
3           A.     Right.
4           Q.     And if you go to Paragraph 11 --
5    excuse me -- Page 11.
6           A.     Did you say page or paragraph?
7           Q.     I said both --
8           A.     Okay.
9           Q.     -- but it should be Page 11 --
10          A.     Page 11.
11          Q.     -- at the very top.
12                 The top left-hand corner, the report
13   repeats the same statistics that came from you
14   and Middle Resolution; is that right?
15          A.     Right.    Right.
16          Q.     Why did VVA and PILF publish all of
17   the VERIS reports?
18          A.     I'm sorry.      Why did they publish the
19   whole report?
20          Q.     All of the VERIS reports, the 400,
21   500 pages of reports that you've mentioned
22   earlier.
23          A.     I guess they wanted to make sure that
24   we weren't making it up, that it actually
25   exists.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 136 of 315 PageID# 9814


                                                                          Page 135
1           Q.      Were you concerned that people would
2    think that you were making up these statistics?
3           A.      I wasn't.
4                   Again, I didn't write the report, but
5    they were documents from the State election
6    board.      So . . .
7           Q.      But you don't -- you don't know why
8    they were published online?
9           A.      No.
10          Q.     Whose decision was it to publish that
11   information online?
12          A.     It had to have been PILF.          It's on
13   their -- so it's on their Web site, because I
14   never had this on my Web site at all.             It was
15   only on theirs.
16          Q.     But you -- you had linked to when the
17   report came out?       You had --
18          A.     Right.    He sent me a link and said,
19   Send this to your friends, which I did.
20          Q.     Right.
21                 And did you -- when Alien Invasion II
22   was published, did you kind of repost that fact
23   on your Facebook page?
24          A.     Probably, yeah.
25                 (VVA Deposition Exhibit Number 17,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 137 of 315 PageID# 9815


                                                                          Page 136
1                    Commonwealth of Virginia Department
2                    of Elections, cancelation — Declared
3                    Non-Citizen, 059 — Fairfax County,
4                    marked for identification, as of
5                    this date.)
6           Q.     Mr. George, the court reporter has
7    handed you what's been marked as Exhibit 17.
8           A.     Okay.
9           Q.     Do you recognize this?
10          A.     It's a copy of a report that we got
11   out of the 486 pages.         This was Page 100, it
12   looks like.
13          Q.     So this is an excerpt of the entire
14   VERIS report that you got from the State; is
15   that right?
16          A.     Right.
17          Q.     On -- on the first page -- because,
18   again, given how lengthy this is, we only
19   excerpted a couple of pages -- do you see at the
20   bottom of the first page Eliud Bonilla's name?
21          A.     Um-hum.
22          Q.     Do you see his home address listed?
23          A.     Yes.
24          Q.     Then on the second page, do you see
25   Luciania Freeman listed?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 138 of 315 PageID# 9816


                                                                          Page 137
1           A.      Yes.
2           Q.      And you see her home address, right?
3           A.      Right.
4           Q.      And you don't know why their home
5    address information was published online?
6           A.      It's part of the report out of the
7    VERIS system, not any different than their
8    precinct number or their voter ID, voter
9    registration ID.
10          Q.      But it was published online
11   because -- as part of the report?
12          A.      Yep.
13          Q.      Were you -- strike that.
14                  Were you and PILF trying to call
15   attention to the people that were listed --
16                  MR. O'NEILL:     I'm going to object.
17          Q.      -- as a part of the report?
18                  MR. O'NEILL:     I'm sorry.     I'm going
19          to object:     It calls for speculation.
20                  You can answer, to the extent you
21          know.
22          A.      I don't know.     I don't know what was
23   in their mind to do it, unless it was to show
24   that it actually existed.
25          Q.      Did you think there was anything


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 139 of 315 PageID# 9817


                                                                          Page 138
1    wrong with the fact that PILF was publishing
2    this information?
3           A.     No.    Again, it was public information
4    directly from the State Board.           So . . .
5           Q.     Let's go back to the -- I think it's
6    Exhibit -- it's the actual Alien Invasion
7    report.
8                  What exhibit is that?
9                  MR. O'NEILL:      I think it's
10          Exhibit 13.
11                 MR. TEPE:     Exhibit 13.
12          A.     Oh, I got it open here.
13          Q.     If you go to Page 3, the second
14   sentence in the third paragraph.
15          A.     Did you say second in the third
16   paragraph?
17          Q.     The second sentence of the third
18   paragraph.
19          A.     Got it.
20          Q.     It says, The response of law
21   enforcement officials to both single incidences
22   of voter fraud and the hundreds of examples
23   documented in this report should be the same:
24   swift, sure and unwavering.
25                 Do you see that?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 140 of 315 PageID# 9818


                                                                          Page 139
1            A.     Right.
2            Q.     Do you agree with that statement?
3            A.     Absolutely.
4            Q.     And that's consistent with the
5    purpose that VVA had, which was to have some
6    prosecutions of people accused of being
7    noncitizens who voted?
8            A.     Right.
9            Q.     And if you go to Page 16, under
10   Recommendations and Solutions, the last bullet
11   on the right-hand side that begins, Law
12   enforcement.
13          A.      Um-hum.
14          Q.      Do you see that?
15                  The second sentence states, quote,
16   Voter registration and voting history records
17   such as those contained in this report make
18   prosecution an easy task, closed quote.
19                  Do you see that?
20          A.      I see that.
21          Q.      And was that what was intended by
22   Alien Invasion II, to make prosecution an easy
23   task?
24                  MR. O'NEILL:     I'm going to object:
25          It calls for a legal conclusion.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 141 of 315 PageID# 9819


                                                                          Page 140
1                   But to the extent you understand,
2            you can answer.
3            A.     What was the question again?
4            Q.     So on Page 16, under Recommendations
5    and Solutions, the last bullet.
6                   You see that?
7            A.     Right.
8            Q.     Okay.    The second sentence says,
9    Voter registration and voting history records
10   such as those contained in this report make
11   prosecution an easy task.
12                  Do you see that?
13          A.      I see it.
14          Q.      And was that what was intended by
15   Alien Invasion II, to make prosecution an easy
16   task?
17          A.      I'm sure that's one of the reasons
18   that we would publish it --
19          Q.      What was --
20          A.      -- to date, there has not been any
21   prosecutions of anybody.
22          Q.      -- but that was -- that was -- one of
23   your intentions of doing this project was --
24          A.      To do that.
25          Q.      -- to do that?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 142 of 315 PageID# 9820


                                                                          Page 141
1           A.     Violated the Constitution of
2    Virginia.
3           Q.     And you said, I'm sure that was one
4    of the reasons that we would publish it, right?
5           A.     (No audible response.)
6           Q.     Were there other reasons?
7           A.     I would assume, based on showing
8    that -- we talked about this earlier -- people
9    registered to vote without checking the box,
10   checking the box as being a noncitizen, checking
11   it as being a citizen when they weren't, and in
12   all cases, they were still registered to vote,
13   so why aren't we requiring proof of citizenship
14   to register to vote, checking a box is
15   inadequate.
16          Q.     Were you also hoping to deter other
17   people accused of being noncitizens from voting?
18                 MR. O'NEILL:      I'm going to -- I'm
19          going to object to form.
20          Q.     You can answer.
21                 MR. O'NEILL:      You can answer.
22          A.     Yeah.    I would liken it like
23   prosecuting a bank robber, I mean, hopefully
24   we're not just doing it for an exercise -- that
25   prosecuting a bank robber would deter bank


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 143 of 315 PageID# 9821


                                                                          Page 142
1    robbing, so hopefully prosecuting voter fraud
2    would deter voter fraud.
3           Q.     Well, those accused of voter fraud?
4           A.     Or accused, right.
5                  MR. O'NEILL:      I'm going to object to
6           vague --
7           Q.     The --
8                  MR. O'NEILL:      -- vague.     Who . . .
9                  MR. TEPE:     Okay.
10          Q.     -- if you go to the -- Page 13 --
11          A.     The same report?
12          Q.     The same report.
13                 -- Page 13, column on the right side,
14   the third paragraph from the bottom, beginning,
15   In the 16 jurisdictions surveyed --
16          A.     Right.
17          Q.     -- PILF reviewed 764 voter
18   registration applications submitted by
19   applicants who were later removed for lacking
20   U.S. citizenship.
21                 Do you see that?
22          A.     What was the paragraph number?
23          Q.     It was the paragraph beginning, In
24   the 13 [sic] jurisdictions surveyed.
25                 The third paragraph from the bottom.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 144 of 315 PageID# 9822


                                                                          Page 143
1           A.     "In the 16 jurisdictions surveyed"?
2           Q.     Yes.
3           A.     Is that what you said?
4           Q.     Do you see that paragraph?
5           A.     Yes.
6           Q.     It says, In the 16 jurisdictions
7    surveyed, PILF reviewed 764 voter registration
8    applications submitted by applicants who were
9    later removed for lacking U.S. citizenship.
10                 Do you see that?
11          A.     I do.
12          Q.     Okay.    Did you look at these voter
13   registration applications?
14          A.     I did not.
15          Q.     Okay.    But those voter registration
16   applications were included with the
17   Alien Invasion II report; is that right?
18          A.     I guess.     I don't know.
19          Q.     Well, I believe if this pass -- this
20   passage here goes to Footnote 69.            If you see,
21   Footprint 69 says, The voter registration
22   applications are produced in Exhibit 12.
23          A.     I'm not seeing where -- where's 69?
24          Q.     The very bottom.
25          A.     Oh, okay.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 145 of 315 PageID# 9823


                                                                          Page 144
1                  I got you.
2                  Yeah, okay.
3           Q.     And then Footnote 69 says, The voter
4    registration applications are produced at
5    Exhibit 12.
6                  Correct?
7           A.     Yes.
8           Q.     And you said you didn't look at the
9    voter registration applications?
10          A.     No.
11                 (VVA Deposition Exhibit Number 18,
12                   Voter Registration Forms, marked for
13                   identification, as of this date.)
14                 MR. TEPE:     The court reporter has
15          marked and handed to the witness
16          Exhibit Number 51.
17          Q.     Do you have that, Mr. George?
18          A.     Yes.
19          Q.     Do you know what these are?
20          A.     These are voter registration forms,
21   or copies of.
22          Q.     I'll represent that these were
23   applications that were included as part of
24   Exhibit 12 --
25          A.     Okay.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 146 of 315 PageID# 9824


                                                                          Page 145
1           Q.     -- to the Alien Invasion report.
2                  And so the first application here is
3    for someone named Abby Focht.
4           A.     Okay.
5           Q.     Okay.    Now, Abby Jo Gearhart is -- is
6    one of the Plaintiffs in this case, right?
7           A.     I haven't -- I don't remember the
8    name, but it that's what you said, that's
9    fine --
10          Q.     Okay.
11          A.     -- I don't know.
12          Q.     It's on the subpoena, but, you know,
13   for purposes, we can just --
14          A.     Right.
15          Q.     She changed her name from Focht to
16   Gearhart, so -- but this is -- this is a voter
17   registration application for -- for -- for her,
18   then, right?
19          A.     Okay.
20          Q.     Do you agree with that --
21          A.     Best as --
22          Q.     -- that's what it appears to be?
23          A.     -- I can determine looking at this,
24   yes.
25          Q.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 147 of 315 PageID# 9825


                                                                          Page 146
1                  And then if you flip through, there's
2    another voter registration application.
3                  Who's that for?
4           A.     For Bonilla -- Bonilla.
5           Q.     Bonilla.
6                  And we talked about, he's one of the
7    Plaintiffs in this case, right?
8           A.     Right.
9           Q.     And then after that is another voter
10   registration application.
11                 Do you see that?
12          A.     For Freeman.      Right.
13          Q.     For Freeman.
14                 And she's one of the other Plaintiffs
15   in this case, right?
16          A.     Right.
17          Q.     Okay.    So -- so Abby Focht, in her
18   application -- what did she check for the
19   question "Are you a citizen of the
20   United States of America?"
21          A.     "Yes."
22                 She checked "Yes."
23          Q.     And then Eliud -- Eliud Bonilla --
24   what did he check?
25          A.     The same thing.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 148 of 315 PageID# 9826


                                                                          Page 147
1           Q.     The same thing: "Yes"; right?
2                  And for Freeman?
3           A.     For the same thing.
4           Q.     Okay.    Is -- is Abby Focht, or
5    Abby Jo Gearhart, in fact, a noncitizen?
6           A.     Based on the listing that we got from
7    the State Board, they declared that they were a
8    noncitizen.
9           Q.     And here, she declared that she is a
10   citizen?
11                 MR. O'NEILL:      I'm going to object.
12                 To the extent you know.
13          A.     Yeah, I mean, to the extent I know,
14   she's said something on one form and something
15   different on another, different form.             So . . .
16          Q.     Do you know which form is correct?
17          A.     No.    I just know the form that I
18   received from the State Board said that she
19   self-declared that she was a noncitizen.
20          Q.     And here, she self-declared as a
21   citizen, correct?
22          A.     Yeah.
23          Q.     So wouldn't you agree that based on
24   the information that you have, you can't say one
25   way or another as to whether or not she's a


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 149 of 315 PageID# 9827


                                                                          Page 148
1    noncitizen?
2                   MR. O'NEILL:     Objection.     You
3            mean --
4            A.     I don't know what the point is.
5                   MR. O'NEILL:     Objection --
6                   MR. TEPE:    Excuse me.
7                   MR. O'NEILL:     -- objection.
8            Q.     You can answer.
9            A.     I just don't know what your point is.
10          Q.      You don't need to understand the
11   point; you need to answer the question.
12                  The question is, Based on the
13   information that you have -- you have a voter
14   registration application that says citizen --
15          A.      I didn't have this (indicating) when
16   I did my work.
17          Q.      You didn't have this?
18          A.      I didn't have their voter
19   registration forms when I did all of my data
20   work.
21          Q.      Did you ask for her voter
22   registration forms?
23          A.      I was dealing with 5,550 names on a
24   list, so, no, I didn't ask for hers.
25          Q.      Did you ask for the voter


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 150 of 315 PageID# 9828


                                                                          Page 149
1    registration form of Eliud Bonilla?
2           A.     For no one.      I accepted what was
3    given to me by the State Board.
4           Q.     How do you get on the voter
5    registration rolls?
6                  You fill out an application, correct?
7           A.     Voter -- yeah, either online or on
8    paper, either way.
9           Q.     Okay.    And you fill out some
10   information like you see here on this
11   application, correct?
12          A.     Sure.
13          Q.     Put down your name?
14          A.     There's two different forms.          There's
15   a state form, and then there's a Federal form.
16          Q.     But they're consistent in the fact
17   that you put down some information, like your
18   name, correct?
19          A.     You bet.
20          Q.     Your address?
21          A.     Right.
22          Q.     Date of birth?
23          A.     Yes.
24          Q.     Social Security number?
25          A.     I think the Social Security number is


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 151 of 315 PageID# 9829


                                                                          Page 150
1    optional; but, yes, you can put that down.
2           Q.     And then the answer to the question
3    whether or not you're a United States citizen,
4    right?
5           A.     Right.
6           Q.     And those who check the box "yes"
7    are -- provided there's -- everything else on
8    the form is fine, they get to be registered as a
9    voter, correct?
10          A.     That's right --
11          Q.     Okay.
12          A.     -- and even if it's checked "no" or
13   if it's not checked at all, we've got examples
14   of all of it.
15          Q.     Okay.    It's not really my question.
16                 Can we -- if we can just focus on my
17   question --
18          A.     Okay.
19          Q.     -- it will be a lot quicker.
20                 So my question was, In those who
21   check the box "yes" are -- provided that
22   everything else on the form is fine, they get to
23   be registered, correct?
24          A.     Right.
25          Q.     And the way it's supposed to work is


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 152 of 315 PageID# 9830


                                                                          Page 151
1    that if they check "no," they're not a
2    United States citizen, they're not supposed to
3    be registered, correct?
4           A.     Right.
5           Q.     And so, sitting here today, can you
6    tell me is Plaintiff Abby Focht, or Abby Jo
7    Gearhart as she's known now, in fact, a
8    noncitizen?
9           A.     Because she self-declared at some
10   point to the DMV and then she also responded to
11   the card that was sent to her by the local
12   board, I would have to say she was not a
13   citizen.     That's how she got on the list.
14          Q.     Okay.    So you're -- you're choosing
15   to believe one list and one check box but not
16   the other check box?
17          A.     That's all I had access to.
18          Q.     But you are choosing to believe one
19   check box and not another check box, correct?
20          A.     As far as I know, there was no check
21   box.    I mean, she actually went to the DMV to
22   renew her driver's license and was asked by the
23   clerk whether or not she was a citizen.
24          Q.     Do you know that?
25          A.     That's the process that was told to


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 153 of 315 PageID# 9831


                                                                          Page 152
1    me by Ms. Leider.
2           Q.     Do you know that Abby -- do you know
3    whether or not Abby Jo Gearhart actually checked
4    "no" on a DMV form?
5           A.     No idea.
6                  All I know is her name was passed on
7    to the State Board, the State Board passed it on
8    to the local board, the local board sent her a
9    card, she either didn't return it or she
10   returned it and said that she was not a citizen.
11   And that's how she got on the list.
12          Q.     So the answer is, as far as you know
13   today, you do not know one way or another as to
14   whether or not Abby Jo Gearhart is a citizen?
15          A.     If she had provided certification in
16   some way back to the local board, she would have
17   never shown up on the list, so I have to assume
18   that she followed the process -- the process is
19   right, so she was taken off the voter roll.
20          Q.     But the question is not whether or
21   not she was taken off the voter roll.             The
22   question is, Is Abby Jo Gearhart a citizen?
23                 Yes or no?
24          A.     No idea.     All I know is that she was
25   removed from the voter roll long before I ever


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 154 of 315 PageID# 9832


                                                                          Page 153
1    saw that list.
2           Q.     Mr. Bonilla -- do you know, yes or
3    no --
4           A.     No idea.
5           Q.     -- no idea if he's a citizen or not?
6           A.     All I know is he was on the list as
7    being noncitizen.
8           Q.     And you didn't check to see if he had
9    put a voter registration application which he
10   checked "yes," correct?
11          A.     Right, nor did I check the other
12   5,000-plus people.
13          Q.     The same question with
14   Ms. Freedom -- Freeman:         You don't know if she's
15   a citizen or not?
16          A.     No.
17          Q.     And you didn't ask to see her --
18          A.     I just assumed that what was on the
19   voter roll was correct.
20          Q.     You assumed that what was on the
21   voter roll was correct?
22          A.     It was a State record; why wouldn't
23   I -- question it?
24          Q.     Well, here's a State record right
25   here, right in front of you.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 155 of 315 PageID# 9833


                                                                          Page 154
1                  Are you questioning --
2           A.     That's a --
3           Q.     -- that?
4           A.     -- that's a record that was created
5    by a person, not the State.
6           Q.     But the record that the State created
7    is based on something, as you said before, that
8    was declared by the person, correct?
9           A.     Drive that by again.
10          Q.     You have said that the record that
11   the State provided that you used was created
12   based on a response by the citizen, correct?
13          A.     At the DMV, right.
14          Q.     And here is a record that is based on
15   the response of a citizen in registering to
16   vote, correct?
17          A.     Right.
18          Q.     All right.      And you don't know,
19   actually, what Ms. Freeman told the DMV, do you?
20          A.     No idea.
21          Q.     You don't know what Mr. Bonilla told
22   the DMV?
23          A.     No idea.
24          Q.     You don't know what Ms. Gearhart told
25   the DMV?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 156 of 315 PageID# 9834


                                                                          Page 155
1           A.     No idea.
2           Q.     But you can see from these exhibits
3    that they each told the Department of Elections,
4    in their forms, that, yes, they are a citizen,
5    correct?
6           A.     They did it on their form, right, but
7    then we've got other people that did the same
8    thing --
9           Q.     Excuse me.
10          A.     -- I'm just saying --
11          Q.     I'm asking you a question --
12          A.     -- these three people may be the
13   exception to the rule.
14          Q.     But you don't know that --
15          A.     We have -- you've got 5,550 people on
16   that roll.
17                 Are you saying that all of them
18   checked the "yes" box?
19                 They didn't.      We have people that
20   checked the "yes" box that really aren't
21   citizens or that we can --
22          Q.     But you said, yourself --
23          A.     -- assume that they really aren't.
24          Q.     -- but you said, yourself, that you
25   didn't check any of people -- any of these


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 157 of 315 PageID# 9835


                                                                          Page 156
1    people --
2            A.     I didn't check any of them.         I
3    assumed --
4                   THE COURT REPORTER:       Sir, you have
5            to let him finish the question.
6            Q.     -- but you --
7            A.     -- I didn't --
8            Q.     -- didn't check any of these people's
9    voter registration?
10                  MR. O'NEILL:     I think -- I think --
11          objection.      I think there's a question
12          on -- on the -- on the table here --
13                  MR. TEPE:    Excuse me, Counsel --
14                  MR. O'NEILL:     -- that he was in the
15          middle --
16                  MR. TEPE:    -- Counsel --
17                  MR. O'NEILL:     Objection: form.
18                  MR. TEPE:    Thank you.
19          Q.      So the question on the table is, You,
20   yourself, said that you didn't check any of the
21   voter registration applications of the people
22   that were on that list of 5,556, correct?
23          A.      No, I didn't; didn't have access to
24   them.
25          Q.      Okay.    Well, that's not true, sir.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 158 of 315 PageID# 9836


                                                                          Page 157
1           A.     The only way for me to have access
2    would be to go to the local board to get it.
3           Q.     You could have just asked PILF for
4    it, right?
5           A.     I didn't know that PILF was even
6    doing that.      All I had was -- the work stream I
7    had was to take the PDF files, convert them to a
8    spreadsheet and find out the voting history.
9                  That's all I was focused on.
10          Q.     But now that you have in front of you
11   documentation that Mr. Bonilla, for example,
12   said he was a citizen -- right?
13                 You see that in this exhibit?
14          A.     Well, he evidently said he wasn't a
15   citizen at some point along the process.
16          Q.     Well, do you know that?
17                 MR. O'NEILL:      Objection --
18                 MR. TEPE:     Excuse me, Counsel.
19                 MR. O'NEILL:      I'm going to -- I'm
20          going to lodge my objection for -- you
21          finished your question.        I'm going to
22          lodge my objection.
23                 Objection: asked and answered.
24          Q.     We have some documentation right in
25   front of you, Mr. George, that Eliud Bonilla


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 159 of 315 PageID# 9837


                                                                          Page 158
1    said that he was a citizen of the United States,
2    correct?
3                    MR. O'NEILL:    Again --
4                    MR. TEPE:   Excuse me, Counsel,
5           that's a simple question.
6                    MR. O'NEILL:    -- I know.     I'm going
7           to object.      I'm going to say that that
8           question was asked and answered.
9                    MR. TEPE:   I get to conduct --
10                 MR. O'NEILL:      I understand --
11                 MR. TEPE:       -- this examination.
12          And when you keep interrupting, you keep
13          interrupting what the questions are.
14                 So, again, if the question itself is
15          objectionable, you can say, "Objection to
16          form."
17                 Thank you.
18          Q.     So, Counsel -- excuse me --
19   Mr. George, we have in front of you, in this
20   Exhibit 18, a voter registration application for
21   Mr. Bonilla, correct?
22          A.     Right.
23          Q.     And he checked that he was a United
24   States citizen, correct?
25          A.     He did.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 160 of 315 PageID# 9838


                                                                          Page 159
1           Q.     Okay.
2                  Now, Mr. Bonilla also shows up on a
3    list of individuals from the State that you
4    utilized for your voting history analysis,
5    correct?
6           A.     Right.
7           Q.     You don't know which record is
8    correct, do you --
9           A.     Since I only have one --
10          Q.     -- with respect to -- with re -- I'm
11   sorry -- with respect to whether or not, in
12   fact, he's a citizen?
13          A.     No, I've not seen his passport, or
14   anything, if that's what you're asking.             I
15   haven't seen a birth certificate, if that's what
16   you're asking.
17          Q.     Okay.    So you don't know his
18   citizenship at all, correct?
19          A.     Right.
20          Q.     Okay.
21          A.     I mean, he could have checked the
22   wrong box by accident.
23          Q.     So is it accurate to -- to say that
24   Bonilla is a noncitizen, based on the
25   information you know right now?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 161 of 315 PageID# 9839


                                                                          Page 160
1           A.     At this point, I don't know one way
2    or the other.      I just know that he appeared on
3    the list that I worked on.
4           Q.     Okay.    So it would be inaccurate,
5    potentially, to declare him a noncitizen today,
6    correct?
7           A.     If he did not provide --
8           Q.     Based on --
9           A.     -- certification back to the local
10   board or he did not return that card, everybody
11   down the line would assume that he was a
12   noncitizen --
13          Q.     Okay.
14          A.     -- and by checking the box here, he
15   committed perjury if he really wasn't a citizen.
16          Q.     But you don't know that?
17          A.     I don't know that.        But he could have
18   checked it --
19          Q.     So based on the fact --
20          A.     -- mistakenly.
21          Q.     -- that you don't know one way or
22   another if he's a citizen, sitting here today,
23   do you think it would be accurate to call him a
24   noncitizen, period?
25          A.     I don't think I'd call him one way or


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 162 of 315 PageID# 9840


                                                                          Page 161
1    the other.      He could be a noncitizen; he could
2    be a citizen.       Don't know.
3           Q.     Did you do anything to -- I'm going
4    to strike that.
5                  Now, you and PILF had been informed
6    by registrars that people on the VERIS reports
7    had reregistered; isn't that correct?
8           A.     That people on the -- I didn't
9    understand the last part of your question.
10          Q.     Okay.    We -- the reports that we've
11   been -- the records we've been talking about are
12   called the "VERIS reports," correct?
13          A.     Right.
14          Q.     Okay.    You and PILF had been informed
15   by at least one registrar that people on the
16   VERIS reports had reregistered, correct?
17          A.     I think I got an e-mail from
18   Alex Ables to that effect on several people on
19   his list.
20          Q.     Who's Alex Ables?
21          A.     He's a registrar in Fauquier County.
22          Q.     Okay.    Do you have -- do you recall
23   that happening other than with respect to
24   Mr. Ables?      Any other instances of that --
25          A.     No.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 163 of 315 PageID# 9841


                                                                          Page 162
1           Q.     -- that you recall?
2           A.     No --
3           Q.     Okay.
4           A.     -- that was the only instance I ever
5    even heard of.       I think there were two -- maybe
6    two people that he talked about.
7           Q.     Do you want some water?
8           A.     No, I'm good.
9                  (VVA Deposition Exhibit Number 19,
10                   E-mail with attachment, Bates
11                   stamped PILF-ADAMS-0009178 through
12                   PILF-ADAMS-0009197, marked for
13                   identification, as of this date.)
14          Q.     The court reporter is handing --
15                 MS. SHELTON:      Oh, sorry.
16          Q.     -- what's been marked as Exhibit 19,
17   a document that was sent by Noel Johnson on
18   February 2nd.
19                 Do you see that?
20          A.     Yes.
21          Q.     Do you recall receiving this
22   document?
23          A.     I don't.
24          Q.     So it's an e-mail from Mr. Johnson,
25   as I said, February 2nd --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 164 of 315 PageID# 9842


                                                                          Page 163
1           A.     Right.
2           Q.     -- to you and Mr. Adams; is that
3    right?
4           A.     Yeah, I think this was one of the
5    counties that they actually sent a letter to,
6    maybe.
7           Q.     Who's "they"?
8           A.     Christian or PILF.
9           Q.     Looking for records?
10          A.     Right, after we had done our
11   examination at the Alexandria Registrar's
12   Office.
13          Q.     All right.      Do you want to just take
14   a flip through this document?
15          A.     I have not seen any of this.
16          Q.     Well, you were e-mailed a copy on
17   February 2nd, were you not?
18          A.     Yeah.    I didn't, probably, read it.
19   I don't remember seeing it.
20          Q.     Do you have any reason to doubt the
21   fact that you saw it -- I mean -- excuse me --
22   received it?
23          A.     No.
24          Q.     And this is another one of these
25   VERIS reports, correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 165 of 315 PageID# 9843


                                                                          Page 164
1           A.     Right, from York County.
2           Q.     This one is from York County.           The
3    same thing: cancel type, noncitizen declared?
4           A.     Right.
5           Q.     Okay.    And if you look at the cover
6    e-mail from Mr. Johnson, he's saying that
7    York County had sent a hand-notated report that
8    indicates that some people who were removed were
9    then reregistered.
10                 Do you see that?
11          A.     Right.
12          Q.     He says at the end, In all, 26 of the
13   44 people they removed simply reregistered and
14   probably voted in this year's election.
15                 Correct?
16          A.     Yep.
17          Q.     Okay.    So if you look at the
18   marked-up York County VERIS report, you see a --
19   a row for Karen Askin.
20                 Do you see that?
21          A.     Yes.
22          Q.     And the person from York County had
23   written that this person reregistered, correct?
24          A.     Right.
25          Q.     Okay.    And then a few rows down,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 166 of 315 PageID# 9844


                                                                          Page 165
1    there's a Danita Bader.
2                  Do you see that --
3           A.     Yes.
4           Q.     -- reregistered, correct --
5           A.     Right.
6           Q.     -- that's what's noted -- noted here?
7                  And if you flip through, there's a
8    number of other people having a handwritten
9    notation that they had reregistered, correct?
10          A.     Yep.
11          Q.     Okay.    And, again, Mr. Adams had --
12   excuse me -- Mr. Johnson had said that 26 of the
13   44 people had reregistered, correct?
14          A.     What was the number?        Twenty-four?
15          Q.     Twenty-six of the 44 is what
16   Mr. Johnson says.
17          A.     Twenty-six of the 44.         Okay.
18          Q.     Was the fact that these people had
19   reregistered noted in the Alien Invasion
20   report?
21          A.     If they were, I didn't notice it.
22          Q.     Yeah, I didn't notice it either.
23                 Who made the decision not to include
24   these individuals' reregistration in the
25   Alien Invasion reports?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 167 of 315 PageID# 9845


                                                                          Page 166
1                  MR. O'NEILL:      Objection: form.
2                  You can answer.
3           A.     I mean, I haven't seen anything with
4    all this handwritten stuff on it.            None of it
5    was -- I mean, if they were reregistered prior
6    to the listing that I got, they should not have
7    been on the list, I would think.            The date on
8    this list is the 1st of January of 2011 --
9           Q.     Right.    And then the --
10          A.     -- so they reregistered -- this one
11   person reregistered 8/30 of '16 or '14, or
12   something.      I can't remember the -- I can't read
13   the writing.
14          Q.     Which person is this you're looking
15   at?
16          A.     Patel, it says reregistered 8/30
17   something -- '16 or '14 or . . .
18          Q.     Right.
19                 Okay.    But if they -- if they had
20   reregistered, they should not be listed in
21   Exhibit 1 to Alien Invasion II; is that right?
22          A.     I would think not.
23          Q.     Okay.    And do you know who made the
24   decision not to include the information that's
25   provided here from York County with the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 168 of 315 PageID# 9846


                                                                          Page 167
1    Alien Invasion II report?
2            A.     No.
3            Q.     Who is Keith Damon?
4            A.     Keith is an elderly gentleman that is
5    a member of Fairfax County Republican Committee.
6    He's in charge of election data.            He attends the
7    local board meetings for the local election
8    board in Fairfax County.
9            Q.     You called him "elderly."
10                  Do you think he would agree with
11   that?
12          A.      He's older than me, a lot older than
13   you.
14          Q.      Do you know how old he is?
15          A.      I don't know.     I think he's probably
16   approaching 80.
17          Q.      I just want to make sure you're not
18   casting aspersions on Mr. Damon.
19          A.      Yeah.
20          Q.      He helped you with Alien Invasion II
21   work; is that correct?
22          A.      No, he hadn't done anything with any
23   of this, outside of sending him a link for him
24   to read.      I think he may have responded to me.
25                  MR. TEPE:    It's been an hour.        Do


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 169 of 315 PageID# 9847


                                                                          Page 168
1           you want a break?
2                   MR. O'NEILL:     Are you doing okay?
3                   THE WITNESS:     Yeah, I'm fine.
4                   MR. O'NEILL:     We'll go 15
5           more minutes.
6                   MR. TEPE:    Sure.
7                   MR. O'NEILL:     Okay.    Thank you for
8           that.
9                   MR. TEPE:    Of course.
10          Q.      Did you do anything to promote
11   Alien Invasion I?
12          A.      Outside of just sending it to friends
13   of mine that I knew were interested in the
14   subject, no.
15          Q.      Did you post any information about
16   Alien Invasion -- we're talking about the first
17   one -- on your Web site?         Do you recall?
18          A.      I don't know about the Web site.           I
19   don't really do much on the Web site.             I do -- I
20   mean, I may have posted it to the Facebook page,
21   referring people to go look at it.
22          Q.      And, again, for Alien Invasion I, did
23   you do any media interviews?
24          A.      Not that I remember.
25          Q.      Did you provide an interview to


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 170 of 315 PageID# 9848


                                                                          Page 169
1    WJAL News, the ABC affiliate in D.C.?
2           A.     I did a -- let's see.
3                  I think it was -- I remember doing an
4    interview with a reporter outside, but I don't
5    remember if it was about Alien I and
6    Alien Invasion II.        I mean, it kind of runs
7    together.     I really didn't have any notes, or
8    anything.
9                  (VVA Deposition Exhibit Number 20,
10                   Article, Va. Voters Alliance
11                   concerned about voter fraud ahead of
12                   November presidential election, by
13                   Goldberg, October 3, 2016,
14                   wjla.com/news, marked for
15                   identification, as of this date.)
16                 MR. TEPE:     The court reporter has
17          marked Exhibit 20 and handed it to the
18          witness.
19          Q.     Do you know what this is?
20          A.     It looks like an article that
21   somebody wrote -- Jeff Goldberg.
22          Q.     He's with ABC 7?
23          A.     Right.
24          Q.     It's dated October 3rd, 2016?
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 171 of 315 PageID# 9849


                                                                          Page 170
1           Q.     This reflects that you did an
2    interview with WJLA based on the
3    Alien Invasion I report; is that right?
4           A.     I don't reference that in the --
5           Q.     Why don't you take a look at the
6    article?
7                  (Whereupon, the witness reviews the
8                    material provided.)
9           Q.     This article is speaking about
10   Alien Invasion I, correct?
11          A.     It could be, but I don't ever mention
12   the report.      I just mention some of the findings
13   that we had.
14          Q.     Right.
15                 It says here, According to the
16   Virginia Voters Alliance, 1,046 undocumented
17   immigrants illegally voted in eight Virginia
18   localities in the 2012 election, including 70
19   people in the City of Alexandria.
20                 Do you see that?
21          A.     Right.
22          Q.     And those are the numbers that we saw
23   in the Alien Invasion -- Alien Invasion --
24          A.     Right.
25          Q.     -- I report, correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 172 of 315 PageID# 9850


                                                                          Page 171
1           A.      Right.
2           Q.      Okay.    And then you are quoted as
3    saying, quote, This is just the tip of the
4    iceberg.
5                   Do you see that?
6           A.      I did.
7           Q.      Okay.    And you did tell WJLA News
8    that these findings were just the tip of the
9    iceberg, correct?
10          A.      Right.   At that time, I was expecting
11   to get a fairly large list from the State Board.
12          Q.      And -- and what do you mean by "the
13   tip of the iceberg"?
14          A.      Well, these are the people that we
15   know about that have been removed from the voter
16   rolls.      I'm convinced that there are thousands
17   of other people that are registered to vote that
18   shouldn't be registered to vote.
19          Q.      And so VVA's goal was to, I guess,
20   show the iceberg and not just the tip?
21          A.      Well, I think we need to find out or
22   have some way of keeping people from registering
23   to vote that shouldn't be registered to vote.
24          Q.      And you were expecting a fairly large
25   list of those people?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 173 of 315 PageID# 9851


                                                                          Page 172
1           A.     Right.    I probably was in the process
2    of working on it at this point.
3           Q.     You then say, And it's just going to
4    get worse and worse.
5                  What do you mean by that?
6           A.     More and more people are being
7    registered pretty much every day that are not
8    legal voters.
9           Q.     That was your belief at the time?
10          A.     Right.
11          Q.     And what was the basis for your
12   belief?
13                 MR. O'NEILL:      Objection: vague.
14                 MR. TEPE:     I'll restate it.
15                 THE WITNESS:      Okay.
16          Q.     You said, "More and more people are
17   being registered pretty much every day that are
18   not legal voters," correct?
19          A.     Yes.
20          Q.     That was your belief?
21          A.     I wasn't necessarily referring to
22   just Virginia --
23          Q.     You're speaking --
24          A.     -- even though --
25          Q.     -- generally?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 174 of 315 PageID# 9852


                                                                          Page 173
1           A.     -- that's probably the case, but, in
2    general --
3           Q.     And --
4           A.     -- I think we're starting to see in
5    pretty much every state that we've got illegal
6    voters being registered.
7           Q.     Who's registering these illegal
8    voters?
9           A.     I don't know.      I had a call from a
10   fellow in Santa Fe, New Mexico, after these
11   reports came out, that said his administrative
12   assistant had actually registered to vote and
13   she was a Green Card holder and as she was going
14   through the mall, she was stopped and asked if
15   she would register.        And she said, I can't; I'm
16   not a citizen; I have a Green Card.
17                 And whoever it was that registered
18   her said, Oh, that's okay?          That's all you need.
19   And they used not only her Green Card as proof
20   when she went to -- to vote; she used the
21   Green Card as her ID.
22          Q.     Other than this anecdote, do you have
23   any other proof that registration of noncitizen
24   voters is becoming worse and worse?
25          A.     No.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 175 of 315 PageID# 9853


                                                                          Page 174
1                    To me, that's the whole point of
2    this, is that there is no proof, that we need to
3    have proof of citizenship in order to register
4    so that we don't get into this problem.
5            Q.      Did you do anything to promote the
6    Alien Invasion II report?
7            A.      Outside of just sending it to my
8    friends or posting it on Facebook, no.
9                    (VVA Deposition Exhibit Number 21,
10                    E-mail, Bates stamped VVA-000654,
11                    marked for identification, as of
12                    this date.)
13          Q.       The court reporter has marked as
14   Exhibit 21 an e-mail to you.
15                   Do you see that?
16          A.       Yes.   Kenric was a reporter here in
17   Virginia for a while, but then he moved to
18   Texas.       He evidently saw the report and wanted
19   to chat with me about it.          I don't think he ever
20   wrote an article about it, though.
21          Q.       Do you know what outfit he was a
22   reporter for at the time?
23          A.       When he was here in Virginia, I think
24   it was Watchdog Virginia, or something like
25   that.    I can't remember the name of the


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 176 of 315 PageID# 9854


                                                                          Page 175
1    publication.      And then he moved to San Antonio,
2    I believe, and took a job with a different blog,
3    or whatever.
4           Q.     This e-mail was sent by him to you on
5    June 2nd of 2017 --
6           A.     Um-hum.
7           Q.     -- and the Subject line says, Can you
8    comment on Alien Invasion II today?
9                  Correct?
10          A.     Right.
11          Q.     Okay.    And do you recall providing
12   him with any comment or quote?
13          A.     If I did, I probably just called him
14   and talked to him on the phone, but I don't
15   remember anything about it.          I think he was just
16   curious about what we had found, because he had
17   been here in Virginia before.
18                 He actually attended several
19   State Board of Election meetings to report, so
20   that's how I met him.
21                 (VVA Deposition Exhibit Number 22,
22                   Article, Voter Probe Points to
23                   'Alien Invasion' in Virginia, by
24                   FAIR STAFF, June 5, 2017,
25                   immigrationreform.com, marked for


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 177 of 315 PageID# 9855


                                                                          Page 176
1                    identification, as of this date.)
2           Q.     The court reporter has marked as
3    Exhibit 22 a copy of an article.
4                  Do you see that?
5           A.     Um-hum.
6           Q.     It's an article entitled Voter Probe
7    Points to, quote, Alien Invasion, closed quote,
8    in Virginia.
9                  Do you see that?
10          A.     Yes.
11          Q.     And it's written by FAIR Staff?
12          A.     Don't know who that is.
13          Q.     Have you heard of the organization
14   called FAIR?
15          A.     No.    Oh, I've heard of an
16   organization called FAIR.          I can't remember now
17   what it stands for.        Something about immigration
18   reform.     But I don't think I've ever seen this
19   article.
20          Q.     Well, towards the end of the article
21   and on Page 2 of exhibit, you were referenced as
22   saying that you would continue your work on
23   counties where registered voters outnumber the
24   voting age population.
25                 Do you see that?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 178 of 315 PageID# 9856


                                                                          Page 177
1           A.     Yeah.    That was probably based on our
2    lawsuit to the Alexandria registrar.
3           Q.     But my question to you is whether --
4    is -- you know, does -- is this the article
5    that's referenced, do you think, in the e-mail
6    from Kenric Ward?
7           A.     I don't think so.         He didn't -- I
8    don't think he ever worked for them.
9           Q.     Okay.    All right.
10                 MR. TEPE:       You had asked for --
11                 MR. O'NEILL:        Yeah, I think -- I
12          think we -- we'll take -- let's take
13          five minutes.
14                 MR. TEPE:       Sure.
15                 MR. O'NEILL:        I just -- I'm going to
16          use the restroom.       We'll go off the record
17          for five minutes.
18                 MR. TEPE:       Sure.    Not a problem.
19                 MR. O'NEILL:        Thanks.
20                 THE VIDEOGRAPHER:         The time is 2:38.
21          We are off the record.
22                             -   -    -
23                    (Whereupon, a recess was taken from
24                     2:38 p.m. to 2:48 p.m.)
25                             -   -    -


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 179 of 315 PageID# 9857


                                                                          Page 178
1                  THE VIDEOGRAPHER:       The time is 2:48,
2           and we are back on the record.
3    BY MR. TEPE:
4           Q.     Mr. George, we were talking, before
5    the break, about any efforts you made to promote
6    a second Alien Invasion report, correct?
7           A.     Right.
8           Q.     We talked about a possibility of a
9    posting on Facebook, right?
10          A.     Right.
11          Q.     You didn't recall any media
12   interviews, correct?
13          A.     Any what?
14          Q.     Any media interviews.
15          A.     I mean, I may have.        I just don't
16   remember.     I mean, I don't really seek out radio
17   or TV, but --
18                 (VVA Deposition Exhibit Number 23,
19                   E-mail string, Bates stamped
20                   VVA-000820 through VVA-000826,
21                   marked for identification, as of
22                   this date.)
23                 MR. TEPE:     The court reporter has
24          handed the witness what has been marked as
25          Exhibit 23.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 180 of 315 PageID# 9858


                                                                          Page 179
1           A.     That's right.
2           Q.     Mr. George, do you recognize this?
3           A.     Yeah.    This is -- I can't tell if
4    this is Alien I or II, but this -- Christian
5    sent me a -- a link, and I sent it to my
6    friends.
7           Q.     Okay.
8                  So let's start on Page 2, which
9    is -- actually, at the bottom of Page 1 is -- it
10   says Christian Adams sent the e-mail to you
11   May 30th --
12          A.     Right.
13          Q.     -- about the Alien Invasion report,
14   correct?
15          A.     Right.
16          Q.     It's an article that he wrote for
17   PJ Media; is that right?
18          A.     Right.
19          Q.     And he told you, quote, Run as far
20   and fast as you can with the report, closed
21   quote.
22                 Do you see that?
23          A.     I don't run anymore, so all I did was
24   send it to my friends, but that's what he said
25   to do.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 181 of 315 PageID# 9859


                                                                          Page 180
1           Q.     And then the next e-mail up is you
2    forwarding his article to about two dozen
3    people; is that right?
4           A.     Yeah.
5           Q.     Also dated May 30th?
6           A.     Right.
7           Q.     And you tell these approximately two
8    dozen people, Please distribute this as far and
9    wide as possible, closed quote.
10                 Do you see that?
11          A.     Right.
12          Q.     And so you were trying to spread the
13   word about the Alien Invasion II report,
14   correct?
15          A.     Right.
16          Q.     One person, Ruth Crout, responded
17   that she would post on CEW's Facebook page.
18                 You see that?
19          A.     Yes.
20          Q.     What is CEW?
21          A.     It's a group that I've actually given
22   my presentation to.        It's Capital Enterprising
23   Women's group.
24          Q.     What do they do?
25          A.     Pardon?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 182 of 315 PageID# 9860


                                                                          Page 181
1           Q.       What do they do?
2                    I'm sorry.
3                    MR. O'NEILL:    Objection: form.
4                    You can answer.
5           A.       I mean, as far as I know, they're
6    just a group of conservative women, enterprising
7    women-owned -- -owned businesses here in the
8    area.       They have a luncheon meeting, like, once
9    a month.
10                  At the time, Ruth was the president.
11   I think there's a lady by the name of Porcher,
12   that's now the president.          So I get an invite
13   pretty much every month.
14          Q.      Now, among the people that you
15   forwarded Mr. Adams's article to, one person is
16   Dave Brat.
17                  Who is that?
18          A.      Congressman Dave Brat.
19          Q.      He was a Republican Congressman at
20   this time?
21          A.      Yes.   He was from Seventh District.
22          Q.      And there's a Clara Belle Wheeler
23   listed.
24          A.      Yes.
25          Q.      Who's that?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 183 of 315 PageID# 9861


                                                                          Page 182
1           A.     She's a good friend of mine who is
2    also on the -- I think she's vice chair of the
3    State Board of Elections.
4           Q.     She holds the Republican seat?
5           A.     She holds what?
6           Q.     The Republican seat on the State
7    Board of Elections?
8           A.     Yes.    I mean, she was nominated by
9    the Republican Party of Virginia.
10          Q.     You said she's a good friend of
11   yours.
12                 How long have you known Ms. Wheeler?
13          A.     She was present at the very first
14   State Board of Elections meeting I attended,
15   which was probably back in 2009.            She got up and
16   made a citizen presentation or -- she wasn't on
17   the board at that time.         She's a retired
18   physician.      She -- met her afterward and
19   chatted, and turned out she's been working on
20   voter fraud for many years on her own.             She
21   lives in Charlottesville, so different part of
22   the state where I live.
23          Q.     How often do you speak with
24   Ms. Wheeler?
25          A.     If a session is in play, like


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 184 of 315 PageID# 9862


                                                                          Page 183
1    February -- January/February, we may speak every
2    week.       But, you know, when the session is out,
3    it's -- unless I'm going to attend the
4    State Board of Elections, I may call her and
5    tell her I'm going to be there for some reason.
6            Q.      Okay.   So let me make sure I
7    understand.
8            A.      There's no set schedule or conference
9    call, or anything like that.
10          Q.      But you speak to her regularly?
11          A.      I'd say maybe once a month at the
12   most.
13          Q.      And how long have you been speaking
14   with her approximately once a month?
15          A.      Since 2009.
16          Q.      And do you talk to her about election
17   issues?
18          A.      Occasionally.     I may ask her -- like,
19   if I'm thinking of doing a FOIA request, I may
20   ask her who I should send it to, or something
21   like that.
22          Q.      Do you recall talking to her about
23   the Alien Invasion reports?
24          A.      Just probably what I sent her here.
25          Q.      Do you recall if she reacted to your


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 185 of 315 PageID# 9863


                                                                          Page 184
1    e-mail here?
2           A.     I think I got a -- an e-mail back
3    from her that, you know -- just, you know,
4    keep-up-the-good-work kind of a thing.
5                  (VVA Deposition Exhibit Number 24,
6                    E-mail string, Bates stamped
7                    VVA-000766 through VVA-000772,
8                    marked for identification, as of
9                    this date.)
10          Q.     The court reporter has marked
11   Exhibit Number 24.
12                 Do you recognize this?
13          A.     I don't.     It looks like the same
14   thing that was in this other one, May 30th --
15          Q.     Does it appear to be --
16          A.     -- the response from Keith Damon and
17   a response from Clara Belle, it looks like.
18          Q.     So this is another e-mail chain that
19   originated with Mr. Adams forwarding his
20   PJ Media article to you on May 30th?
21          A.     Right.
22          Q.     And then you send it to a bunch of
23   other people, telling them to distribute --
24          A.     Right.
25          Q.     -- this far and wide?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 186 of 315 PageID# 9864


                                                                          Page 185
1           A.     And then he, evidently, responded on
2    the bottom of the first page, where he said,
3    I'll be on Tucker Carlson at 8:40.
4                  So he was making the television
5    appearance on that.
6           Q.     And "he" being Mr. Adams?
7           A.     Pardon?
8           Q.     "He" being Mr. Adams?
9           A.     Mr. Adams, right.
10          Q.     And in response to this e-mail chain,
11   is this Ms. Wheeler responding on May 30th at
12   11:07 p.m.?
13          A.     Ms. Wheeler, right.
14          Q.     Yeah.    And she says, Great report.
15   Glad that Fox is reporting?
16          A.     Yeah.    I think she's referring to him
17   being on Tucker Carlson.
18          Q.     And he was on Tucker Carlson about
19   the Invasion II report?
20          A.     Right.
21          Q.     And, again, do you recall any
22   conversations that you had with her about
23   Alien Invasion reports?
24          A.     No.
25          Q.     But you characterized her as someone


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 187 of 315 PageID# 9865


                                                                          Page 186
1    who was concerned about voter fraud; is that
2    what you said before?
3           A.     Right.    I'm glad that she is, since
4    she's on the State Board of Elections.
5           Q.     You had mentioned earlier that
6    Keith Damon was not involved in any work on the
7    Alien Invasion II report, correct?
8           A.     No, outside of me sending him a link
9    to look at it.
10          Q.     Such as what's shown here?
11          A.     Right.
12                 (VVA Deposition Exhibit Number 25,
13                   E-mail string, Bates stamped
14                   PILF-ADAMS-0038304 through
15                   PILF-ADAMS-0038304, marked for
16                   identification, as of this date.)
17                 MR. TEPE:     The court reporter has
18          marked for the witness Exhibit Number 25.
19          Q.     Do you recognize this document?
20          A.     No.    I mean, there's so many of them
21   that would fly back and forth.
22          Q.     It begins with an e-mail from
23   Keith Damon on May 25th; is that right?
24          A.     Yes.
25          Q.     It's an e-mail to you, correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 188 of 315 PageID# 9866


                                                                          Page 187
1           A.     Yeah.
2                  This was in regard to the huge PDF
3    that I had received from Christian that he had
4    gotten from the State.         He thought he had a
5    program that would actually unpack it for me and
6    put it into a spreadsheet, but it turned out it
7    didn't work.
8           Q.     So he did do a little bit of work?
9           A.     He tried to do some work, but it
10   didn't work.
11          Q.     But he -- he tried to do some work --
12          A.     Tried to help --
13          Q.     -- to help out on the
14   Alien Invasion II report?
15          A.     -- because he knew what I was going
16   to be facing if I had to do it by hand.
17          Q.     Right.    And so on -- on May 25th, he
18   says, Reagan, I started to work on converting
19   the PDF.
20                 You see that?
21          A.     Right.
22          Q.     And that's what you were just
23   describing?
24          A.     (No audible response.)
25          Q.     And then he continues, I decided to


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 189 of 315 PageID# 9867


                                                                          Page 188
1    look at the records of some of the people on the
2    list.       I just randomly picked non-Hispanic
3    surnames living in single-family homes in
4    Fairfax County.         Based upon this analysis, I now
5    wonder if this is really a list of actual
6    noncitizens or, rather, a list of people who —
7    via the DMV — apparently indicated that they are
8    noncitizens regardless of their true status.
9                    You see that?
10          A.      Right.
11          Q.      He continues, In other words, while
12   the list is real, does it really prove that the
13   people on the list are noncitizens?
14                  You see that?
15          A.      Right.
16          Q.      And the list he's talking about is
17   the VERIS reports with respect to citizenship,
18   correct?
19          A.      Right.
20          Q.      And then he continues, To cite just
21   two people -- and he talks about two people
22   is -- one person is Carol Dodson of Herndon.
23                  Do you see that?
24          A.      Right.
25          Q.      And Mr. Damon writes, Maybe -- in the


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 190 of 315 PageID# 9868


                                                                          Page 189
1    last sentence -- Maybe she incorrectly indicated
2    citizenship at the earlier registration but
3    equally possible is that she mistakenly
4    indicated noncitizen on the recent registration;
5    there is no way to tell.
6                  You see that?
7           A.     Right.
8           Q.     And then Mr. Damon also looked at a
9    Bryan Bennett from Burke, correct?
10          A.     Right.
11          Q.     And he reaches a -- a similar
12   conclusion, that you don't really know one way
13   or another if he's a citizen, correct?
14          A.     Right.
15          Q.     And then he says, bottom, What I say
16   above proves nothing, except that I am concerned
17   that just accepting all of the people on the
18   list as actual noncitizens may not be correct.
19                 You see that?
20          A.     Right.
21          Q.     You responded to -- to Mr. Damon's
22   e-mail, didn't you?
23          A.     Yes.
24          Q.     Okay.    Did you write back to him, No,
25   these people are all noncitizens?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 191 of 315 PageID# 9869


                                                                          Page 190
1           A.     That's not what I said.
2           Q.     Instead, you said, There is no way
3    for you or I, for that matter, Christian, to
4    investigate all of these identified noncitizens.
5                  Right?
6           A.     Right.
7           Q.     So you didn't --
8           A.     All we know is they've all been
9    removed from VERIS because they self-declared to
10   a DMV -- or to the DMV, a Government agency,
11   that this was their status.
12          Q.     Right.
13                 So you don't -- you don't disagree
14   with Mr. Damon that this list does not indicate
15   necessarily that these are noncitizens?
16          A.     That wasn't the question.          The
17   question was had they been removed from the
18   voter rolls, which they had been, which we had
19   nothing to do with.
20          Q.     Okay.    Let's talk about my question.
21          A.     Okay.
22          Q.     Mr. Damon says the list is real, but
23   it doesn't really prove that the people on the
24   list are noncitizens.         That's what he says,
25   correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 192 of 315 PageID# 9870


                                                                          Page 191
1           A.     The list wasn't used for that.           The
2    list was just used for the fact that they
3    declared that they weren't citizens.
4           Q.     Well, the list was used in the
5    Alien Invasion reports, correct?
6           A.     Sure.
7           Q.     And in the Alien Invasion reports,
8    these individuals were labeled as noncitizens,
9    correct?
10          A.     On the list -- the VERIS list, right.
11          Q.     The Alien Invasion reports labeled
12   them as noncitizens, correct?
13          A.     Right.
14          Q.     Okay.
15                 But what Mr. Damon is saying is that
16   the list that you're using for the
17   Alien Invasion reports do not necessarily
18   indicate or establish that they are noncitizens,
19   correct?
20          A.     That wasn't the purpose of the list,
21   though.
22          Q.     I'm not asking about that.
23                 I'm saying, Mr. Damon is saying that
24   the list that you're using for the
25   Alien Invasion reports do not necessarily


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 193 of 315 PageID# 9871


                                                                          Page 192
1    establish that these people are noncitizens,
2    correct?
3                  MR. O'NEILL:      I'm going to --
4           A.     I'm not -- I mean, we're talking at
5    cross-purposes.        The list was not used to
6    determine citizenship of a person.
7           Q.     But that's what it was used for in
8    the Alien Invasion reports, correct?
9           A.     No.     We were using it as a fact that
10   they had been removed from the voter roll
11   because they had self-declared to be
12   noncitizens.
13          Q.     But the Alien Invasion reports
14   clearly indicate -- like, the first one says, we
15   had found 100 -- 1,046 noncitizens who
16   registered to vote illegally, correct?
17          A.     In Alien I?
18          Q.     Yeah.
19          A.     Right.
20          Q.     Right.    And that's not necessarily
21   correct, as we've established, that these were
22   noncitizens?
23                 MR. O'NEILL:      I'm going to object:
24          That's a vague question.
25          A.     I mean, I think you're asking


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 194 of 315 PageID# 9872


                                                                          Page 193
1    something that was impossible to prove based on
2    what we received from the State Board.
3           Q.     So if it was impossible to prove, why
4    would the Alien Invasion reports declare them to
5    be noncitizens?
6                  MR. O'NEILL:      I'm going to -- I'm
7           going to object again to vague.
8                  You can answer, to the extent you
9           understand.
10          A.     The report just told us the people
11   that had been removed after having gone through
12   the process that the State had created in order
13   to determine whether a person was actually
14   registered to vote or not and if they were a
15   citizen or not.       And it all started with them
16   declaring to the DMV that they were not
17   citizens.
18                 Now, if they were citizens, why would
19   they have lied to the DMV?
20                 On the other hand, the day they went
21   into the DMV, maybe they weren't citizens and
22   they became a citizen a month later.             Who knows?
23          Q.     Can you go back to Exhibit 13?
24                 It's the final draft of
25   Alien Invasion II.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 195 of 315 PageID# 9873


                                                                          Page 194
1           A.      I'm finding everything but 13.
2                   MR. O'NEILL:      Take -- sorry about
3           that.    The -- the exhibits have piled up,
4           and so it's going to take a sec.           I think
5           it's that one right to your right.
6                   THE WITNESS:      This one (indicating)?
7                   MR. O'NEILL:      Yeah.
8                   Okay.     Yeah.
9           Q.      You got it?
10          A.      Yeah.
11                  What page?
12          Q.      Page 2.
13                  Tell me when you find it.
14          A.      Okay.
15          Q.      It's the sentence we discussed
16   earlier, The numbers are alarming.            5,556
17   noncitizens have been removed from the voter
18   rolls.
19          A.      Um-hum.
20          Q.      That's not entirely accurate, is it?
21          A.      Based on the list we received, it is.
22          Q.      That's not what's said here.
23                  It says 5,596 -- 500 -- 5,556
24   noncitizens, correct?
25          A.      Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 196 of 315 PageID# 9874


                                                                          Page 195
1            Q.     That's what it says?
2                   Okay.    But you don't know if they're
3    noncitizens, right?
4            A.     All it says is that they've been
5    removed from the voter rolls for noncitizenship
6    problems.
7            Q.     Well, it doesn't say 5,556 people
8    have been removed; it says 5,556 noncitizens
9    have been removed.
10                  Correct?
11          A.      That's what it says.       And they were
12   people.      They weren't dogs.
13          Q.      That's right.     But you were calling
14   them "noncitizens," correct?
15          A.      That's what the State Board called
16   them.    They said that they were removed because
17   of --
18          Q.      I'm asking you --
19          A.      -- citizenship problems.
20          Q.      -- it states right here, 5,556
21   noncitizens have been removed.
22                  That's what it says, right?
23          A.      Right.
24          Q.      It doesn't say 5,556 people have been
25   removed, correct?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 197 of 315 PageID# 9875


                                                                          Page 196
1           A.     By the --
2           Q.     Correct?
3           A.     -- time they've gone through the
4    process --
5           Q.     Yes or no?
6           A.     -- they're considered --
7           Q.     It's a yes-or-no question --
8           A.     -- noncitizens.
9           Q.     -- Mr. George --
10          A.     They're noncitizens.
11          Q.     -- it says 5,556 -- does it say 5,556
12   people have been removed?
13                 Does it say that?
14          A.     They were noncitizens on the report.
15   All we were doing is reporting --
16          Q.     Mr. George, is there a reason why you
17   can't answer my simple question of what's
18   written here?
19          A.     Well, I didn't write this, for one
20   thing --
21          Q.     That's not my question.
22          A.     -- but the 5,56 -- 5,556 people were
23   the people that were removed because they were
24   noncitizens.
25          Q.     But it doesn't say 5,556 people have


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 198 of 315 PageID# 9876


                                                                          Page 197
1    been removed, does it?
2           A.     They weren't called --
3           Q.     It's the words on the page.
4           A.     -- people on the report.         They
5    were called --
6                  THE COURT REPORTER:        I'm sorry?
7           A.     They weren't called people on the
8    report --
9           Q.     Exactly.     They were called
10   noncitizens --
11          A.     -- they were voters --
12          Q.     -- in this report --
13          A.     -- that had been removed --
14          Q.     -- Alien Invasion.
15          A.     -- because of noncitizenship status.
16          Q.     All right.      I'm going to ask again
17   because I can't seem to get a -- a simple
18   yes-or-no answer.
19                 5,556 -- that's the number that's
20   used here, right?
21          A.     Um-hum.
22          Q.     Does the Alien Invasion II report say
23   5,556 people have been removed from the voter
24   rolls?
25          A.     No; it says noncitizens.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 199 of 315 PageID# 9877


                                                                          Page 198
1           Q.      Thank you.
2                   Was there some urgency to getting
3    Alien Invasion II drafted?
4           A.      Urgency --
5                   MR. O'NEILL:     I'm going to object:
6           vague.
7           A.      -- I'm not sure what you're talking
8    about, "urgency."       I don't understand what you
9    can mean by "urgency."
10          Q.      Was PILF in a hurry to draft
11   Alien Invasion Number II?
12                  MR. O'NEILL:     Object --
13          A.      I don't know.
14                  MR. O'NEILL:     -- to the extent you
15          know.
16          A.      I don't know.
17          Q.      Do you know why Alien Invasion II was
18   published in May of 2017?
19                  MR. O'NEILL:     Again, objection:
20          calls for --
21          A.      I don't know.
22                  MR. O'NEILL:     -- speculation.
23                  But you can answer --
24          A.      I don't know.
25                  MR. O'NEILL:     -- you can answer.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 200 of 315 PageID# 9878


                                                                          Page 199
1                  MR. TEPE:     It doesn't call for
2           speculation.     I asked him does he know.
3           A.     I don't know.
4           Q.     You don't know.
5                  (VVA Deposition Exhibit Number 26,
6                    E-mail, Bates stamped
7                    PILF-ADAMS-0001233, marked for
8                    identification, as of this date.)
9                  MR. TEPE:     The court reporter has
10          marked Exhibit Number 26 and handed it to
11          the witness.
12          Q.     Mr. George, do you recognize this
13   document?
14          A.     Yeah.    This is asking kind of where I
15   was on getting all that data manipulated and
16   figured out and reformatted, et cetera.
17          Q.     So this is an e-mail from Mr. Johnson
18   to you, correct?
19          A.     Right.
20          Q.     Copying Mr. Churchwell?
21          A.     Right.
22          Q.     It's dated May 17th of 2017?
23          A.     Right.
24          Q.     And it begins, I don't mean to beat a
25   dead horse, but some issues on our end have us


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 201 of 315 PageID# 9879


                                                                          Page 200
1    needing to get our report out ASAP.
2                  Correct?
3           A.     That's what it says.        I don't know
4    why, but that's what it says.
5           Q.     Well, presumably, since he says, I
6    don't mean to beat a dead horse, he's told you
7    before --
8           A.     Right.
9           Q.     -- that there's some urgency to
10   getting this report finished; is that right?
11          A.     Right.
12          Q.     Okay.
13                 And he says, But some issues on our
14   end have us needing to get the report ASAP.
15                 Do you know what those issues are?
16          A.     I don't.
17          Q.     And then he continues, Whatever you
18   can do to press this urgency with the people
19   running the voter history would be appreciated.
20                 Do you see that?
21          A.     I see it.
22          Q.     And this is referring to the people
23   at Middle Resolution?
24          A.     Right.
25          Q.     But you don't recall what the urgency


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 202 of 315 PageID# 9880


                                                                          Page 201
1    was?
2           A.     No.    He never mentioned it to me.
3                  (VVA Deposition Exhibit Number 27,
4                    E-mail string, Bates stamped
5                    PILF-ADAMS-0013078 through
6                    PILF-ADAMS-0013079, marked for
7                    identification, as of this date.)
8           Q.     The court reporter has handed to you
9    what has been marked as Exhibit 27.
10                 Do you recognize this document?
11          A.     Yeah, it was from me.
12          Q.     So it appears to've begun -- this
13   e-mail string on May 17th -- with an e-mail from
14   you to Steve and Nancy, at the bottom.
15                 Do you see that?
16          A.     Right.
17          Q.     And who is Steve and Nancy?
18          A.     Steve Mond is the data guru at
19   Middle Resolution, and Nancy is mainly my
20   interface with the -- with the group.             She's on
21   the executive board, or executive committee.
22          Q.     And you wrote -- and you sent this
23   e-mail on May 17th, right?
24          A.     Right.
25          Q.     And you wrote, Christian is wanting


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 203 of 315 PageID# 9881


                                                                          Page 202
1    to get their article written ASAP to piggyback
2    on Trump's announcement of the Voter Fraud
3    Commission.
4                  Do you see that?
5           A.     Yeah.    I probably had a phone call to
6    Christian to find out why the -- why the
7    urgency, or something, so I wrote it in this
8    e-mail.
9           Q.     And so now does this refresh your
10   recollection that Mr. Adams had told you this
11   was the -- the reason for the urgency?
12          A.     I guess so.
13          Q.     I mean, yes or no?
14          A.     I'm pretty sure I talked with him to
15   find out why they were wanting to get the -- the
16   data back so fast.
17          Q.     And do you recall if he told you why
18   he needed to piggyback on Trump's announcement
19   of the Voter Fraud Commission?
20          A.     No idea.     I know he was on that
21   commission, but I don't know what his reasoning
22   was.
23          Q.     You can put this document aside.
24                 Had you, Reagan George, as a person,
25   ever discussed the Alien Invasion reports with a


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 204 of 315 PageID# 9882


                                                                          Page 203
1    prosecutor?
2           A.     With a who?
3           Q.     A prosecutor.
4           A.     No.
5           Q.     Have you ever contacted a prosecutor
6    concerning the subject of noncitizen voting?
7           A.     No.
8           Q.     Have you ever contacted anyone in law
9    enforcement concerning the subject of noncitizen
10   voting?
11          A.     No.
12          Q.     Are you aware of other people
13   discussing the Alien Invasion reports with a
14   prosecutor?
15          A.     No.    Christian told me that he had
16   turned over the data that I had generated to the
17   Federal authorities in Alexandria, as well as in
18   Charlottesville, but I haven't heard anything
19   from anybody about it.
20          Q.     Do you know who -- when you say "the
21   Federal authorities," who are you referring to?
22          A.     I was just assuming it was a Federal
23   district attorney in each location.
24          Q.     You mean the U.S. Attorney?
25          A.     Yeah.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 205 of 315 PageID# 9883


                                                                          Page 204
1                  I was never given any names as far as
2    who they were sent to.
3           Q.     That was going to be my next
4    question.
5           A.     Yeah.
6           Q.     Do you know when he turned over this
7    information to those prosecutors?
8           A.     No.     It was just a phone call.        I
9    just asked him one day if anything had happened,
10   and he said that he had turned it over but
11   nothing had happened.
12                 (VVA Deposition Exhibit Number 28,
13                   E-mail string, Bates stamped
14                   PILF-ADAMS-0003391, marked for
15                   identification, as of this date.)
16                 MR. TEPE:     The court reporter has
17          handed the witness what has been marked as
18          Exhibit 28.
19          A.     Um-hum.
20          Q.     Do you recognize this document?
21          A.     Something that came in from Noel
22   again.
23                 Oh.    Christian is meeting with
24   U.S. Attorney's . . .
25                 Okay.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 206 of 315 PageID# 9884


                                                                          Page 205
1           Q.      So this is an e-mail that started
2    with Mr. Johnson sending you an e-mail on
3    November 21st at 9:48 a.m.; is that right?
4           A.      It looks like it, yeah.
5           Q.      Do you recall receiving this e-mail?
6           A.      I don't, but --
7           Q.      You don't --
8           A.      -- it's been a long time.
9           Q.      -- but you don't doubt that you
10   received this e-mail?
11          A.      Yeah, it's not any question about it
12   came to me.
13          Q.      Yeah.
14                  And -- and he wrote, Reagan,
15   Christian is meeting with U.S. Attorney's Office
16   today.      Need info ASAP.
17                  Do you see that?
18          A.      Right.
19          Q.      And then a little bit -- a couple of
20   sentences down, it says, Also, do you have
21   actual names of voters you can send from when
22   you cross-referenced voter history for all
23   noncitizens we sent you?
24                  Do you see that?
25          A.      Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 207 of 315 PageID# 9885


                                                                          Page 206
1           Q.     You only have -- We have only the
2    numbers of voters.
3                  Right?
4           A.     Yeah.     I think he's referring to
5    those seven or eight counties at the beginning
6    of all this.
7           Q.     Because this is in November of 2016?
8           A.     Right.
9           Q.     But he's referring to the -- the list
10   that you had compiled based on information
11   from those --
12          A.     Well, it's the list provided by those
13   counties that Christian --
14          Q.     Well --
15          A.     -- had asked for --
16          Q.     Correct.     That's --
17          A.     -- we got seven or eight of them.
18          Q.     Right.    Well, that's -- if I had
19   finished my question, that's --
20          A.     Okay.
21          Q.     -- what I was going to say --
22          A.     Okay.
23          Q.     -- is that this was the information
24   that from those seven or eight counties you had
25   received converted into a spreadsheet?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 208 of 315 PageID# 9886


                                                                          Page 207
1           A.     Right.
2           Q.     And that's why, you know, Noel is --
3    is asking you for it, it's because --
4           A.     Right.
5           Q.     Okay.
6                  -- because you had cross-referenced
7    it with the voter history, correct?
8           A.     Evidently, it'd only sent him a
9    number of voters.       They're kind of summary
10   totals, and he was wanting the detail.
11          Q.     Right.
12                 And do you recall if you provided him
13   with a list of names?
14          A.     I'm sure I did.       No reason not to.
15          Q.     Other than the fact that they may
16   actually be citizens?
17          A.     Pardon?
18          Q.     Other than the fact that they may
19   actually be citizens on the list?
20          A.     I basically gave him a list of
21   citizens I had.       Right.
22                 (VVA Deposition Exhibit Number 29,
23                   E-mail with attachment, Bates
24                   stamped PILF-ADAMS-0013078 through
25                   PILF-ADAMS-0013079, marked for


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 209 of 315 PageID# 9887


                                                                          Page 208
1                     identification, as of this date.)
2                               -    -   -
3           Q.      It's always tricky because the court
4    reporter needs to --
5           A.      Type and label at the same time.
6           Q.      Yes.
7           A.      Third arm.
8           Q.      And I was actually wondering if she
9    would stop what she was doing and type the fact
10   I was telling her how she has to flip between,
11   which she is because she's a good reporter.
12                  MR. TEPE:       See, we got that on the
13          record.
14                  THE COURT REPORTER:       Thank you.
15                  (Laughter.)
16                  MR. TEPE:       All right.    Where were
17          we?
18                  THE COURT REPORTER:       Twenty-nine.
19                  MR. TEPE:       Exhibit 29?
20                  THE COURT REPORTER:       Yes.
21                  MR. TEPE:       So the record is clear,
22          the court reporter has handed the witness
23          Exhibit Number 29.
24          Q.      Do you recognize this?
25          A.      This was a spreadsheet with people


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 210 of 315 PageID# 9888


                                                                          Page 209
1    that voted in that first little tranche of
2    data.
3           Q.     Being the -- the -- the data procured
4    from the -- the first seven or eight counties?
5           A.     Right.
6           Q.     So this -- this document reflects an
7    e-mail from you later in the day on
8    November 21st, correct?
9           A.     Right.
10          Q.     And it's back to -- to Johnson and to
11   Mr. Adams, correct?
12          A.     Right.
13          Q.     And the Subject line is Remove
14   noncitizens who voted?
15          A.     Right.
16          Q.     And you wrote, Noel and Christian,
17   Here's the match of the 1,007 noncitizens that
18   were removed but who also voted.
19                 Correct?
20          A.     Right.
21          Q.     And so if I understand what this is,
22   is you took the number of people from the VERIS
23   reports that you had, which was, I guess, around
24   a thousand, and then created this spreadsheet
25   that just shows who of that thousand you had


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 211 of 315 PageID# 9889


                                                                          Page 210
1    matched up with voter history; is that right?
2            A.     Right.
3            Q.     And if you look at the exhibit, it
4    appears to be about 85 people so far?
5            A.     It looks like it.
6            Q.     And do you know if Mr. Adams handed
7    this over to the U.S. Attorneys?
8            A.     I have no idea.
9            Q.     Do you recall any other instances in
10   which you provided data to Mr. Adams for a
11   potential meeting with U.S. Attorneys?
12          A.      No, no conversations with him about
13   it --
14          Q.      I thought earlier --
15          A.      -- outside asking him if he had done
16   it.    But I was mainly referring to the 5,000,
17   not this report (indicating).
18                  (VVA Deposition Exhibit Number 30,
19                   E-mail string, Bates stamped
20                   VVA-000617 through VVA-000618,
21                   marked for identification, as of
22                   this date.)
23                  MR. TEPE:    The court reporter has
24          just handed the witness what's been marked
25          as Exhibit Number 30.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 212 of 315 PageID# 9890


                                                                          Page 211
1           Q.     Do you recognize this e-mail chain?
2           A.     Yes.     It was me to Christian, and his
3    response.
4           Q.     Okay.     So you sent an e-mail on
5    June 13th to Mr. Adams, correct?
6           A.     Right.
7           Q.     And the Subject line is,
8    Alien Invasion II Publicity.
9                  Correct?
10          A.     Right.
11          Q.     And in the second paragraph, you say
12   to him, I think we need to squeeze as much
13   publicity out of the Alien Invasion II report as
14   possible.
15                 Do you see that?
16          A.     Right.
17          Q.     Why did you write that?
18          A.     I think I give the reason right after
19   that --
20          Q.     You could tell --
21          A.     -- "You could tell how excited the
22   people were last night during your speech."
23          Q.     Excited about what?
24          A.     The fact that we had found 5,550
25   people that were noncitizens or had declared


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 213 of 315 PageID# 9891


                                                                          Page 212
1    noncitizenship status.
2           Q.     And why -- why would their excitement
3    prompt you to want to squeeze as much publicity
4    out of the report as possible?
5           A.     I think it was because it was the
6    first time we had been able to pretty much prove
7    what we already knew was the fact
8    for noncitizens voting.
9           Q.     Although, as we've established today,
10   you don't actually know if they were noncitizens
11   or not?
12          A.     Well, we know that some of them were;
13   maybe some of them weren't, but . . .
14          Q.     In the third paragraph, you say, If
15   you were to provide noncitizen information to
16   the FBI/ -- excuse me -- to the Feds/FBI would
17   it be the spreadsheet of the 5,556 voters and
18   the voting history?
19                 Do you see that?
20          A.     Yeah.    That was just a question I was
21   putting to him.
22          Q.     Okay.    And then you -- you posed
23   another question:       Based on your contacts in
24   DOJ, would it be possible for us to meet with
25   Secretary Sessions and Secretary Kelly to hand


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 214 of 315 PageID# 9892


                                                                          Page 213
1    them the cover letter and resolution and have
2    them -- and have you hand them your data so they
3    can begin an investigation?
4                  Do you see that?
5           A.     Right.
6           Q.     Okay.    What is "the cover letter and
7    resolution" that is referenced in that sentence?
8           A.     This is probably referring to a
9    petition drive that we were contemplating to
10   hire a fellow by the name of Richard C. Pilger,
11   fired from the DOJ, because he had been in the
12   position of investigating voter fraud for
13   10 years and hadn't prosecuted a single case
14   nationwide.      We were trying to figure out how to
15   get him in front of Sessions or John Kelly, who
16   at the time was a -- a DHS secretary.
17          Q.     And that was Pilger -- how do you
18   spell that?
19          A.     His name is Richard C. Pilger.
20          Q.     Last name is spelled?
21          A.     P-I-L-G-E-R.
22          Q.     And what position did he have?
23          A.     I don't remember his title.          It was
24   that leg -- that big (indicating), but he was in
25   the voter fraud section of DOJ, management


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 215 of 315 PageID# 9893


                                                                          Page 214
1    branch, I think they called it.           He was a branch
2    director, or something like that, Obama
3    appointee, was still in that position during
4    part of Trump's tenure.
5           Q.     Was that a problem, that he was an
6    Obama appointee?
7           A.     Because of Christian's association
8    with DOJ and he had contacts in DOJ, he had been
9    told that the word was out not to prosecute
10   voter fraud anywhere.
11                 It's the same problem --
12          Q.     And you --
13          A.     -- we found in other places,
14   especially in Virginia.
15          Q.     If you look at the following
16   sentence, it says, If we could get media
17   traction that the Feds are investigating the
18   problem, maybe the word will get out that the
19   Feds are coming after illegal voters all over
20   the U.S.
21                 Do you see that?
22          A.     Well, again, back to my bank robber
23   analogy.
24          Q.     Right.    If -- if you -- if you get
25   the word out, and that will sort of affect the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 216 of 315 PageID# 9894


                                                                          Page 215
1    conduct of other people, if they know --
2            A.     The conduct of people that shouldn't
3    be registering to vote because they were
4    noncitizens.
5            Q.     Then you say, at the last sentence in
6    this paragraph, This also provides opportunities
7    for more deportations.
8                   What did you mean there?
9            A.     I guess I was under the impression
10   that if they had found people that were
11   committing felonies, that they were deporting
12   them.
13                  I don't know if that's still the
14   case, but they committed a crime when they
15   registered to vote and also a crime when they
16   voted in elections, and the way I understand it
17   is, if they voted in a state election, they
18   committed a state crime, and if they voted in a
19   Federal election, it's a Federal crime.
20          Q.      Were you seeking to see more
21   deportations of immigrants?
22          A.      No --
23                  MR. O'NEILL:     Objection: form.
24          Q.      I'm sorry.     What was the answer?
25          A.      Say the question again.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 217 of 315 PageID# 9895


                                                                          Page 216
1           Q.     My question was, Were you seeking to
2    see more immigrants deported?
3           A.     It sounds like a reasonable
4    expectation.
5           Q.     Why do you say that?
6           A.     Because they broke the law.
7           Q.     In the next sentence, you say, This
8    would drive the Democrats nuts and possibly
9    disrupt their voter registration drives of
10   noncitizens.
11                 Do you see that?
12          A.     Right.
13          Q.     What voter registration drives of
14   noncitizens by Democrats are you referring to?
15          A.     Well, I gave you that one example,
16   anecdotal thing, from Santa Fe, New Mexico.
17          Q.     But you don't know if that was a
18   Democrat, do you?
19          A.     I was told that -- that they were.
20   In fact, I told -- I was told it was the League
21   of Women Voters.       But the -- there was an
22   article, in The Western Journal, I believe it
23   was, where Democrat operatives were down on the
24   border basically handing illegals Federal
25   registration cards and being told that when they


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 218 of 315 PageID# 9896


                                                                          Page 217
1    got settled somewhere in America, to file that,
2    send that in order to register to vote.
3                   They were also told that because they
4    knew their names, that if they didn't do it,
5    that they would see to it that they were
6    deported.
7                   So based on that article, I was
8    assuming that it's pretty widespread.
9            Q.     You were assuming?
10          A.      Well, I mean, it was reported as
11   news.
12          Q.      You said the article in
13   The Western Journal?
14          A.      I think it was in
15   The Western Journal.        I'd have to go back and
16   look, but --
17          Q.      I'm not familiar with The Western
18   Journal.      What's that?
19          A.      It's a blog, an online blog.
20          Q.      It's an online blog?
21          A.      Yeah, it's out of -- I think it's out
22   of Atlanta.      I'm not sure.      But it -- it was a
23   couple, evidently, that was doing some
24   documentation about -- documentary type of work
25   when they stumbled on this.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 219 of 315 PageID# 9897


                                                                          Page 218
1           Q.     But this sentence here, when you say
2    the -- the -- "the Democrats," you're not saying
3    that the Democratic National Committee is
4    conducting voter registration drives of
5    noncitizens, are you?
6           A.     I don't know exactly who in the
7    Democratic party was doing it.
8           Q.     Oh, I could be wrong.
9                  Are -- are you saying that the
10   Democratic National Committee is conducting
11   voter registration drives of noncitizens?
12          A.     I doubt if they were doing it.
13          Q.     What about the Republican Party?            Is
14   the Republican Party conducting voter
15   registration drives of noncitizens?
16          A.     Not that I've heard of.
17          Q.     In the next sentence, you say, We are
18   still planning on sending the cover letter and
19   resolution to the two Virginia district
20   attorneys.
21          A.     That's also -- I know now
22   that -- that resolution, I think, was a
23   resolution by the Tea Party Federation wanting
24   to encourage the district attorneys in Virginia
25   to investigate and prosecute.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 220 of 315 PageID# 9898


                                                                          Page 219
1           Q.     Is this -- this -- is this resolution
2    the same resolution that you referenced earlier
3    that was a petition directed to Richard Pilger?
4           A.     Yeah, I may be getting the two
5    confused.     There was a resolution that the
6    Tea Party Federation had decided that they
7    wanted to push.       Then there was also a -- a
8    letter about Pilger, and I don't know if that
9    was included in their resolution or not.              It may
10   have been two different letters.            I just don't
11   remember.
12          Q.     And when you say "two Virginia
13   district attorneys," are you referring to --
14          A.     Federal district attorneys, one in
15   Alexandria --
16          Q.     Okay.
17          A.     -- and one in Charlottesville.
18          Q.     The U.S. Attorneys?
19          A.     U.S. Attorneys.
20          Q.     And then you say, in the next
21   paragraph, We are also going to send certified
22   mail to AG --
23                 That's Attorney General?
24          A.     Attorney General Herring.
25          Q.     -- Herring and copy the Republican


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 221 of 315 PageID# 9899


                                                                          Page 220
1    candidates with copies so that they can use his
2    inaction against him during the campaign.
3           A.     Right.
4           Q.     Do you see that?
5                  So you were saying that you were
6    going to provide copies of the Alien Invasion
7    report to Republican candidates to help --
8           A.     It was probably just a --
9           Q.     Excuse me --
10          A.     -- cover letter --
11          Q.     -- excuse me --
12          A.     -- of the resolution --
13          Q.     -- excuse me.
14          A.     -- that I was talking about there.
15          Q.     Excuse me.
16                 May I finish my question?
17          A.     Okay.
18          Q.     -- so you're saying here that you
19   were going to provide copies of the
20   Alien Invasion II report to Republican
21   candidates to help them during the campaign --
22          A.     Yeah --
23          Q.     -- is that right?
24          A.     -- I don't think it was copies of the
25   report; I think it was just the cover letter and


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 222 of 315 PageID# 9900


                                                                          Page 221
1    the resolution that I was talking about.
2           Q.     Which is concerning the
3    Alien Invasion findings?
4           A.     I think the resolution letter may
5    have been something to the effect of that we
6    found 5,550 noncitizens and so many of them
7    voted and so many votes had been cast.             It
8    wasn't necessarily pointing back to the
9    Alien Invasion report, as it was just the
10   findings that we had found.
11          Q.     Right.
12                 So whether it was the report itself
13   or the findings or this resolution referencing
14   the findings --
15          A.     Right.
16          Q.     -- the plan was to send that to
17   Republican candidates to use in their campaign,
18   correct?
19          A.     Yeah, probably, but the date of this,
20   it was probably the -- John Adams was running as
21   a Republican AG candidate, so that's probably
22   who I was referring to there.
23          Q.     To help him in his race versus
24   Herring?
25          A.     Yes, inaction on the part of the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 223 of 315 PageID# 9901


                                                                          Page 222
1    Attorney General.
2           Q.     On the next page, you say, BTW --
3                  Which I assume it means "by the way"?
4           A.     Right.
5           Q.     -- on a slightly different subject,
6    Alex Ables, GR in Fauquier County, sent me a
7    text message that he sent out 12 noncitizen
8    letters and got two irate citizens, one phone
9    call and one in-person visit, who claimed that
10   they were both citizens.
11                 Right?
12          A.     Right.
13          Q.     Is this what you were referencing
14   earlier in your testimony when you said
15   Alex Ables had --
16          A.     Right.
17          Q.     -- gotten some feedback --
18          A.     This was --
19          Q.     -- from citizens?
20          A.     -- after the report had gone out, I
21   think.
22          Q.     Okay.    So you send this e-mail to
23   Mr. Adams, right?
24          A.     Right.
25          Q.     And then he responds on June 14th,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 224 of 315 PageID# 9902


                                                                          Page 223
1    correct?
2            A.     Right.
3            Q.     And he said, Agree on publicity.           Do
4    all you can.
5                   Right?
6                   So that was in response to your
7    suggestion that they squeeze out as much
8    publicity as possible, right?
9            A.     Right.
10          Q.      And then he wrote, We have already
11   provided the data to elements at the DOJ and
12   will provide more.
13                  Do you know what data he's referring
14   to?
15          A.      I don't.    I mean, it could be the --
16   the first thousand or so that we were talking
17   about a minute ago and then he was going to
18   provide more to get the 5,500 people back to
19   them.
20          Q.      Yeah, he actually says in the next
21   sentence, I'd like to get the spreadsheet of the
22   5,556 by name.
23          A.      Right.
24          Q.      So was he -- do you know if he was
25   having another meeting with a U.S. Attorney?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 225 of 315 PageID# 9903


                                                                          Page 224
1           A.     Don't know.      I mean, he told me at
2    some point that he had turned them over.              That's
3    all I knew.      I didn't know who he turned them
4    over to.     I didn't know if there was going to be
5    an investigation at some point or --
6           Q.     Or when he --
7           A.     -- what the next step was.
8           Q.     -- or when exactly he did that?
9           A.     Or when --
10          Q.     Or when.
11          A.     -- or when, right.
12          Q.     Okay.
13                 He -- he -- he said, Sessions and
14   Kelly will never meet on this in a
15   thousand years.       But the downstream folks will.
16                 Right?
17          A.     Right.
18          Q.     That was in response to your
19   suggestion; is that right?
20          A.     Right.
21          Q.     He did note that, We sent the report
22   to -- and he puts in caps -- EVERY district
23   attorney in a named county.
24                 Correct?
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 226 of 315 PageID# 9904


                                                                          Page 225
1           Q.     Now, when he says "district
2    attorney," he's referring to the
3    Commonwealth's --
4           A.     The Commonwealth attorney --
5           Q.     -- attorney?
6           A.     -- I'm sure.
7           Q.     And then he says, The GOP candidates
8    already have.
9                  Is he referring to the report?
10                 MR. O'NEILL:      Again, I'm going to
11          object:    It calls for speculation.
12          A.     I don't know.
13                 MR. O'NEILL:      You can answer, to the
14          extent you know.
15          A.     It's what he says, I mean . . .
16          Q.     Well, you had suggested sending a
17   copy of either the report itself or this other
18   cover letter resolution --
19          A.     Resolution, right.
20          Q.     -- referencing your -- the report's
21   findings to GOP candidates, right?
22          A.     Right.
23          Q.     And then he responds to that by
24   saying, The GOP candidates already have.
25                 Right?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 227 of 315 PageID# 9905


                                                                          Page 226
1           A.     Yeah.    I don't know what he --
2           Q.     So --
3           A.     -- meant by that.
4           Q.     -- do you interpret -- well, do you
5    interpret that to mean --
6           A.     I interpret it to mean that he
7    probably sent it to John Adams, but . . .
8           Q.     Right.
9                  But, essentially, some GOP candidate,
10   whether it's one or multiple, has some
11   information that is related to the findings of
12   the Alien Invasion II report?
13          A.     Right.
14                 MR. O'NEILL:      Again, I'm --
15          Q.     That's his interpretation?
16          A.     Yeah, I just don't know.
17          Q.     Okay.
18                 (VVA Deposition Exhibit Number 31,
19                   E-mail string, Bates stamped
20                   PILF-ADAMS-0038093 through
21                   PILF-ADAMS-0038094, marked for
22                   identification, as of this date.)
23                 MR. TEPE:     The court reporter has
24          marked and handed to the witness
25          Exhibit 31.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 228 of 315 PageID# 9906


                                                                          Page 227
1           Q.     Do you recognize this?
2           A.     Yes.     It was my response back after I
3    had responded to the Noel and Logan request for
4    the data.
5           Q.     So the exhibit we were just looking
6    at, where you started with an e-mail responded
7    to by Mr. Adams, this is now the next response?
8           A.     Right.
9           Q.     And this is from you back to --
10          A.     I just was --
11          Q.     -- Mr. Adams?
12          A.     -- asking him if he wanted his own
13   copy of the stuff.
14          Q.     Right.
15                 He said, I sent copies to Noel and
16   Logan.
17                 Right?
18          A.     Right.
19          Q.     And this is referring to the 5,556 --
20          A.     Right, the spreadsheet.
21          Q.     -- that spreadsheet.
22                 And then you asked, Let me know if
23   you need me to send you one also.
24          A.     Right.
25          Q.     Okay.    Do you recall if you sent him


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 229 of 315 PageID# 9907


                                                                          Page 228
1    one?
2           A.     I don't think so.         But I'm sure that
3    Noel or Logan probably forwarded it to him.
4           Q.     Are you aware of any other instances
5    in which Mr. Adams may have met with law
6    enforcement?
7           A.     Not a bit.
8           Q.     I'm sorry.      Say that again.
9           A.     Not a bit.
10          Q.     Not a bit?
11                 Are you aware of any instances in
12   which someone else affiliated with PILF met with
13   law enforcement?
14          A.     I couldn't hear you.
15          Q.     I'm sorry.
16                 Are you aware of any other instances
17   in which anyone affiliated with PILF, besides
18   Mr. Adams, met with law enforcement --
19          A.     No.
20          Q.     -- about Alien Invasion findings?
21          A.     No.
22          Q.     Are you good?
23          A.     I'm good.
24                 MR. O'NEILL:      Okay.
25                 Counsel, can we go --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 230 of 315 PageID# 9908


                                                                          Page 229
1            MR. TEPE:      Yeah.
2            MR. O'NEILL:        -- five minutes just
3    off the record?
4            I just have to use the --
5            MR. TEPE:      Yeah, not a problem.
6    It's a good --
7            MR. O'NEILL:        -- I'm just going to
8    hit the restroom.
9            MR. TEPE:      -- spot because --
10           MR. O'NEILL:        Okay.
11           MR. TEPE:      -- we're transitioning --
12           MR. O'NEILL:        Okay.
13           MR. TEPE:      -- to another topic.
14           THE VIDEOGRAPHER:        The time is 3:42,
15   and we are off the record.
16                      -    -    -
17             (Whereupon, a recess was taken from
18               3:42 p.m. to 3:50 p.m.)
19                      -    -    -
20           THE VIDEOGRAPHER:        The time is
21   3:50 -- sorry.
22           Technical difficulties.
23           The time is 3:50.        We are back on
24   the record.
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 231 of 315 PageID# 9909


                                                                          Page 230
1    BY MR. TEPE:
2           Q.     Mr. George, you had mentioned a
3    number of times an outfit called
4    Middle Resolution, correct?
5           A.     Right.
6           Q.     And they helped you with the voting
7    history analysis?
8           A.     Right.
9           Q.     What is Middle Resolution?
10          A.     I think it's a PAC.
11          Q.     What's a PAC?
12          A.     A political action committee.
13          Q.     They donate to political candidates?
14          A.     I think they have, yes.
15          Q.     Middle Resolution only donates to
16   Republican political candidates, correct?
17          A.     Probably more conservative.          They
18   probably --
19          Q.     Conservative --
20          A.     -- probably tend to wind up being a
21   Republican, but more or less conservative.
22          Q.     Conservative Republicans candidates?
23          A.     Right.
24          Q.     When did you first become acquainted
25   with them?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 232 of 315 PageID# 9910


                                                                          Page 231
1           A.     My first acquaintance with them was
2    with Nancy Smith.       She was a -- a chairman at
3    the Federation -- Tea Party Federation, and I
4    was on the program to talk about voter fraud,
5    starting up the Virginia Voters Alliance.
6    That's when I first met her, and that was
7    probably in 2009.
8           Q.     With regard to the work that
9    Middle Resolution did for the Alien Invasion
10   reports, did they express any concerns to you
11   about that work?
12          A.     I seem to remember an e-mail from
13   Nancy just wondering if there was any exposure
14   that they might have.         I was not the right
15   person to ask.       I think Christian actually
16   responded to her.
17                 (VVA Deposition Exhibit Number 32,
18                   E-mail string, Bates stamped
19                   PILF-ADAMS-0013087 through
20                   PILF-ADAMS-0013089, marked for
21                   identification, as of this date.)
22                 MR. TEPE:     The court reporter has
23          marked and handed to the witness
24          Exhibit 32.
25          Q.     Do you recognize this document?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 233 of 315 PageID# 9911


                                                                          Page 232
1           A.     I'm sorry?
2           Q.     Do you recognize this document?
3           A.     Yes.
4           Q.     It's an e-mail correspondence
5    involving you and Christian Adams and folks from
6    Middle Resolution; is that right?
7           A.     Right.
8           Q.     So it begins with an e-mail from you
9    on April 3rd of 2017, correct?
10          A.     Right.
11          Q.     And it's directed to Johnson and
12   Adams, and it copies Nancy Smith and
13   Craig DiSesa and Steve Mond, correct?
14          A.     I think I'd received a phone call
15   from Nancy and sending them an e-mail based on
16   my conversation with them.
17          Q.     And so Smith, DiSesa and Mond -- were
18   they all affiliated with Middle Resolution?
19          A.     Yeah, Craig DiSesa is the president.
20   Steve Mond is their techy person.            And then
21   Nancy is kind of a executive -- she's a member
22   of the executive committee; I'm not sure what
23   other position she holds.
24          Q.     And you wrote, Noel/Christian:
25   Middle Resolution is asking what exposure they


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 234 of 315 PageID# 9912


                                                                          Page 233
1    may have by helping PILF do the voting history
2    analysis.
3                  Do you see that?
4           A.     Right.
5           Q.     All right.      And is this referencing
6    what you had recalled --
7           A.     Right --
8           Q.     -- two questions ago --
9           A.     -- based on the spreadsheets that I
10   was giving them.
11          Q.     And -- and Mr. Adams responds,
12   Reagan — what kind of exposure?           I don't have an
13   answer, and we cannot advise.
14                 Do you see that?
15          A.     Yeah, I was -- stated like an
16   attorney.
17          Q.     And then you respond, Nancy/Craig, Do
18   you have several examples where you think MR
19   could be exposed?
20          A.     Right.
21          Q.     And then Nancy Smith responds in an
22   e-mail, also on April 3rd, correct?
23          A.     Right.
24          Q.     And if I'm understanding this
25   correctly, in the second paragraph, she says,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 235 of 315 PageID# 9913


                                                                          Page 234
1    What I'm wondering is whether they need some
2    clearance from their PAC counsel if there's any
3    questions as to the, quote, management/accuracy,
4    closed quote, of the voter history.
5                  Is that right?
6           A.     Right.
7           Q.     So am I -- was it your understanding
8    that she was wondering, If someone were to
9    challenge the accuracy of the voting history, do
10   we, Middle Resolution, have any exposure?
11          A.     I think that was one of her
12   questions.
13          Q.     Were there other questions or
14   concerns that she had?
15          A.     No.    I think she was just wondering,
16   you know, what if there's a mistake, or
17   whatever, I guess.        They do obtain their file
18   directly from the State Board and not from,
19   like, a Republican party, kind of a thing.              It's
20   directly from the State Board.           So . . .
21          Q.     So her concern was based on the
22   accuracy of the data, the voting history data;
23   is that right?
24          A.     Right.
25          Q.     Did she have any concern about


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 236 of 315 PageID# 9914


                                                                          Page 235
1    whether using the voter history data for the
2    Alien Invasion project was proper?
3                  MR. O'NEILL:      Objection.
4                  To the extent -- to the extent you
5           know --
6           A.     Yeah, I don't know --
7                  MR. O'NEILL:      -- you can answer.
8           A.     -- I don't know what else was in her
9    mind.
10          Q.     Did you have -- strike that.
11                 Were there any other concerns, other
12   than this one about accuracy, that were
13   expressed by Middle Resolution to you?
14          A.     No, not to my knowledge.         They do
15   have an in-house counsel, by the way, so I don't
16   know how he was involved with this.
17          Q.     But after April 3rd, which is the
18   date of this e-mail, they continued to do work
19   on the Alien Invasion project, correct?
20          A.     Could you speak up a little bit?
21          Q.     I'm sorry.
22                 After this e-mail on April 3rd,
23   Middle Resolution continued to work on the --
24          A.     Right.
25          Q.     -- voting history project for


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 237 of 315 PageID# 9915


                                                                          Page 236
1    Alien Invasion, correct?
2           A.     I think they were in the middle of
3    doing it -- the 5,500 list that I provided them.
4           Q.     You respond to her concerns in the
5    following e-mail.       The -- the question I want to
6    ask is, in the first sentence, you say, I have
7    talked with a friend of mine that is an attorney
8    and a friendly registrar.
9                  Do you see that?
10          A.     Right.
11          Q.     Who is the friend -- friendly
12   registrar?
13          A.     This was probably Alex Ables.           I
14   don't know if he's an attorney.           I know he at
15   some point worked at the State Board
16   of Elections.      I just -- I think he was an
17   attorney, but I just don't know.
18          Q.     So it was probably Alex Ables, is
19   your testimony?
20          A.     But he is -- if it was Alex, it
21   was -- I mean, he's -- I -- I consider him a
22   friend, and if I needed a question answered
23   about a process that the State does, then he
24   would be the person I'd go to.
25          Q.     Did Middle Resolution provide any


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 238 of 315 PageID# 9916


                                                                          Page 237
1    funding for work on the Alien Invasion reports?
2           A.     No, just the resource of their voter
3    history.
4           Q.     Has VVA worked with Middle Resolution
5    on any other initiatives or projects?
6           A.     They've run some studies for me using
7    the data -- voter registration data and the
8    voter history.
9                  One of the things that we looked at
10   was -- besides the dead voters -- they also
11   helped me with that when -- I think we talked
12   about that very early on, but Steve ran a list
13   of what I would call "never-ever voters."              These
14   are people that have been on the voter rolls for
15   20 years and never darken the door of a precinct
16   to do anything.
17                 There's a Federal law that requires
18   that after two Federal elections, they can find
19   out if that person is even still alive or in the
20   state, or whatever, and if they are, then they
21   can mark them as inactive, keep them on the
22   voter rolls for another two Federal elections,
23   and then they can remove them.
24                 So, you know, these people have been
25   out there for 20 years and never voted for


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 239 of 315 PageID# 9917


                                                                          Page 238
1    anything why isn't the State Board of Elections
2    following up with them and at least marking them
3    as inactive and then reviewing them?
4                  I also had them look at people that
5    were marked inactive but never removed.             So it's
6    a game they play.       They mark voters as inactive,
7    which means after two Federal elections, they're
8    supposed to remove them, and they don't.
9                  So that would be another study I had
10   them do.
11                 They also participate in the state
12   cross-check, where there's about 28, 29, maybe
13   30-some-odd states that pool their data with the
14   Kansas Secretary of State, and then they get a
15   list back from that pooling of data, and at last
16   count, there were, like, 383,000 voters that
17   were still registered in Virginia as well as in
18   one of the other states that participate.
19                 So that would be another study that I
20   would look at.
21                 I mentioned about the birthdates,
22   where we had 53 people over 116 years -- years
23   old.
24                 So there's things like that that
25   Middle Resolution would help me with.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 240 of 315 PageID# 9918


                                                                          Page 239
1           Q.     So I guess the answer to my question
2    was, yes, there are other initiatives that VVA
3    has worked with Middle Resolution on?
4           A.     Yeah.
5           Q.     Has Middle Resolution ever provided
6    you with funding?
7                  MR. O'NEILL:      I'm going to object:
8           I think that's asked and answered.
9                  But go ahead, you can answer.
10          A.     Yeah, we never solicited funds.           I
11   think at one point, Craig DiSesa made a personal
12   contribution for a project we had over in
13   Maryland, where we had noncitizens that were
14   basically on the jury pool.          So they would claim
15   to be noncitizens, couldn't serve on jury duty
16   because they were noncitizens.           And we
17   had years, like nine or 10 years, of people that
18   had claimed that, and we had an attorney over
19   there that wanted to take them to court, and I
20   think Craig maybe contributed to that project.
21   But for us, it was just money in/money out.
22   So . . .
23                 (VVA Deposition Exhibit Number 33,
24                   Virginia Voters Alliance, Plans and
25                   Budget 2017, Bates stamped MR-000136


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 241 of 315 PageID# 9919


                                                                          Page 240
1                    through MR-000141, marked for
2                    identification, as of this date.)
3                  MR. TEPE:     The court reporter has
4           handed to the witness a document marked as
5           Exhibit 33.
6           Q.     Do you recognize this document?
7           A.     Yes.    This was a presentation that I
8    made to Middle Resolution just to show them kind
9    of some of the plans that I had.
10          Q.     This is a -- a request by VVA for
11   Middle Resolution -- excuse me.
12                 Let me strike that and start again.
13                 This is a request by VVA to
14   Middle Resolution for funding, isn't it?
15          A.     Yeah, based on the plans that I had
16   for that year, again, it was going to be money
17   in/money out, but they asked me to put together
18   a budget, and that type of thing, which I did.
19   But it wasn't funded.
20          Q.     I thought you just testified that you
21   never solicited funds from Middle Resolution.
22          A.     This is probably the first time I was
23   asked to -- to do something like that.
24   Middle Resolution had decided that voter fraud
25   was going to be one of their emphasis or one of


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 242 of 315 PageID# 9920


                                                                          Page 241
1    their priorities, so they asked me to put
2    together kind of a plan for the year.
3           Q.     So when you testified that you never
4    solicited funds from Middle Resolution, that was
5    not correct?
6           A.     In that case, no.
7           Q.     At the end of your letter -- it's
8    signed -- well, let me strike that.
9                  So this exhibit, you said, was sort
10   of a document outlining VVA's plans, right, for
11   various initiatives?
12          A.     Yeah, it was kind of a wish list,
13   more or less.
14          Q.     And then at the very end of this
15   planning document, before it says, Sincerely,
16   Reagan George, it refers to this as a, quote,
17   Request for funding from Middle Resolution PAC,
18   closed quote.
19                 Right?
20          A.     Right.
21          Q.     Okay.
22                 So were there other requests for
23   funding from Middle Resolution PAC that you --
24          A.     No.    No, this was the only one.
25          Q.     And you said that you never received


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 243 of 315 PageID# 9921


                                                                          Page 242
1    any funds, correct?
2           A.     Right.
3           Q.     One of the things covered in this
4    planning document -- well, strike that.
5                  Do you know when this planning
6    document was draft -- drafted?
7           A.     I don't know the precise date.
8           Q.     Well, the header says Virginia Voters
9    Alliance, Plans and Budget          --
10          A.     2017.
11          Q.     -- for 2017.
12          A.     I would assume it was probably
13   towards the end of 2016.
14          Q.     And one of the things you have here
15   is under the header Current and Potential
16   Lawsuits, A Report on Alexandria General
17   Registrar.
18                 Do you see that?
19          A.     I'm sorry.      Where is that?
20                 MR. O'NEILL:      (Indicating).
21          A.     Oh, okay.
22          Q.     And it references the -- the
23   lawsuit --
24          A.     Right.
25          Q.     -- that was filed against Alexandria,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 244 of 315 PageID# 9922


                                                                          Page 243
1    right?
2           A.     Right.
3           Q.     In this you say, Following the
4    Court's instructions to work with the registrar,
5    we found a list of voters removed from VERIS.
6           A.     Right.
7           Q.     And we've discussed that multiple
8    times today, right?
9           A.     Right.
10          Q.     That's the record that you found
11   in -- in your inspection, correct?
12          A.     That's right, for the eight counties
13   that we talked about earlier.
14          Q.     Right.
15                 And then it says that there --
16   there -- you're still pursuing this issue and
17   that there are other counties who are, quote,
18   lawsuit candidates, right?
19          A.     Yes.    They have between 99 and
20   104 percent registration --
21          Q.     Okay.
22          A.     -- nothing's happened on that either.
23          Q.     Right.
24                 So in this -- this references the
25   sort of 85 people who cast votes from the --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 245 of 315 PageID# 9923


                                                                          Page 244
1    about 200 -- it says 250 votes here, based on
2    the data you got from the eight counties, right?
3           A.     Right.
4           Q.     So is it fair to say that this
5    document was probably drafted sometime after
6    Alien Invasion I?
7           A.     Probably so, and before Alien II.
8           Q.     And probably sometime before the
9    start of 2017?
10          A.     Right.
11          Q.     And then on the fourth page, you have
12   a little chart here that says Virginia Voters
13   Alliance Budget Proposal for 2017.
14          A.     Right.
15          Q.     And -- and is this listing a bunch of
16   potential initiatives?
17          A.     Possible expenditures for various
18   things, right, that I've mentioned in the
19   previous.
20          Q.     Right.
21                 And then in the columns to the right,
22   are these estimates of how much these
23   initiatives would cost?
24          A.     Right.
25                 (VVA Deposition Exhibit Number 34,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 246 of 315 PageID# 9924


                                                                          Page 245
1                    E-mail string, Bates stamped
2                    MR-000164, marked for
3                    identification, as of this date.)
4                  MR. TEPE:     The court reporter has
5           just marked as Exhibit 34 an e-mail
6           between Cate Bach and Nancy Smith.
7           Q.     Is that right?
8           A.     Right.
9           Q.     Now, you testified that you never
10   received any funding from Middle Resolution,
11   correct?
12                 That's what --
13          A.     We received funding on this one item,
14   but we never could get the thing purchased
15   through the Department of Commerce, I believe,
16   so I sent the money back to Middle Resolution.
17          Q.     So when I asked you if you received
18   any funding from Middle Resolution and you said
19   no, that's not entirely accurate, is it?
20          A.     Right.    I got some, and then I sent
21   it back to them because we could never --
22   Obama Administration had put a bunch of hurdles
23   in our way to try to get the Death Master File.
24   They raised the price.         They had made it
25   required to do some kind of certification


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 247 of 315 PageID# 9925


                                                                          Page 246
1    effort.
2                  Couldn't find anybody to do the
3    certification, so it just eventually died a slow
4    death.
5           Q.     So on January 12th, Nancy sends an
6    e-mail to, I think, Cate Bach or perhaps others
7    at Middle Resolution.         She writes, I discussed
8    with Reagan our preferences for funding his
9    voter integrity initiative --
10                 Do you see that?
11          A.     Right.
12          Q.     -- Based on our discussion, funding
13   Items Numbers 1, 3 and 5 would equal $5,675.
14                 Correct?
15          A.     Right.
16          Q.     And Items 1, 3 and 5 -- does that
17   reference the previous exhibit --
18          A.     Right.
19          Q.     -- and the chart that has a list of
20   initiatives?
21          A.     Right.
22          Q.     And then revised costs are on the
23   Death Master File against the VA file would be
24   2,000 instead of 3,000, right?
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 248 of 315 PageID# 9926


                                                                          Page 247
1           Q.     Okay.     Now, Cate Bach writes back on
2    January 23rd.        She says, I -- quote, I cut
3    VA Voters Alliance's check today, closed quote.
4                  Did you get that check?
5           A.     I got the check.
6           Q.     Did you deposit it?
7           A.     I don't remember if we deposited it
8    or not.     I think we deposited it and then I
9    wrote them a check to refund the money.
10          Q.     All the money?
11          A.     Yes.    By that time, we had a
12   Democratic Governor, which told me there was no
13   need to do the lobbying at the P&E committees
14   because anything they passed was going to get
15   vetoed by Northam, so why bother?            And then we
16   couldn't -- we worked with Dave Brat, trying to
17   get the restrictions on the Death Master File
18   removed by Department of Commerce.            That didn't
19   happen, so there was no need to continue holding
20   the money.
21          Q.     Other than Middle Resolution and
22   PILF, and ever so briefly Mr. Damon, did anyone
23   else work with VVA on the issue of purported
24   noncitizen voting in Virginia?
25          A.     No.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 249 of 315 PageID# 9927


                                                                          Page 248
1                   (VVA Deposition Exhibit Number 35,
2                    E-mail string, Bates stamped
3                    PILF-ADAMS-0043845 through
4                    PILF-ADAMS-0043848, marked for
5                    identification, as of this date.)
6                   MR. TEPE:    The court reporter has
7           marked and handed to the witness
8           Exhibit 35.
9           A.      Okay.
10          Q.      Do you recognize this document?
11          A.      I don't, but it was addressed to her,
12   copied to me --
13          Q.      Well, it appears --
14          A.      -- or, rather -- wait.        I
15   copied it -- I sent it, and then I copied myself
16   on it.      That's the way it was.
17          Q.      It appears to be a meeting
18   invitation --
19          A.      Right --
20          Q.      -- or a calendar --
21          A.      -- Webinar kind of a thing.
22          Q.      -- or a calendar invite --
23          A.      Yeah, I don't remember how --
24          Q.      -- do you do those?
25          A.      -- how it was sent, but it --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 250 of 315 PageID# 9928


                                                                          Page 249
1           Q.     Or -- or was this just an e-mail?
2           A.     It was just a GoToMeeting Webinar
3    kind of thing.
4           Q.     Okay.    So you sent an e-mail, it
5    appears, on Wednesday, November 30th, 2016, at
6    7:54 p.m., right?
7           A.     Right.
8           Q.     And it contained a GoToMeeting link
9    and an agenda for a meeting the following day at
10   4 p.m.; is that right?
11          A.     It looks like it.
12          Q.     And in that agenda, if you turn to
13   the second page, there's a list of topics,
14   correct?
15          A.     Right.
16          Q.     Now, before we get to those topics,
17   so you sent this meeting invite to Mr. Adams,
18   correct?
19          A.     Yes.
20          Q.     To Michael J. O'Neill.
21                 Who is that?
22          A.     (Indicating).
23                 My counselor.
24          Q.     So your counsel is also a witness, in
25   this instance anyways, correct?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 251 of 315 PageID# 9929


                                                                          Page 250
1                   MR. O'NEILL:     Objection.     That calls
2           for a legal conclusion.
3                   You can answer, to the extent you
4           know.
5           A.      Yeah, this was just a broadcast to
6    people that I knew that were interested in voter
7    fraud.
8           Q.      Also, this was sent to Clara Belle
9    Wheeler, correct?
10          A.      Right.
11          Q.      Keith Damon?
12          A.      Right.
13          Q.      Craig DiSesa?
14          A.      Right.
15          Q.      Nancy Smith?
16          A.      Right.
17          Q.      They're both with Middle Resolution,
18   right?
19          A.      Right.
20          Q.      Someone named Chris Wright?
21          A.      Right.
22          Q.      Who is that?
23          A.      He's one of the guys I mentioned that
24   was through the inspection of Alexandria.
25          Q.      Does he have some political


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 252 of 315 PageID# 9930


                                                                          Page 251
1    connection, or what's his role?
2           A.     He's one of the leaders of the
3    Potomac Tea Party in Alexandria.
4           Q.     And Chris Marston -- who is that?
5           A.     Chris Marston is the counsel for RPV,
6    Republican Party of Virginia, corporate counsel.
7           Q.     For this meeting, one of the points
8    on the agenda is Legislative Possibilities for
9    Virginia's 2017 General Assembly.
10          A.     Right.
11          Q.     And then it has, in parentheses,
12   PowerPoint slides.
13                 Are these PowerPoint slides that you
14   sent out?
15          A.     I don't know if they were mine or
16   somebody else's.       I just don't remember.
17          Q.     The second point is Election Law,
18   Lawsuits, Current and Planned?
19          A.     Right.
20          Q.     The first subbullet under that is
21   Public Interest Legal Foundation?
22          A.     Yeah.    This was the Alexandria
23   lawsuit that we were starting to participate in.
24          Q.     Well, this is in November of --
25   nearly December.       It's November 30th, 2016.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 253 of 315 PageID# 9931


                                                                          Page 252
1                  That lawsuit was over, correct?
2           A.     Right.
3           Q.     The -- the Alexandria suit is
4    mentioned but also mentioned that it was
5    dismissed, right?
6           A.     Right.
7           Q.     Then another subbullet about Possible
8    New Related Filings?
9           A.     Right.    There was a list of counties
10   that had more people registered than they had
11   people.
12          Q.     So this is what you mentioned before,
13   there was --
14          A.     Yeah, this was mainly just a
15   discussion as to kind of what's possible, what
16   should we look at, what should we avoid, that
17   type of thing.
18          Q.     Right.    And then the third subbullet
19   is Discovery of Noncitizens Removed from VERIS.
20                 Do you see that?
21          A.     Right.
22          Q.     And this, I guess, summarizes some of
23   the points that we've discussed today --
24          A.     Bringing people up to date on the
25   status.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 254 of 315 PageID# 9932


                                                                          Page 253
1           Q.     -- seven of 20 counties, provided
2    their lists, you've got some numbers.
3                  Again, we see the number 100 -- 1,007
4    voters.
5                  Do you see that?
6           A.     Right.
7           Q.     And this is the number of voters on
8    the VERIS cancelation reports that you had
9    gotten to date; is that correct?
10          A.     Right.
11          Q.     And then reference to new lawsuits
12   filed against Chesterfield and Manassas to
13   obtain their VERIS reports; is that right?
14          A.     Yes.    That was done by PILF.
15          Q.     And then underneath that, it says, at
16   the top of the next page, PILF needs several
17   amicus briefs to be submitted.
18                 Right?
19          A.     Right.
20          Q.     And then underneath that, Landmark
21   Legal Foundation?
22          A.     Right.
23          Q.     Is that in reference to amicus briefs
24   or something else?
25          A.     I'm not sure what the "amicus briefs"


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 255 of 315 PageID# 9933


                                                                          Page 254
1    was referring to.       I'm looking at this now.
2           Q.     Yeah, it's hard to tell because the
3    bullets, instead of being indented --
4           A.     Yeah, it may have been in regard to
5    the two lawsuits that PILF had filed against
6    Chesterfield and Manassas, but I think what
7    happened there, one of them -- I think
8    Chesterfield lost the lawsuit and then Manassas
9    complied because they didn't want to spend the
10   money to defend something that had already been
11   decided.
12                 That's probably what this -- amicus
13   briefs we're talking about.
14          Q.     And then Landmark Legal Foundation,
15   there are a couple of bullets there.
16                 Do you know what that was about?
17          A.     Just looking at inactive voters that
18   had never been removed --
19          Q.     And --
20          A.     -- I was fishing to see if I could
21   get somebody to bite on filing a state lawsuit.
22          Q.     And -- and your counsel here today,
23   Mr. O'Neill, is from Landmark Legal Foundation,
24   right?
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 256 of 315 PageID# 9934


                                                                          Page 255
1           Q.       There's another, I guess, subbullet,
2    RPV, in parentheses, Ed Gillespie.
3                    Do you see that?
4           A.       Yeah.
5                    I was seeing if I could get
6    Ed Gillespie interested in -- in helping with
7    this.       These were the 641,000 active, registered
8    voters that have never ever voted.            They've
9    never been made inactive.          They've never been
10   put into the hopper to be removed.
11                  The idea there was it's a
12   merchantability problem, because when people are
13   running a campaign and they buy the State Board
14   list and they wind up getting 641,000 active
15   voters that they send postcards to, that costs
16   them a lot of money -- whether you're a Democrat
17   or Republican, you still have to pay the -- the
18   money, so could we sue the State Board on a
19   merchantability issue.         There was a question
20   about that.
21          Q.      Do -- do you recall if everyone who
22   was invited to this meeting attended it?
23          A.      I don't.    I don't think we kept an
24   attendance list or anything.
25          Q.      Were these meetings held regularly?


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 257 of 315 PageID# 9935


                                                                          Page 256
1           A.     No.
2                  MR. O'NEILL:      Objection: form.
3                  MR. TEPE:     What's -- what's the
4           "form"?
5                  MR. O'NEILL:      Well, object to form.
6           "Meetings," mischaracterizes testimony.
7           You said "meetings."
8                  MR. TEPE:     Okay.
9           A.     This was actually the first one I
10   ever conducted, so it's not . . .
11          Q.     Have you conducted one since?
12          A.     No.
13          Q.     What was the reason for having this
14   one?
15          A.     Just to try -- because we now had
16   another Democratic Governor, I just wanted to
17   see what we could do to force the State Board to
18   comply with the law.
19          Q.     We had talked earlier today about the
20   fact that VVA was served with a subpoena for
21   documents, right?
22          A.     Right.
23          Q.     And did you accept service of that
24   subpoena?
25          A.     I did.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 258 of 315 PageID# 9936


                                                                          Page 257
1           Q.     Was it Exhibit 2 that we marked as
2    the document subpoena?
3                  It's the bottom of the pile.
4                  Okay.    So Exhibit 2 --
5                  MR. O'NEILL:      I think it might just
6           take him a second.
7                  THE WITNESS:      I got it.
8                  MR. O'NEILL:      You got it?
9                  Okay.
10          Q.     -- is a copy of the document subpoena
11   that VVA received, correct?
12          A.     Yes.
13          Q.     Did you search for documents
14   responsive to that subpoena?
15          A.     I did.
16          Q.     What did you do?
17          A.     For the e-mails I was going through,
18   I use Outlook, and I created a text file, and
19   then I also created a PST file at your request.
20   These were "PILF," "Christian," "alien" type of
21   a search, type of a thing.
22          Q.     Okay.    So you -- you searched
23   Outlook.
24                 Did you search your inbox?
25          A.     Yeah, I searched everything.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 259 of 315 PageID# 9937


                                                                          Page 258
1           Q.     Did you use search terms?
2           A.     I'm sorry?
3           Q.     Did you use search terms?
4           A.     I'm not sure what that is.
5           Q.     Okay.
6           A.     I just used the search facility in
7    Outlook.
8           Q.     You put terms into --
9           A.     Right.
10          Q.     -- the search functionality --
11          A.     Right.
12          Q.     -- of Outlook?
13          A.     From "Christian," from "PILF" -- you
14   know, was there anything in any of the body of
15   the e-mails that had the word "alien" in it, and
16   put all of those into a folder.
17          Q.     And you produced some documents,
18   correct?
19          A.     Produced some documents as far as
20   spreadsheets, articles, that type of thing.
21          Q.     Did you search your Outbox in
22   Outlook?
23          A.     I don't believe I did.
24          Q.     Why not?
25          A.     Probably just didn't think about it,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 260 of 315 PageID# 9938


                                                                          Page 259
1    just everything that I was receiving from
2    people.
3           Q.     The subpoena requested --
4           A.     I tend not to keep stuff in my Outbox
5    anyway.     So . . .
6           Q.     -- the subpoena requested any
7    documents in your possession.
8                  So we did notice that you did not
9    produce a single e-mail that you sent --
10          A.     Right.
11          Q.     -- and as we've seen today, you have
12   sent a number of e-mails that are responsive.
13          A.     I'm sorry?
14          Q.     And as we've seen today, you have
15   sent --
16          A.     Oh, right, right.
17          Q.     -- a number of e-mails that are --
18          A.     Right.
19          Q.     -- responsive?
20                 So the first thing we're going to do
21   is going to request a search of your Outbox --
22          A.     Okay.
23          Q.     -- of those documents to be produced.
24                 Do you -- you mentioned some of the
25   terms you used for searching.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 261 of 315 PageID# 9939


                                                                          Page 260
1                  Do you have a list of the terms you
2    used?
3           A.     Mainly it was just those three.
4           Q.     "Those three" being "alien"?
5           A.     The word "alien," "Christian" and
6    "PILF."
7           Q.     Do you, by chance, know how many
8    e-mails are in your Outlook, both Out -- Sent
9    and Received?
10          A.     No.    Lots.
11          Q.     Did you search your hard drive --
12   computer hard drive for documents?
13          A.     I searched the various folders that I
14   have set up for VVA.
15          Q.     So you have folders on your computer
16   hard drive for VVA?
17          A.     Right.
18          Q.     And you searched in those folders?
19          A.     The same thing: looked for
20   "Christian" and "PILF" and "alien."
21          Q.     And was this your home computer?
22          A.     Yes.
23          Q.     Do you have VVA-related documents
24   saved anywhere else other than your home
25   computer?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 262 of 315 PageID# 9940


                                                                          Page 261
1           A.     No.
2           Q.     Any cloud storage?
3           A.     No.
4           Q.     Laptops?
5           A.     Well, it is a laptop that I use.
6           Q.     Flash drives?      USB drives?
7           A.     My USB drives are mainly -- if I was
8    going to go to a -- like, a Tea Party facility
9    to do my presentation, I might copy my
10   presentation off to a thumb drive and take it
11   with me in case I need it as a backup, but that
12   would be about it --
13          Q.     Would a copy --
14          A.     -- I don't use it as a normal backup.
15   I use a product called Carbonite.            It's an
16   off-site backup storage.
17          Q.     I'm sorry.      What was that called
18   again?
19          A.     It's Carbonite.
20          Q.     C-A-R-B-O-N-I-T-E?
21          A.     I-T-E.
22                 It does everything automatically.
23                 I had to restore -- I can't remember
24   now exactly what date, but I actually received
25   one of these ransomware "good deals" that locked


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 263 of 315 PageID# 9941


                                                                          Page 262
1    out my computer, so I had to work with PC Matic,
2    who's my vendor for viruses, and stuff, to get
3    that taken off, and then I had to go back to
4    Carbonite to get everything pulled back over.
5    It took forever.
6            Q.     The presentations, and things, on the
7    flash drive or USB drive that you mentioned,
8    would a copy of those also be on your computer
9    hard drive?
10          A.      Right.
11          Q.      Do you text?
12          A.      Not very much, mainly my daughter and
13   my son.      They're the texters.       They would rather
14   get a text from me rather than a phone call, for
15   some reason.      So . . .
16          Q.      Kids today.
17          A.      Yeah.
18          Q.      Do you recall sending or receiving
19   any texts about Alien Invasion?
20          A.      No, mainly e-mails.
21          Q.      What about Facebook messages?          Do you
22   have any Facebook messages?
23          A.      I try not to get on Facebook that
24   much.    I -- I -- I'll post something to
25   Facebook, but as far as messaging back and forth


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 264 of 315 PageID# 9942


                                                                          Page 263
1    and stuff, my wife gets on me.           She sends me
2    stuff on Facebook, and I never even look at it.
3    So . . .
4            Q.     Would there be any responsive
5    documents, you believe, in your Facebook
6    messages?
7            A.     I doubt it.     I very seldom ever get
8    anything as a message like on the Virginia
9    Voters Alliance group.
10          Q.      Do you have any hard-copy documents
11   that you keep for VVA?
12          A.      What are you referring to?         I don't
13   know.
14          Q.      Paper.
15          A.      No, not really.      I mean, everything
16   that I do with -- with Jeremy is e-mails back
17   and forth because he's out of town all the time.
18   If I write an article, I might print it off and
19   just keep a copy on the paper just as more of a
20   backup than anything.
21          Q.      What about correspondence with PILF?
22   Was that primarily through e-mail?
23          A.      It would be all e-mails pretty much,
24   yeah --
25          Q.      And so that was --


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 265 of 315 PageID# 9943


                                                                          Page 264
1            A.     -- that or phone calls.
2            Q.     And so that was your regular course
3    of business with PILF, was to use e-mail,
4    correct?
5            A.     Right.   Again, or phone calls.         I
6    mean, it just depends on the subject matter and
7    what I was trying to get information from.
8                   Very seldom would I call Noel Johnson
9    or Logan or anybody.        Mainly it was just
10   Christian.
11          Q.      Do you have any draft reports of the
12   Alien Invasion reports with written comments on
13   them?
14          A.      No.   Those things are so big, I never
15   even printed them off.
16                  (VVA Deposition Exhibit Number 36,
17                   E-mail string, Bates stamped
18                   PILF-ADAMS-0041461 through
19                   PILF-ADAMS-0041462, marked for
20                   identification, as of this date.)
21                  MR. O'NEILL:     What number are we at?
22                  THE COURT REPORTER:       Thirty-six.
23                  MR. O'NEILL:     Thirty-six.
24                  MR. TEPE:    The court reporter has
25          handed the witness a document that's been


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 266 of 315 PageID# 9944


                                                                          Page 265
1           marked as Exhibit 36.
2           Q.     Mr. George, do you recognize this
3    document?
4           A.     Sure.
5           Q.     What do you recognize it to be?
6           A.     It's an e-mail between you and I.
7           Q.     It's dated February 7th; is that
8    right?
9           A.     Right.
10          Q.     And in this e-mail from you to me on
11   February 7th, you state, I have produced every
12   document requested in your subpoena.
13                 Do you see that?
14          A.     Right.
15          Q.     That's not a true statement, is it?
16          A.     It was at the time I wrote it, but
17   since you mentioned the Outlook or the Outbox
18   Sent messages, I didn't do those.            I just
19   completely overlooked them.
20          Q.     You also produced responsive
21   documents after February 7th, correct?
22          A.     Yeah, there was something about an
23   article that I wrote, that you referenced, to
24   Bull Elephant.       The reason I wouldn't have found
25   it is that I didn't mention the Alien report in


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 267 of 315 PageID# 9945


                                                                          Page 266
1    it, nor did I mention Christian or PILF.
2                  I went back and read it.         I mentioned
3    the findings that we made, the 5,000, 1,800, and
4    all that, but in the paragraph that I wrote, it
5    didn't say anything about the Alien report, so I
6    would have never picked it up based on what I
7    was searching.
8           Q.     And you also produced two very large
9    spreadsheets, correct?
10          A.     Right.
11          Q.     On --
12          A.     I guess I assumed you probably had
13   gotten those from Christian already.             I didn't
14   think about sending them to you, until you
15   mentioned it.
16          Q.     Well, I think what I'm driving at is,
17   is as of today, it's been established that this
18   is not an accurate statement.
19          A.     Right.
20          Q.     We mentioned briefly earlier some
21   communications with Mr. Adams regarding the
22   subpoenas to you; is that right?
23          A.     That I called him and told him that I
24   had received one -- a subpoena, right.
25          Q.     Have you had other discussions with


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 268 of 315 PageID# 9946


                                                                          Page 267
1    him about this lawsuit?
2                  MR. O'NEILL:      I'm going to object.
3           I'm going to direct my client not to
4           answer that on the basis of
5           attorney-client privilege.
6                  MR. TEPE:     Whether or not he's had
7           discussions about this lawsuit with
8           Mr. Adams is not privileged.
9           Q.     You can answer.
10                 MR. O'NEILL:      I'm going to direct
11          you not to answer on the basis that
12          Mr. George has considered his relationship
13          with Mr. Adams originating from the
14          initiation of the lawsuit in Alexandria to
15          be an attorney -- to be -- Mr. Adams to be
16          representing and counsel for VVA.
17                 MR. TEPE:     This deposition has been
18          filled with conversations with -- between
19          Mr. George and Mr. Adams.         So even if that
20          was a valid basis for an objection here to
21          this question, it has been waived --
22                 MR. O'NEILL:      I --
23                 MR. TEPE:     -- dozens of fold.
24                 MR. O'NEILL:      -- I believe, to the
25          extent to which it refers to records that


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 269 of 315 PageID# 9947


                                                                          Page 268
1    have been produced and exhibits that have
2    been entered into the record, the
3    questions regarding communications between
4    Mr. George and Mr. Adams have been
5    regarding -- are -- have all centered on
6    the subject matter of exhibits entered
7    into the record and produced.
8            I will -- to the extent that
9    attorney-client privilege has been waived,
10   it's been waived to -- applicable to those
11   exhibits, not to the general conversations
12   that have been -- been produced between
13   Mr. George and Mr. Adams.
14           If -- if you would like to ask --
15   answer questions -- ask questions about
16   records that have been produced and
17   exhibits that have been entered into the
18   record, or communications between
19   Mr. George and Mr. Adams, by all means,
20   those have been -- I think Mr. George has
21   answered all of those questions.
22           However, questions -- general
23   questions that do not reference exhibits,
24   I believe, are still subject to the
25   attorney-client privilege.          And I'm going


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 270 of 315 PageID# 9948


                                                                          Page 269
1    to be requesting that Mr. George don't
2    answer -- not to answer those.
3            MR. TEPE:      We have had a number of
4    questions asked and answered by Mr. George
5    about conversations with Mr. Adams that
6    does not involve a particular exhibit.
7            There's absolutely no basis to your
8    objection.
9            MR. O'NEILL:        If we can go off the
10   record for five minutes and I can consult
11   with my client, I will appreciate that.
12   And then we will come back on the
13   question -- we will come back on the
14   record, and we will be prepared to
15   answer -- to -- to determine where we're
16   going to go from here.
17           Can I have five minutes to confer
18   with my client?
19           MR. TEPE:      Sure.
20           MR. O'NEILL:        Thanks.
21           THE VIDEOGRAPHER:        The time is 4:38.
22   We are off the record.
23                      -    -    -
24             (Whereupon, a recess was taken from
25               4:38 p.m. to 4:53 p.m.)


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 271 of 315 PageID# 9949


                                                                          Page 270
1                              -    -    -
2                  THE VIDEOGRAPHER:            The time is 4:53,
3           and we're back on the record.
4                  MR. TEPE:       Okay.     So I think where
5           we can sort of set the table again is I
6           asked the question to Mr. George, saying,
7           Have you had conversations with Mr. Adams
8           about this lawsuit -- about this
9           litigation?
10                 THE WITNESS:         I think that's what
11          you asked, right.
12                 MR. O'NEILL:         And I'm going to
13          object -- are you -- I'm just being clear.
14          Are you setting the table, or are you
15          asking that question to --
16                 MR. TEPE:       I'm asking --
17                 MR. O'NEILL:         -- Mr. George again?
18                 MR. TEPE:       -- I'm asking him the
19          question again.
20                 MR. O'NEILL:         Okay.
21   BY MR. TEPE:
22          Q.     And that is, Have you had discussions
23   with Mr. Adams about the lawsuit --
24                 MR. O'NEILL:         Have you had
25          discussions?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 272 of 315 PageID# 9950


                                                                          Page 271
1    Q.      -- that we're here today for?
2            MR. O'NEILL:      I'm going to object,
3    and I'm going to direct my client not to
4    answer on the basis of attorney-client
5    privilege.
6            And I'm going to establish the --
7    the reason for the objection.
8            Mr. George considered Mr. Adams his
9    attorney, and to the extent that that
10   privilege has been waived, I will -- we
11   will -- we will stipulate that it has been
12   waived regarding the subject matter of
13   records produced, so if Mr. George has
14   answered questions regarding
15   communications between Mr. Adams and
16   Mr. George that have been produced and to
17   the subject matter of those documents;
18   however, I will be objecting and directing
19   my client not to answer regarding general
20   questions concerning the subject matter
21   and the -- of conversations he has had
22   between Mr. -- between himself and
23   Mr. George -- Mr. Adams.
24           Now, as -- if counsel wants to
25   indicate that there's a -- a particular


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 273 of 315 PageID# 9951


                                                                          Page 272
1    communication or a particular exhibit
2    that's been entered into the record
3    between the two of those gentlemen and the
4    subject matter of that, then Mr. George
5    will be answering those questions;
6    however, he is not going to be answering
7    questions regarding -- generalized
8    questions regarding conversations between
9    he and Mr. Adams.
10           THE WITNESS:      Okay.
11           MR. TEPE:     Well, I'm -- I am unaware
12   of a legal privilege that pertains to
13   generalized conversations and not a legal
14   subject matter; I am unaware of a
15   privilege that extends to conversations
16   but not to documents.         And so I think the
17   assertion of privilege is utterly without
18   foundation.
19           MR. O'NEILL:      Fair enough.
20           MR. TEPE:     In particular, as to the
21   particular question that I was asking,
22   whether he, Mr. George, have had
23   conversations with Mr. Adams about this
24   lawsuit does not in any way get into the
25   content of those communications, even if


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 274 of 315 PageID# 9952


                                                                          Page 273
1           they were privileged, which they are not.
2    BY MR. TEPE:
3           Q.     So, again, I'm going to ask, have you
4    had discussions with Mr. Adams about this
5    lawsuit?
6                  Yes or no?
7                  MR. O'NEILL:      You -- you can answer.
8           A.     I guess yes.      I don't remember any
9    specific questions, but I know I talked to him
10   about getting the subpoena, which was a
11   surprise.
12          Q.     How many times have you spoken with
13   Mr. Adams about this --
14          A.     No --
15          Q.     -- lawsuit?
16          A.     -- no idea.      I really didn't keep
17   records or anything, just --
18          Q.     More than once?
19          A.     Possibly.     I don't know.
20          Q.     More than twice?
21          A.     I don't know.
22          Q.     More than five times?
23          A.     I don't know.
24                 At one point, he was helping me try
25   to find a -- an attorney to assist me on the


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 275 of 315 PageID# 9953


                                                                          Page 274
1    deposition.      We had several conversations about
2    that.
3           Q.     Have you had correspondence -- not
4    discussions -- correspondence with Mr. Adams
5    about this lawsuit?
6                  Yes or no?
7           A.     No; just strictly phone
8    conversations, if any.
9           Q.     Do you still have Exhibit 36 in front
10   of you?
11          A.     Somewhere.
12                 MR. O'NEILL:      Can you describe it
13          just so I can find it while I'm --
14                 MR. TEPE:     Oh.    It's the
15          February 7th e-mail between Mr. George and
16          myself about the subpoena.
17                 MR. O'NEILL:      Gotcha.
18                 THE WITNESS:      Right.
19          Q.     In this e-mail, you blind carbon
20   copied Mr. Adams, didn't you?
21          A.     Which one?
22          Q.     The exhibit that we're looking at,
23   Exhibit 36.
24                 MR. O'NEILL:      Objection: vague.
25                 MR. TEPE:     It's not vague at all.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 276 of 315 PageID# 9954


                                                                          Page 275
1           It's a very specific question.
2                  MR. O'NEILL:      How would he know?
3                  To the extent that you understand.
4           A.     I don't remember --
5           Q.     My -- my --
6           A.     -- if I did --
7                  MR. TEPE:     Excuse me.
8                  You can -- you can object to --
9                  MR. O'NEILL:      I understand --
10                 MR. TEPE:     -- no speaking
11          objections.
12          Q.     Okay.    So let me ask the question
13   again, Mr. George.
14                 Isn't it true that you blind carbon
15   copied Mr. Adams on this e-mail to me dated
16   February 7th, which is Exhibit 36?
17          A.     I literally don't remember.
18          Q.     You don't remember?
19          A.     I don't.
20                 (VVA Deposition Exhibit Number 37,
21                   E-mail string, marked for
22                   identification, as of this date.)
23                 MR. TEPE:     The court reporter has
24          marked as Exhibit Number 37 an e-mail that
25          was filed in this lawsuit.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 277 of 315 PageID# 9955


                                                                          Page 276
1           Q.      Can you take a look at that,
2    Mr. George?
3           A.      Okay.
4           Q.      This Exhibit 37 reflects the e-mail
5    in the previous exhibit that was sent by you to
6    me dated February 7th, right?
7           A.      Right.
8           Q.      And then that e-mail was forwarded by
9    Mr. Adams to his outside counsel in this
10   litigation, correct?
11          A.      That's what it looks like.
12          Q.      And does this refresh your
13   recollection that you blind carbon copied
14   Mr. Adams on the e-mail you sent to me about
15   this subpoena?
16          A.      I mean, I was e-mailing
17   Pat McSweeney, so I don't know if he was sending
18   it or I was sending it or what.
19                  MR. TEPE:    We're going to request a
20          copy in native form of the e-mail in
21          question that was sent by Mr. George to
22          me.    Again, all -- we haven't received any
23          e-mails from Mr. George, so it should be
24          part of that lot.
25                  MR. O'NEILL:     You haven't received


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 278 of 315 PageID# 9956


                                                                          Page 277
1    any e-mails from --
2            THE WITNESS:      Any ones that I sent.
3            MR. TEPE:     That he sent.
4            MR. O'NEILL:      Oh, okay.
5            Are you going to be -- are you going
6    to be filing -- you're going to be
7    submitting a supplemental to me or --
8    or . . .
9            MR. TEPE:     I'm sorry?
10           MR. O'NEILL:      Are you going to be
11   filing -- are you going to be sending me a
12   supplemental what specifically
13   you're going to -- additionally you're
14   requesting, or . . .
15           MR. TEPE:     Yeah, I mean, I think we
16   can probably do that for just clarity's
17   sake.
18           MR. O'NEILL:      Right.    I'd -- I'd
19   appreciate it.
20           MR. TEPE:     Okay.
21           MR. O'NEILL:      I mean, I think -- I
22   think where we are is you're talking about
23   Outlook and then this (indicating).
24           MR. TEPE:     We can -- we'll send a
25   letter.


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 279 of 315 PageID# 9957


                                                                          Page 278
1                  MR. O'NEILL:      I think for clarity's
2           sake --
3                  MR. TEPE:     We'll send you a letter.
4                  THE WITNESS:      My Sent -- my Sent
5           folder.
6                  MR. O'NEILL:      Right.    I'm sorry.
7           Outlook Sent.
8                  THE WITNESS:      Right.
9                  MR. O'NEILL:      Okay.
10   BY MR. TEPE:
11          Q.     But here -- here is an example of --
12   of you sending correspondence about this
13   litigation to Mr. Adams; is that right?
14          A.     Again, if I did, I just don't
15   remember.
16          Q.     You sent other correspondence about
17   this litigation to Mr. Adams, correct?
18          A.     I think I sent him a copy of the
19   subpoena, the first one, the document one.              But
20   I don't -- again, I don't remember.            I'd have to
21   go back and look at my Sent file.
22                 (VVA Deposition Exhibit Number 38,
23                   E-mail string, Bates stamped
24                   PILF-ADAMS-0041556 through
25                   PILF-ADAMS-0041557, marked for


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 280 of 315 PageID# 9958


                                                                          Page 279
1                    identification, as of this date.)
2                  MR. TEPE:     The court reporter has
3           handed the witness what has been marked as
4           Exhibit 38.
5           Q.     Do you recognize this document,
6    Mr. George?
7           A.     I remember seeing it from
8    Pat McSweeney, that he sent something to
9    Ms. Cleminshaw.
10          Q.     So this -- this -- this exhibit, 38,
11   shows an e-mail from Pat McSweeney, who was your
12   attorney at one time, correct?
13          A.     Right.
14          Q.     It's dated January 17th, correct?
15          A.     Right.
16          Q.     And it's to Nicole Cleminshaw,
17   correct?
18          A.     Right.
19          Q.     And she's one of the -- the counsel
20   for Plaintiffs, correct?
21          A.     Right.
22          Q.     And you're copied on this e-mail?
23          A.     Right.
24          Q.     Right.
25                 And then above that is an e-mail sent


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 281 of 315 PageID# 9959


                                                                          Page 280
1    about 25 minutes later on the same day that you
2    sent to yourself, apparently.
3                  Do you see that?
4           A.     Right.
5           Q.     It's from Reagan George to
6    Reagan George?
7           A.     Right.
8           Q.     But the --
9           A.     Where did the black --
10          Q.     -- e-mail begins --
11          A.     -- the blacked-out part, where did
12   that come from?
13          Q.     Well, let me -- let me finish my
14   question.
15                 So the e-mail begins, Christian,
16   right?
17          A.     Right.
18          Q.     And then it's blacked out, right?
19          A.     Yeah.    I think that's where I sent
20   him --
21                 MR. O'NEILL:      Again, I'm going --
22          A.     -- just a question about the
23   subpoena, because I was surprised that I got it.
24          Q.     And so you blind carbon copied
25   Mr. Adams on this e-mail; is that right?


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 282 of 315 PageID# 9960


                                                                          Page 281
1           A.     I may have.      I just don't remember.
2           Q.     Why did you blind carbon copy him
3    instead of just put Mr. Adams's name in the To
4    field?
5           A.     Just not sure, I guess, if I should
6    even be talking to him.         I never received one
7    before, so I didn't know what to do with it.
8           Q.     Well, this -- this is correspondence
9    in -- in January.
10                 You received the subpoena in early
11   December, correct?
12          A.     I did.    This was when -- if I
13   remember correctly, Mr. McSweeney was out of
14   town during the Christmas holidays.            I couldn't
15   get in touch with him, and I was talking to
16   Christian about him, McSweeney, being my
17   attorney.     And then when Mr. McSweeney came back
18   into town and I talked to him, he told me to
19   send an e-mail to Cleminshaw about extending my
20   time from -- I think it was January
21   something -- January 7th to -- not
22   January 7th -- what was it? -- whatever the --
23   this was a Thursday, so it must have been the
24   next Monday or Tuesday after that -- to extend
25   it out to February.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 283 of 315 PageID# 9961


                                                                          Page 282
1                  And because I didn't have an attorney
2    at that point, I still considered Christian my
3    attorney, so I would have probably blind copied
4    him just not knowing what else to do.
5           Q.     Other than Mr. Adams, who else have
6    you had correspondence with regarding this
7    litigation?
8           A.     I think I mentioned Keith Damon
9    calling me about his subpoena, and then I think
10   I talked to Nancy and told her that I had
11   received a document subpoena.           That was really
12   about it.
13                 I may have talked to Clara Belle.            I
14   don't remember.
15          Q.     About what?
16          A.     About receiving a subpoena.
17          Q.     Was that a phone call or an e-mail?
18          A.     A phone call.
19          Q.     And -- and what -- again, I'm
20   sorry -- did you discuss with Mr. Damon about
21   the subpoena?
22          A.     He just called and told me that he
23   had received one and wasn't sure why he was
24   included and he had lost his computer to a disk
25   drive failure several months ago, and I don't --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 284 of 315 PageID# 9962


                                                                          Page 283
1    like six months ago, something like that, and
2    he's been struggling ever since, trying to put
3    it all back together.
4                   I felt sorry for him.        That happens.
5            Q.     He told you it was six months ago?
6            A.     I can't remember exactly when it
7    happened, but evidently it was a catastrophic
8    kind of a failure on his computer.
9            Q.     Do you know Hans von Spakovsky?
10          A.      I do.
11          Q.      How do you know him?
12          A.      Mainly through the Tea Party
13   connections.      He's spoke at our Tea Party
14   several times.
15          Q.      About what subjects?
16          A.      About mainly legislation in Congress
17   about voter fraud and election law, things like
18   that.
19          Q.      Other than Tea Party events, have you
20   had conversations with Mr. von Spakovsky?
21          A.      Not from a legal standpoint.         The
22   only thing I talked to him about recently was
23   the possibility of putting together a national
24   voter election law form, I think I called it, so
25   we could talk about what we could actually do in


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 285 of 315 PageID# 9963


                                                                          Page 284
1    Congress, if anything.
2            Q.     And when was that?
3            A.     How long ago?
4            Q.     Yes.
5            A.     I don't know.     It's probably at least
6    six months, because I think in one of our
7    documents where I had the -- the budget for
8    2017, I had that mentioned in there as something
9    I was thinking about doing.
10          Q.      Have you ever talked to Mr. Spakovsky
11   regarding Alien Invasion?
12          A.      No.
13          Q.      Have you ever spoken to
14   Mr. von Spakovsky about noncitizen voting in
15   Virginia?
16          A.      No.
17          Q.      Have you spoken to Mr. von Spakovsky
18   about this litigation?
19          A.      The what?
20          Q.      This lawsuit.
21          A.      No.
22          Q.      How long have you known
23   Mr. von Spakovsky?
24          A.      I don't know.     Probably around 2010,
25   2011.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 286 of 315 PageID# 9964


                                                                          Page 285
1           Q.     How often do you have an occasion to
2    correspond or communicate with him?
3           A.     Once or twice a year, maybe.
4           Q.     Do you know Don Palmer?
5           A.     I know him.      At one point, I think
6    when I first started in the voter fraud stuff,
7    he -- he was the secretary of the State Board of
8    Elections here in Virginia, along with
9    Charlie Judd, who was the chairman of the
10   State Board.      That was in the
11   McDonnell Administration.
12          Q.     When did you first meet Mr. Palmer?
13          A.     A face-to-face meeting.         I was at a
14   meeting in Houston with True the Vote people,
15   and he was a keynote speaker at their
16   convention.
17          Q.     When was this?
18          A.     Pardon?
19          Q.     When was this?
20          A.     I have no idea.
21          Q.     Ballpark?
22          A.     Let's say it would be -- after we had
23   formed VVA, so it had to have been 2011, 2012,
24   something like that.
25          Q.     So that was the first time you met


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 287 of 315 PageID# 9965


                                                                          Page 286
1    him?
2           A.     Yeah.    I mean, when I visited with
3    Charlie Judd, I think I got introduced to him at
4    the State Board.       Before they had a
5    commissioner, the -- the secretary basically ran
6    the State Board.       Even though he was on the
7    board himself, as a secretary, he also ran the
8    day-to-day activities of the board.
9           Q.     You mean the -- well, what is called
10   now the Department of --
11          A.     Elect.
12          Q.     -- Elections?
13          A.     Well, they call it "Elect," but they
14   didn't have a commissioner.          He was basically
15   doing the job of the commissioner, which was
16   running the day-to-day operations of the State
17   Board.
18                 So when I went in to visit with
19   Charlie Judd, I'm sure I got introduced to him
20   at some point.       I actually had a conversation
21   with him when I was at the True the Vote
22   meeting.
23          Q.     Now, again, can you -- I apologize if
24   you already said this, but Charlie Judd was?
25          A.     He was chairman of the State Board


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 288 of 315 PageID# 9966


                                                                          Page 287
1    during the McDonnell Administration.             He was the
2    first person I really met that was in --
3    involved in the election law and that type of
4    thing.
5           Q.     Other than meeting him with
6    Charlie Judd and talking to him at this True the
7    Vote conference, have you had other
8    conversations with Mr. Palmer over the years?
9           A.     There was a -- there was a meeting in
10   Richmond that Chris Marston chaired that he
11   was present -- he and his wife were present at
12   the meeting.      It was probably 20 people at -- at
13   the luncheon.      I think he sat right across the
14   table from me, so I'm sure we spoke about stuff,
15   not Alien I or II, or anything like that.
16          Q.     Have you ever spoken to Mr. Palmer
17   about the Alien Invasion --
18          A.     No --
19          Q.     -- reports?
20          A.     -- no.
21          Q.     Have you ever spoken to Mr. Palmer
22   about the issue of purported noncitizen voting
23   in Virginia?
24          A.     About the issue of what?
25          Q.     Noncitizen voting in Virginia.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 289 of 315 PageID# 9967


                                                                          Page 288
1           A.     Only as it pertains to other voter
2    fraud activities.
3           Q.     So you have had conversations with
4    Mr. Palmer regarding purported noncitizen voting
5    in Virginia?
6           A.     I wouldn't say it was specifically
7    about that.      It was probably just in the context
8    of the nursing home voter fraud, the student
9    voter fraud, the -- that type of thing.
10          Q.     So you've had conversations with
11   Mr. Palmer about voter fraud generally?
12          A.     Generally, right.
13          Q.     Okay.    And when were these
14   conversations?
15          A.     When?
16          Q.     When, yes.
17          A.     Either it was at the meeting there in
18   Houston or at this meeting that Chris Marston
19   had.    I generally don't talk to him as far as
20   phone calls or e-mails.
21          Q.     And you haven't talked to him or
22   communicated with him about this --
23          A.     Right --
24          Q.     -- litigation?
25          A.     -- he went to work for Democracy Now,


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 290 of 315 PageID# 9968


                                                                          Page 289
1    or something, at some point.          And I kind of lost
2    track of him during that time and then met him
3    again back when we were in Richmond.
4           Q.     I think we were talking over each
5    other, so you might not have heard the last
6    question.
7                  You haven't talked to him or
8    communicated with him about this litigation --
9           A.     No --
10          Q.     -- correct?
11          A.     -- no, no.      No.
12          Q.     Do you know Cameron Quinn?
13          A.     I do.    She was the registrar of
14   Fairfax County for several years when I first
15   started.
16          Q.     When you first started what?
17          A.     Working in the voter fraud area.
18          Q.     And --
19          A.     Keith Damon introduced me to her.
20          Q.     -- and you're in Fairfax County; is
21   that right?
22          A.     I live in Fairfax County, right.
23          Q.     Have you spoken to Cameron Quinn
24   about the Alien Invasion reports?
25          A.     No.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 291 of 315 PageID# 9969


                                                                          Page 290
1           Q.     Have you spoken to Cameron Quinn
2    about the issue of noncitizen voting in
3    Virginia?
4           A.     No.
5           Q.     When was the last time you spoke to
6    Cameron Quinn?
7           A.     Oh, gosh.
8                  She was registrar when we did an
9    analysis of voting between Virginia and
10   Maryland.     She was still the registrar then.
11   And she left right after that, I think, so I
12   don't know.      It's been probably 2015, 2014.
13                 I think she now works in the
14   Trump Administration, but I don't even know
15   where she is.
16                 MR. TEPE:     Why don't we go off the
17          record for a minute --
18                 MR. O'NEILL:      Okay.
19                 MR. TEPE:     -- and see if there's
20          anything else we have?
21                 MR. O'NEILL:      Okay.    You guys need a
22          few minutes?
23                 MR. TEPE:     Hmm?
24                 MR. O'NEILL:      Yeah, go ahead.
25          Five minutes, or three minutes, whatever


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 292 of 315 PageID# 9970


                                                                          Page 291
1           you need.
2                  THE VIDEOGRAPHER:         The time is 5:17.
3           We're off the record.
4                              -    -   -
5                     (Whereupon, a recess was taken from
6                      5:17 p.m. to 5:23 p.m.)
7                              -    -   -
8                  THE VIDEOGRAPHER:         The time is 5:23,
9           and we're back on the record.
10                 (VVA Deposition Exhibit Number 39,
11                   E-mail string, Bates stamped
12                   PILF-ADAMS-0001408 through
13                   PILF-ADAMS-0001410, marked for
14                   identification,        as of this date.)
15                 MR. TEPE:       The court reporter has
16          handed the witness an exhibit that's been
17          marked as Exhibit 39.
18   BY MR. TEPE:
19          Q.     Now, Mr. George, I will tell you that
20   this is not a document that, to my knowledge,
21   anyways, was sent to you, but you can correct
22   me.
23          A.     No, I don't remember seeing it.
24          Q.     All right.
25                 There's only one sentence and one


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 293 of 315 PageID# 9971


                                                                          Page 292
1    question that I want to ask you, but if you want
2    to just take a moment to familiarize yourself
3    with the document, that's fine with me.
4           A.     Okay.
5                  (Document review.)
6           Q.     Earlier, you testified about the fact
7    that the State provided VERIS reports for pretty
8    much all the jurisdictions in the state at one
9    point, correct?
10          A.     Eventually, right.
11          Q.     So this was in advance of
12   Alien Invasion II, correct?
13          A.     Right.
14          Q.     And then reports were then included
15   with Alien Invasion II, correct?
16          A.     Right.
17          Q.     We also discussed -- or your
18   testimony was that these VERIS reports came from
19   the Department of Motor Vehicles, correct --
20   strike that.
21                 The -- I'll -- I'll ask again because
22   I -- we discussed or -- strike that.
23                 Your testimony was that the VERIS
24   reports reflected information that had come from
25   the DMV on citizenship status and then was sent


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 294 of 315 PageID# 9972


                                                                          Page 293
1    to the Department of Elections, correct?
2           A.     Actually, DMV triggered the name of
3    the person to the State Board.           I don't think
4    there was any information passed, maybe, outside
5    of person's name and Social Security number, or
6    something.
7                  I mean, there was -- the DMV didn't
8    know if they were registered or not --
9           Q.     Correct.
10          A.     -- so whatever person said, I was not
11   a citizen, boom, that name went to the
12   State Board.      The State Board made the
13   determination if the person was a registered
14   voter or not.      If they were, then that was then
15   dumped into the hopper for that local registrar.
16          Q.     Okay.    So -- and that -- that was
17   your testimony earlier, right?
18          A.     Right.    That was the process that was
19   told to us.
20          Q.     If -- if you look at the e-mail in
21   the middle of the first page, it's from
22   Mr. Cortés, April 4th, at 10:04 a.m.
23                 Do you see that?
24          A.     Right.
25          Q.     The third sentence says, This report


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 295 of 315 PageID# 9973


                                                                          Page 294
1    shows individuals that were canceled due to
2    self-reported noncitizen status and failed to
3    complete an affirmation of citizenship in the
4    allotted time frame.
5                  Correct?
6           A.     Right.
7           Q.     That's what it says?
8           A.     That's what it says.
9           Q.     And is this consistent with your
10   testimony that the VERIS report shows
11   individuals that were canceled due to the answer
12   to the noncitizen question from the DMV --
13                 MR. O'NEILL:      Objection.
14   BY MR. TEPE:
15          Q.     -- and that that --
16                 MR. TEPE:     Excuse me, Counsel.
17          A.     No.
18                 MR. O'NEILL:      I didn't know you
19          weren't finished.
20          A.     No.
21                 MR. O'NEILL:      Go ahead.
22          Q.     Okay.
23          A.     That's not my -- my understanding was
24   that once the data was passed from the DMV to
25   State Board, the State Board then figured out if


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 296 of 315 PageID# 9974


                                                                          Page 295
1    they were really registered or not.            If they
2    were, then that information was put into a
3    hopper for the local board to deal with.
4                  The way Virginia law works, the
5    State Board does not make changes to the VERIS
6    system; they rely on their local boards to make
7    any maintenance -- file maintenance changes.               So
8    the local board then gets the notice in the
9    hopper that this person has self-declared to be
10   a noncitizen.      They then send out a postcard to
11   that person.
12                 That person either sends it back or
13   not.    If they send it back and say, I am a
14   citizen; here's the proof, they're not removed.
15   If they send it back and say, I'm really not a
16   citizen, then they remove them.           If they don't
17   send it back, they also remove them.
18          Q.     And that's what's shown in Exhibit 1
19   to Alien Invasion II, is those who --
20          A.     Those listings, right.
21          Q.     -- who are removed?
22          A.     Right.
23          Q.     And it's based on information
24   originally generated through the DMV process --
25          A.     Right.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 297 of 315 PageID# 9975


                                                                          Page 296
1            Q.      -- correct?
2                    And so this -- this sentence here
3      that we just read is -- that's consistent with
4      your testimony today?
5            A.      Where it says, This report shows
6      individuals that were canceled -- is that what
7      you're referring to?
8            Q.      Correct.
9            A.      That's my understanding, right.
10           Q.      Okay.   You can put that aside.
11           A.      Pardon?
12           Q.      You can put that aside.
13           A.      Okay.
14                   MR. TEPE:     I have no further
15           questions.
16                   MR. O'NEILL:     I just have a few
17           brief questions.
18   EXAMINATION BY
19   MR. O'NEILL:
20           Q.      Mr. George, what was the purpose
21     of -- of -- of the Alien Invasion report, from
22     your perspective?
23                   MR. TEPE:     Objection to form.
24           A.      After looking through it, it
25     appeared, to me, to be an attempt by Christian's


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 298 of 315 PageID# 9976


                                                                          Page 297
1    group to show that checking a box is not an
2    adequate way of determining citizenship and that
3    they were pushing for proof of citizenship to
4    register, that there were too many examples
5    where the box was left blank, both boxes were
6    left blank or a person was even checked to be a
7    noncitizen and they were still registered.
8                  There was also -- I think there was
9    an e-mail that was sent out by Cortés in the
10   form of guidance to the local boards that said,
11   If you receive a voter registration form where
12   the boxes are not checked, go on and add the
13   person as a voter.
14          Q.     Now, was your purpose ever to deter
15   eligible voters from voting?
16          A.     Never.    Never.
17                 MR. TEPE:     Objection to form.
18                 MR. O'NEILL:      I don't have any other
19          questions.
20                 I believe if you'll permit an
21          indulgence for two questions from counsel.
22                 MR. EVANS:      Should I grab a mic, or
23          what should I do?
24                 THE COURT REPORTER:        Yeah, you'll
25          need a mic.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 299 of 315 PageID# 9977


                                                                          Page 298
1                      All right.
2                      MR. EVANS:    Thank you, Counsel.
3                      THE VIDEOGRAPHER:     Opposite side.
4                      MR. EVANS:    Opposite side?
5                      I am not as well practiced.       Thank
6              you.
7    EXAMINATION BY
8    MR. EVANS
9              Q.      Mr. George, there were two documents
10     that we looked at earlier, and I'd like to first
11     turn you to Exhibit 23 as marked by Plaintiffs'
12     counsel.
13                     And just let me know when you have
14     that.    It might take a little while to get up.
15           A.        I'm close.    I'm at 22.
16                     MR. TEPE:    Which document is that?
17           A.        I got it.
18                     MR. EVANS:    This is Number 23, sent
19           Tuesday, May 30th, 2017, 4:25 p.m.
20                     MR. TEPE:    Right.
21           A.        Right.
22           Q.        And if you recall, Plaintiffs'
23     counsel asked you a little bit about the
24     individuals in the second e-mail from the top
25     that you sent a copy of Christian's,


                    TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 300 of 315 PageID# 9978


                                                                          Page 299
1    Mr. Adams's, PJ Media press release.
2           A.     Right --
3           Q.     And --
4           A.     -- we went through the list.
5           Q.     Oh, thank you.
6                  -- and we discussed a few of the
7    individuals on that list, including, I think,
8    Nancy Smith, Clara Belle Wheeler, Dave Brat,
9    maybe Alex Ables at that time as well.
10                 Do you recall discussing that?
11          A.     Right.    We didn't do everybody, but
12   we did some.
13          Q.     So there's another individual I just
14   wanted to ask you about here, Steve Albertson.
15                 Can you tell me who that is?
16          A.     He is the publisher of
17   The Bull Elephant blog.
18          Q.     And why did you send him this report?
19          A.     He had been kind enough to publish
20   quite a few of my articles that I had written
21   either about voter fraud or what I consider
22   problems inside the Republican Party, et cetera.
23   So I felt this would be a good way to move the
24   report along.      He could publish it in
25   The Bull Elephant; a lot of people would see it.


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 301 of 315 PageID# 9979


                                                                          Page 300
1           Q.     So he had distributed reports
2    previously for you on -- on other topics?
3           A.     He would probably --
4                  MR. TEPE:     Objection: form.
5           A.     -- write a small article and then
6    link to that -- to that article, is what he
7    would probably do.        I don't know if he did it or
8    not.    But that was my thinking as far as sending
9    it to him.
10          Q.     And in sending this particular
11   article to him, your thinking was that he would
12   distribute it?
13                 MR. TEPE:     Objection to form:
14          leading.
15                 THE WITNESS:      I'm sorry?
16                 MR. TEPE:     Objection to form.
17                 MR. O'NEILL:      You -- you can answer.
18          Q.     Mr. -- I'll rephrase it.         It's fine.
19          A.     Okay.
20          Q.     Mr. George, what was your
21   understanding -- what did you understand that
22   Mr. Albertson would do upon receiving this
23   article related to --
24          A.     I didn't really --
25          Q.     -- Alien Invasion --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 302 of 315 PageID# 9980


                                                                          Page 301
1                  MR. TEPE:     Objection to form.
2           A.     -- I didn't know if he would do it or
3    not.    I just assumed that he would probably
4    publish it in The Bull Elephant and a link
5    to the -- to the article.
6           Q.     And do you know whether Mr. Albertson
7    assisted in gathering any data related to the
8    report?
9           A.     No --
10                 MR. TEPE:     Objection to form.
11          A.     -- he did not.
12          Q.     Not to your knowledge?
13          A.     To my knowledge, he did not.
14          Q.     And do you know what Mr. Albertson's
15   current role is or current form of employment?
16                 MR. TEPE:     Objection: vague.
17          A.     He's an attorney.
18          Q.     Do you know where he works?
19          A.     I know where he lives.         I think he
20   lives down in Fredericksburg, if I'm not
21   mistaken, or somewhere in that area.
22          Q.     Do you know whether --
23                 MR. TEPE:     Objection: form.
24          Q.     -- he works at Skadden Arps?
25                 MR. TEPE:     Objection: leading --


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 303 of 315 PageID# 9981


                                                                          Page 302
1           A.       I have no idea.
2                    MR. TEPE:    -- asked and answered.
3           Q.       We can turn away from that document.
4                    Thank you.
5                    The next document I wanted to turn
6    you to is Exhibit 30.         It's a little further
7    down in our stack.
8                    MR. TEPE:    Which one's 30?
9                    MR. EVANS:    This is from Christian
10          to Reagan Re: Alien Invasion II Publicity.
11          A.     I'm looking for 30, right?
12          Q.     That's correct.
13          A.     I have a good memory; it's just
14   short.
15                 I'm not finding it.        I'm sure I've
16   overlooked it somewhere.
17                 THE WITNESS:      Do you have it over
18          there?
19                 MR. EVANS:      Is it all right to pass
20          over a copy that's not marked?          Is that
21          acceptable?
22                 MR. TEPE:      Oh, to help him find it?
23                 MR. EVANS:      He can't seem -- can't
24          seem to find it in the stack there.
25                 MR. TEPE:      Well, I mean, do you have


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 304 of 315 PageID# 9982


                                                                          Page 303
1           it marked up?       No.
2                   MR. EVANS:     Do you have a blank one
3           again?    We can keep on looking through the
4           stack.
5                   MR. TEPE:     I do not.
6                   THE WITNESS:      I'm getting all around
7           it.    I got 29 and 34 and 32, 10, 1.          This
8           is ridiculous.       Thirty-one.
9           A.      Is it a one-pager?
10          Q.      Yes, it is.
11          A.      There we go.
12                  I got it.
13          Q.      And is the top of that from
14   Christian, Wednesday, June 14, 2017?
15          A.      Right.
16          Q.      All right.
17                  So take -- take a moment to glance at
18   it and refresh your memory.
19          A.      Okay.
20          Q.      Earlier this afternoon, Plaintiffs'
21   counsel showed this to you and asked some
22   questions about it.
23          A.      Right.
24          Q.      And one of those questions -- and I
25   don't think I'm paraphrasing --


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 305 of 315 PageID# 9983


                                                                          Page 304
1                  MR. EVANS:      Though, please correct
2           me if I am.
3           Q.     -- I think he asked you whether you
4    were seeking to see more immigrants deported.
5                  Do you recall that question?
6           A.     Yeah; I can't remember the context,
7    but I think I remember the question, yeah.
8           Q.     I'll submit it was in the context of
9    discussing this exhibit.
10                 And I wanted to ask whether anywhere
11   on this exhibit you see yourself having written
12   that the intent of publishing Alien Invasion II
13   was to see more immigrants deported.
14                 MR. TEPE:     Objection to form:
15          misstates the document, previous
16          testimony; and leading.
17          A.     I don't see anything in here about
18   deporting anybody.
19          Q.     Does it say anything about
20   immigrants?
21          A.     Just skimming it, I don't see that
22   either.
23          Q.     Does it say anything about Latinos?
24          A.     No.
25                 MR. TEPE:     I can stipulate that it


                 TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 306 of 315 PageID# 9984


                                                                          Page 305
1            doesn't say things about a lot of stuff.
2            Q.     Did any of the documents you reviewed
3    today coming from Mr. Adams discuss Latinos,
4    as you to -- as you recall?
5            A.     No.   I -- there was nothing in any of
6    the work that I did that had anything to do with
7    nationality, from anybody.
8            Q.     Did Mr. Adams ever send you
9    e-mails --
10          A.      No.
11          Q.      -- stating that the reports were
12   targeting Latinos?
13          A.      I didn't care if they were Republican
14   or Democrat; I didn't care what color they were,
15   what race they were.        I was looking to see if
16   they had actually voted and when they shouldn't
17   have.    That was my sole purpose.
18                  MR. TEPE:    Objection: nonresponsive.
19          Q.      Did the reports, themselves, ever --
20   and by "reports," I refer to both
21   Alien Invasion I and Alien Invasion II -- did
22   either of the reports ever mention immigrants
23   voting?
24                  MR. TEPE:    Objection to form.
25          A.      I don't believe so.


                  TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 307 of 315 PageID# 9985


                                                                          Page 306
1            MR. EVANS:     I have no further
2    questions.
3            MR. TEPE:     Nothing else.
4            THE VIDEOGRAPHER:       Okay.    The
5    time --
6            MR. TEPE:     Actually.     Strike that.
7            I'm going to keep this deposition
8    open.    Certainly, one basis is the fact
9    that we haven't received all the documents
10   from Mr. George and VVA.
11           MR. O'NEILL:      Still staying on.
12           We can expect to supplement your
13   30(b)(6) so we're clear on what documents
14   that you're additionally seeking --
15   what -- what -- I think you identified --
16   I just want -- we -- we talked about it
17   earlier, that you guys are going to file a
18   supplement with us that we're clear what
19   additional -- what -- what you perceive is
20   still outstanding and needs to be
21   produced.
22           I believe you -- you referenced --
23           MR. TEPE:     Yeah, we --
24           MR. O'NEILL:      -- two --
25           MR. TEPE:     -- we -- we will -- we


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 308 of 315 PageID# 9986


                                                                          Page 307
1    will provide some correspondence about
2    the -- the follow-up documentation that
3    we'll be seeking, which we had already
4    sought but haven't been produced.
5            MR. O'NEILL:      Okay.    Thank you.
6            THE VIDEOGRAPHER:       The time is 5:41,
7    and we are off the record.
8
9            (Time noted:       5:41 p.m.)
10
11
12
13
14
15                 _______________________________________
16                              REAGAN GLENN GEORGE
17
18   Subscribed and sworn to before me
19   this ________ day of _________________ 20____.
20
21   _________________________________________
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 309 of 315 PageID# 9987


                                                                          Page 308
1                      C E R T I F I C A T E
2    DISTRICT OF COLUMBIA:
3                 I, Cindy L. Sebo, a Notary Public within
4    and for the Jurisdiction aforesaid, do hereby
5    certify that the foregoing deposition was taken before
6    me, pursuant to notice, at the time and
7    place indicated; that said deponent was by me duly
8    sworn to tell the truth, the whole truth, and
9    nothing but the truth; that the testimony of said
10   deponent was correctly recorded in machine shorthand
11   by me and thereafter transcribed under my
12   supervision with computer-aided transcription;
13   that the deposition is a true record of the
14   testimony given by the witness; and that I am
15   neither of counsel nor kin to any party in said
16   action, nor interested in the outcome thereof.
17   DATED: MARCH 27, 2019
18
19
20
21            ________________________________________
22                 Cindy L. Sebo, RMR, CRR, RPR, CSR,
23                     CCR, CLR, RSA, Notary Public
24   My Commission Expires:
25   April 30, 2020


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 310 of 315 PageID# 9988


                                                                           Page 309
1    ---------------------I N D E X-----------------------
2    WITNESS                            EXAMINATION BY              PAGE
3    REAGAN GLENN GEORGE
4                          MR. TEPE                              7, 115
5                          MR. O'NEILL                               296
6                          MR. EVANS                                 298
7    -----------------------EXHIBITS----------------------
8    VVA                                               PAGE         LINE
9    Exhibit 1
     Plaintiffs' Amended Rule
10   30(b)(6) Notice to Take
     Deposition With Production
11   of Documents of Virginia
     Voters Alliance . . . . . . . . . .                 6             1
12
     Exhibit 2
13   Plaintiffs' Notice of Subpoena
     to Virginia Voters Alliance
14   Commanding Production of Documents,
     Information, or Objects . . . . . .                 6             7
15
     Exhibit 3
16   Certificate of Incorporation of
     Virginia Voters Alliance, Bates
17   stamped VVA-000941. . . . . . . . .                17            21
18   Exhibit 4
     VVA Web page. . . . . . . . . . . .                28            15
19
     Exhibit 5
20   Letter with attachment, George
     to Leider, cc: Cortés, January
21   25, 2016. . . . . . . . . . . . . .                37            15
22   Exhibit 6
     Letter with attachments, Leider
23   to George, cc: Cortés, February
     9, 2016 . . . . . . . . . . . . . .                46             5
24
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 311 of 315 PageID# 9989


                                                                           Page 310
1    ------------------EXHIBITS (Continued)----------------
2
     VVA                                               PAGE         LINE
3
     Exhibit 7
4    Letter, Tunner to Adams, August
     10, 2016, Bates stamped
5    PILF-ADAMS-0000637 through
     PILF-ADAMS-0000641. . . . . . . . .                50            25
6
     Exhibit 8
7    E-mail string with attachments,
     Bates stamped PILF-ADAMS-0003265
8    through PILF-ADAMS-0003277. . . . .                64             5
9    Exhibit 9
     E-mail, Adams to George, September
10   30, 2016, Bates stamped VVA-000919
     through VVA-000936. . . . . . . . .                82             5
11
     Exhibit 10
12   E-mail string, Bates stamped
     PILF-ADAMS-0005587. . . . . . . . .                85             4
13
     Exhibit 11
14   E-mail with attachment, George
     to Johnson, September 28, 2016,
15   Bates stamped PILF-ADAMS-0014051
     through PILF-ADAMS-0014052. . . . .                92            17
16
     Exhibit 12
17   Report, Alien Invasion in Virginia,
     The discovery and coverup of
18   noncitizen registration and
     voting. . . . . . . . . . . . . . .                96            20
19
     Exhibit 13
20   E-mail with attachment, Adams to
     George, cc: Churchwell and Johnson,
21   May 26, 2017, Bates stamped
     PILF-ADAMS-0000172 through
22   PILF-ADAMS-0000196. . . . . . . . .               116            14
23   Exhibit 14
     E-mail with attachment, Johnson
24   to George, May 24, 2017, Bates
     stamped PILF-ADAMS-0000971
25   through PILF-ADAMS-0000994. . . . .               118             5

                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 312 of 315 PageID# 9990


                                                                           Page 311
1    ------------------EXHIBITS (Continued)----------------
2    VVA                                               PAGE         LINE
3    Exhibit 15
     E-mail string with attachment,
4    Bates stamped PILF-ADAMS-0015020
     through PILF-ADAMS-0015043. . . . .               118            11
5
     Exhibit 16
6    E-mail string with attachment,
     Bates stamped PILF-ADAMS-0015185
7    through PILF-ADAMS-0015187. . . . .               123            19
8    Exhibit 17
     Commonwealth of Virginia
9    Department of Elections,
     cancelation — Declared NonCitizen,
10   059 — Fairfax County. . . . . . . .               135            25
11
     Exhibit 18
12   Voter registration forms. . . . . .               144            11
13   Exhibit 19
     E-mail with attachment, Johnson
14   to George, February 2, 2017,
     Bates stamped PILF-ADAMS-0009178
15   through PILF-ADAMS-0009197. . . . .               162             9
16   Exhibit 20
     Article, Va. Voters Alliance
17   concerned about voter fraud ahead
     of November presidential election,
18   by Goldberg, October 3, 2016,
     wjla.com/news . . . . . . . . . . .               169             9
19
     Exhibit 21
20   E-mail, Ward to George, June 2,
     2017, Bates stamped VVA-000654. . .               174             9
21
     Exhibit 22
22   Article, Voter Probe Points
     to 'Alien Invasion' in Virginia,
23   by FAIR STAFF, June 5, 2017,
     immigrationreform.com . . . . . . .               178            18
24
     Exhibit 23
25   E-mail string, Bates stamped


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 313 of 315 PageID# 9991


                                                                           Page 312
1    ------------------EXHIBITS (Continued)----------------
2    VVA                                               PAGE         LINE
3    Exhibit 24
     E-mail string, Bates stamped
4    VVA-000766 through VVA-000772 . . .               184             5
5    Exhibit 25
     E-mail string, Bates stamped
6    PILF-ADAMS-0038304 through
     PILF-ADAMS-0038304. . . . . . . . .               186            12
7
     Exhibit 26
8    E-mail, Johnson to George, cc:
     Churchwell, May 17, 2017, Bates
9    stamped PILF-ADAMS-0001233. . . . .               199             5
10   Exhibit 27
     E-mail string, Bates stamped
11   PILF-ADAMS-0013078 through
     PILF-ADAMS-0013079. . . . . . . . .               201             3
12
     Exhibit 28
13   E-mail string, Bates stamped
     PILF-ADAMS-0003391. . . . . . . . .               204            12
14
     Exhibit 29
15   E-mail with attachment, George to
     Johnson and Christian, November 21,
16   2016, Bates stamped
     PILF-ADAMS-0013078 through
17   PILF-ADAMS-0013079. . . . . . . . .               207            22
18   Exhibit 30
     E-mail string, Bates stamped
19   VVA-000617 through VVA-000618 . . .               210            18
20   Exhibit 31
     E-mail string, Bates stamped
21   PILF-ADAMS-0038093 through
     PILF-ADAMS-0038094. . . . . . . . .               226            18
22
     Exhibit 32
23   E-mail string, Bates stamped
     PILF-ADAMS-0013087 through
24   PILF-ADAMS-0013089. . . . . . . . .               231            17
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 314 of 315 PageID# 9992


                                                                           Page 313
1    ------------------EXHIBITS (Continued)----------------
2    VVA                                               PAGE         LINE
3    Exhibit 33
     Virginia Voters Alliance,
4    Plans and Budget 2017, Bates
     stamped MR-000136 through
5    MR-000141 . . . . . . . . . . . . .               239            23
6    Exhibit 34
     E-mail string, Bates stamped
7    MR-000164 . . . . . . . . . . . . .               244            25
8    Exhibit 35
     E-mail string, Bates stamped
9    PILF-ADAMS-0043845 through
     PILF-ADAMS-0043848. . . . . . . . .               248            35
10
     Exhibit 36
11   E-mail string, Bates stamped
     PILF-ADAMS-0041461 through
12   PILF-ADAMS-0041462. . . . . . . . .               264            16
13   Exhibit 37
     E-mail string . . . . . . . . . . .               275            20
14
     Exhibit 38
15   E-mail string, Bates stamped
     PILF-ADAMS-0041556 through
16   PILF-ADAMS-0041557. . . . . . . . .               278            22
17   Exhibit 39
     E-mail string, Bates stamped
18   PILF-ADAMS-0001408 through
     PILF-ADAMS-0001410. . . . . . . . .               291            10
19
20
21
22
23
24
25


                TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-00423-LO-IDD Document 185-8 Filed 06/14/19 Page 315 of 315 PageID# 9993


                                                                          Page 314
1    NAME OF CASE:
2    DATE OF DEPOSITION:
3    NAME OF WITNESS:
4    Reason Codes:
5           1.   To clarify the record.
6           2.   To conform to the facts.
7           3.   To correct transcription errors.
8    Page ______ Line ______ Reason ______
9    From _____________________ to _____________________
10   Page ______ Line ______ Reason ______
11   From _____________________ to _____________________
12   Page ______ Line ______ Reason ______
13   From _____________________ to _____________________
14   Page ______ Line ______ Reason ______
15   From _____________________ to _____________________
16   Page ______ Line ______ Reason ______
17   From _____________________ to _____________________
18   Page ______ Line ______ Reason ______
19   From _____________________ to _____________________
20   Page ______ Line ______ Reason ______
21   From _____________________ to _____________________
22   Page ______ Line ______ Reason ______
23   From _____________________ to _____________________
24
                                        ________________________
25


                 TSG Reporting - Worldwide - 877-702-9580
